Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 1 of 216 PAGEID #: 937


   ·1· · · · · · ·UNITED STATES DISTRICT COURT
   ·2· · · · · · · ·SOUTHERN DISTRICT OF OHIO
   ·3· · · · · · · WESTERN DIVISION AT DAYTON
   ·4· · · · · · · · · · · · *· *                       *
   ·5· PATRICIA MARTIN, INDIVIDUALLY
   ·6· AND AS ADMINISTRATRIX OF THE
   ·7· ESTATE OF DONTAE MARTIN, SR.,
   ·8· · · · ·Plaintiff,
   ·9· · · · vs.· · · · · · · · · ·CASE NO. 3:17-cv-160
   10· JOSHUA HAAS, et al.,
   11· · · · ·Defendants.
   12· · · · · · · · · · · · *· *                       *
   13· · · · · · Deposition of GUST A. TEAGUE, Defendant
   14· herein, called by the Plaintiff for
   15· cross-examination pursuant to the Rules of Civil
   16· Procedure, taken before me, Kathy S. Wysong, a
   17· Notary Public in and for the State of Ohio, at the
   18· Montgomery County Prosecutor's Office, 301 West
   19· Third Street, Dayton, Ohio, on Tuesday, November
   20· 13, 2018, at 10:41 a.m.
   21· · · · · · · · · · · · *· *                       *
   22
   23
   24
   25

                   Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                   Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 2 of 216 PAGEID #:Gust
                                                                                          938A. Teague

                                                                                                   2
  ·1· · · · · · · EXAMINATION CONDUCTED· · · · ·PAGE
  ·2· ·BY MS. BRANCH:........................· · · 6
  ·3
  ·4· · · · · · · · · ·EXHIBITS MARKED
  ·5· ·(Thereupon, Plaintiff's Exhibit 19,
  ·6· ·one colored photograph, was
  ·7· ·previously marked for purposes of
  ·8· ·identification.)......................· · ·30
  ·9· ·(Thereupon, Plaintiff's Exhibit 1,
  10· ·incident history detail dispatch
  11· ·log, was previously marked for
  12· ·purposes of identification.)..........· · ·68
  13· ·(Thereupon, Plaintiff's Exhibit 14,
  14· ·two colored photographs, was
  15· ·previously marked for purposes of
  16· ·identification.)......................· · ·71
  17· ·(Thereupon, Plaintiff's Exhibit 44,
  18· ·previously marked Plaintiff's
  19· ·Exhibit 14, was marked for purposes
  20· ·of identification.)...................· · ·87
  21· ·(Thereupon, Plaintiff's Exhibit 45,
  22· ·one colored photograph, was marked
  23· ·for purposes of identification.)......· · ·94
  24
  25

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 3 of 216 PAGEID #:Gust
                                                                                          939A. Teague

                                                                                                   3
  ·1· ·(Thereupon, Plaintiff's Exhibit 46,
  ·2· ·photograph Bates stamped GB003726,
  ·3· ·was marked for purposes of
  ·4· ·identification.)......................· · ·96
  ·5· ·(Thereupon, Plaintiff's Exhibit 47,
  ·6· ·one colored photograph, was marked
  ·7· ·for purposes of identification.)......· · ·98
  ·8· ·(Thereupon, Plaintiff's Exhibit 7,
  ·9· ·Ohio traffic crash report diagram,
  10· ·was previously marked for purposes
  11· ·of identification.)...................· · 101
  12· ·(Thereupon, Plaintiff's Exhibit 48,
  13· ·one colored photograph, was marked
  14· ·for purposes of identification.)......· · 102
  15· ·(Thereupon, Plaintiff's Exhibit 49,
  16· ·one colored photograph, was marked
  17· ·for purposes of identification.)......· · 125
  18· ·(Thereupon, Plaintiff's Exhibit 50,
  19· ·photograph Bates stamped GB003777,
  20· ·was marked for purposes of
  21· ·identification.)......................· · 127
  22· ·(Thereupon, Plaintiff's Exhibit 51,
  23· ·oath of office, was marked for
  24· ·purposes of identification.)..........· · 128
  25

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 4 of 216 PAGEID #:Gust
                                                                                          940A. Teague

                                                                                                   4
  ·1· ·(Thereupon, Plaintiff's Exhibit 51,
  ·2· ·use of force policy read and sign
  ·3· ·for Gust A. Teague, was marked for
  ·4· ·purposes of identification.)..........· · 131
  ·5· ·(Thereupon, Plaintiff's Exhibit 2,
  ·6· ·use of force policy, was previously
  ·7· ·marked for purposes of
  ·8· ·identification.)......................· · 131
  ·9· ·(Thereupon, Plaintiff's Exhibit 53,
  10· ·Deputy Gust Teague's statement, was
  11· ·marked for purposes of
  12· ·identification.)......................· · 137
  13· ·(Thereupon, Plaintiff's Exhibit 11,
  14· ·Detective Isaiah Kellar's
  15· ·investigation, was previously marked
  16· ·for purposes of identification.)......· · 151
  17· ·(Thereupon, Plaintiff's Exhibit 43,
  18· ·CD with audio recordings, was
  19· ·previously marked for purposes of
  20· ·identification.)......................· · 167
  21
  22
  23
  24
  25

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 5 of 216 PAGEID #:Gust
                                                                                          941A. Teague

                                                                                                   5
   ·1· APPEARANCES:

   ·2· · ·On behalf of the Plaintiff:

   ·3· · · · · Gerhardstein & Branch

   ·4·    ·   ·By:·      Jennifer L. Branch
   · ·    ·   · · ·      Attorney at Law
   ·5·    ·   · · ·      Carew Tower
   · ·    ·   · · ·      441 Vine Street
   ·6·    ·   · · ·      Suite 3400
   · ·    ·   · · ·      Cincinnati, Ohio· 45202
   ·7·    ·   · · ·      513-621-9100
   · ·    ·   · · ·      jbranch@gbfirm.com
   ·8
   · ·    · · · · and
   ·9
   · ·    · · · · Wright & Schulte, LLC
   10
   · ·    ·   ·By:·      Robert L. Gresham
   11·    ·   · · ·      Attorney at Law
   · ·    ·   · · ·      130 West Second Street
   12·    ·   · · ·      Suite 1600
   · ·    ·   · · ·      Dayton, Ohio· 45402
   13·    ·   · · ·      937-222-7477
   · ·    ·   · · ·      rgresham@yourohiolegalhelp.com
   14
   · ·    · ·On behalf of the Defendants:
   15
   · ·    ·   ·By:·      Anne M. Jagielski
   16·    ·   · · ·      Benjamin A. Mazer
   · ·    ·   · · ·      Assistant Prosecuting Attorneys
   17·    ·   · · ·      301 West Third Street
   · ·    ·   · · ·      Dayton, Ohio· 45422
   18·    ·   · · ·      937-496-7195
   · ·    ·   · · ·      jagielskia@mcohio.org
   19·    ·   · · ·      mazerb@mcohio.org

   20· · · · · and

   21· · · · · Marshall Dennehey Warner Coleman & Goggin

   22·    ·   ·By:·      Jillian L. Dinehart
   · ·    ·   · · ·      Attorney at Law
   23·    ·   · · ·      127 Public Square
   · ·    ·   · · ·      Cleveland, Ohio· 44114
   24·    ·   · · ·      216-912-3823
   · ·    ·   · · ·      jldinehart@mdwcg.com
   25

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 6 of 216 PAGEID #:Gust
                                                                                          942A. Teague

                                                                                                   6
   ·1· ALSO PRESENT:
   ·2· · · · · Patricia Martin
   ·3· · · · · · · · · · · · *· *                           *
   ·4· · · · · · · · · · GUST A. TEAGUE
   ·5· of lawful age, Defendant herein, having been first
   ·6· duly cautioned and sworn, as hereinafter
   ·7· certified, was examined and said as follows:
   ·8· · · · · · · · · ·CROSS-EXAMINATION
   ·9· BY MS. BRANCH:
   10· · · · · Q.· ·Good morning, Officer Teague.· I'm
   11· Jennifer Branch and along with Robert Gresham we
   12· represent Patricia Martin, the mother of Dontae
   13· Martin and the estate of Dontae Martin, and I'm
   14· going to ask you questions today in your
   15· deposition.· Okay?
   16· · · · · A.· ·Okay.
   17· · · · · Q.· ·Could you state your full name for
   18· the record, please?
   19· · · · · A.· ·Deputy Gust Teague.
   20· · · · · Q.· ·And how do you spell your name?
   21· · · · · A.· ·First name is G U S T.· Last name
   22· Teague, T E A G U E.
   23· · · · · Q.· ·And do you have a middle name Andrew?
   24· · · · · A.· ·Yes.
   25· · · · · Q.· ·Do you go by Andy?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 7 of 216 PAGEID #:Gust
                                                                                          943A. Teague

                                                                                                   7
   ·1· · · · · A.· ·Yes.
   ·2· · · · · Q.· ·Okay.· And you're currently an
   ·3· officer with the Montgomery County Sheriff's
   ·4· Department; is that right?
   ·5· · · · · A.· ·Yes.
   ·6· · · · · Q.· ·Have you ever had your deposition
   ·7· taken before?
   ·8· · · · · A.· ·No.
   ·9· · · · · Q.· ·So the ground rules -- I'll just give
   10· you a couple ground rules.· You're going to answer
   11· questions so I'd like your answers to be out loud
   12· instead of an uh-huh or a nod of the head.
   13· · · · · A.· ·Okay.
   14· · · · · Q.· ·Is that okay?· If you don't
   15· understand one of my questions, it's too long, it
   16· doesn't make sense, whatever the problem is, just
   17· let me know and I will fix it for you.· Okay?
   18· · · · · A.· ·Okay.
   19· · · · · Q.· ·If you later on in the deposition
   20· realize a previous answer was incomplete or
   21· incorrect, something has jogged your memory, you'd
   22· like to go back to a line of questioning, just let
   23· me know.
   24· · · · · A.· ·Okay.
   25· · · · · Q.· ·I'm going to be asking you questions.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 8 of 216 PAGEID #:Gust
                                                                                          944A. Teague

                                                                                                   8
   ·1· Sometimes my questions will be very short,
   ·2· sometimes they might be a little longer.· Just let
   ·3· me finish getting the question out before you
   ·4· start the answer.· Okay?
   ·5· · · · · A.· ·Okay.
   ·6· · · · · Q.· ·Because sometimes I take a pause in
   ·7· between words just to make sure the record is
   ·8· accurate.· All right?
   ·9· · · · · A.· ·Okay.
   10· · · · · Q.· ·Is there any reason that your memory
   11· or your ability to concentrate would be impaired
   12· today?
   13· · · · · A.· ·Not that I can think of.
   14· · · · · Q.· ·Okay.· On any medications that would
   15· impair your memory or ability to concentrate?
   16· · · · · A.· ·No.
   17· · · · · Q.· ·Just get off third shift and worked
   18· all night?
   19· · · · · A.· ·No.
   20· · · · · Q.· ·Okay.· Have you reviewed any
   21· documents in preparation for your deposition?
   22· · · · · A.· ·Yes.
   23· · · · · Q.· ·I assume you reviewed your statement?
   24· · · · · A.· ·I have looked at it, yes.
   25· · · · · Q.· ·Did you also look at the interview

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR
        Patricia Martin, Admin.,Doc
                                 et al.#:vs51 Filed:Haas,
                                            Joshua   02/26/19
                                                          et al. Page: 9 of 216 PAGEID #:Gust
                                                                                          945A. Teague

                                                                                                   9
   ·1· summaries that were done by Detective Kellar?
   ·2· · · · · A.· ·No.
   ·3· · · · · Q.· ·He interviewed you the night of the
   ·4· shooting, I think we're referring to it as a
   ·5· walkthrough.· Do you recall him doing that,
   ·6· interviewing you the night of the shooting at the
   ·7· scene?
   ·8· · · · · A.· ·No.
   ·9· · · · · Q.· ·Okay.· Have you looked at his
   10· investigation report which is about sixty-four
   11· pages any time recently?
   12· · · · · A.· ·No.
   13· · · · · Q.· ·He also interviewed you a few days
   14· later with your attorney present.· Do you recall
   15· that interview?
   16· · · · · A.· ·I don't remember who it was that did
   17· an interview, but yes, I do remember an interview.
   18· · · · · Q.· ·All right.· And was that an interview
   19· with somebody from the sheriff's department?
   20· · · · · A.· ·Yes.
   21· · · · · Q.· ·And your attorney was present?
   22· · · · · A.· ·Yes.
   23· · · · · Q.· ·And that was approximately five days
   24· after the shooting?
   25· · · · · A.· ·I don't know.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 10 of 216 PAGEID #:Gust
                                                                                          946A. Teague

                                                                                                  10
   ·1· · · · · Q.· ·Have you looked at the summary of
   ·2· that interview?
   ·3· · · · · A.· ·No.
   ·4· · · · · Q.· ·Do you remember if any of the two
   ·5· interviews by Detective -- by the Montgomery
   ·6· County Sheriff's Office of you were recorded?
   ·7· · · · · A.· ·I don't know if they were or not.
   ·8· · · · · Q.· ·Have you heard about any recordings
   ·9· of those interviews?
   10· · · · · A.· ·No.
   11· · · · · Q.· ·Was there anybody who witnessed your
   12· walkthrough with Detective Kellar that evening?
   13· I'm sorry, I keep saying night.· I know this
   14· happened a few minutes before midnight so if I say
   15· the night of the shooting, we understand it's
   16· after midnight, that's really early morning?
   17· · · · · A.· ·Yes.
   18· · · · · Q.· ·Okay.· Was anybody present when you
   19· did your walkthrough with the sheriff's office
   20· after the shooting?
   21· · · · · A.· ·With the sheriff's office or Kellar
   22· because the last time you asked me about Kellar?
   23· · · · · Q.· ·I'm being broader --
   24· · · · · A.· ·Okay.
   25· · · · · Q.· ·-- so anybody.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 11 of 216 PAGEID #:Gust
                                                                                          947A. Teague

                                                                                                  11
   ·1· · · · · A.· ·There were people on scene, but I
   ·2· don't remember who was all right around me.                                          I
   ·3· don't know if anybody followed me or anything like
   ·4· that.
   ·5· · · · · Q.· ·Was there anybody present in your
   ·6· interview with someone from the sheriff's office
   ·7· and your attorney a few days later?
   ·8· · · · · A.· ·There were people in the room.                                          I
   ·9· don't remember exactly who was in there.
   10· · · · · Q.· ·Were those people from the sheriff's
   11· office?
   12· · · · · A.· ·Yes.
   13· · · · · Q.· ·And was anyone else -- was there
   14· anybody that you recall by either rank or name or
   15· description of what they looked like?
   16· · · · · A.· ·I remember Detective Kellar, my
   17· attorney, and -- if I gave you names, it would
   18· just be a total guess.· I don't know exactly who
   19· it was in there.
   20· · · · · Q.· ·And what's your guess of who also was
   21· there?
   22· · · · · A.· ·I think Deputy -- or Detective
   23· Steele, but I'm not a hundred percent sure on
   24· that.
   25· · · · · Q.· ·Somebody from internal

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 12 of 216 PAGEID #:Gust
                                                                                          948A. Teague

                                                                                                  12
   ·1· investigations?
   ·2· · · · · A.· ·I don't think they were in there.
   ·3· · · · · Q.· ·And Deputy Haas, was he present?
   ·4· · · · · A.· ·I don't believe so.
   ·5· · · · · Q.· ·There are two Deputy Haases we may
   ·6· talk about today so when I say Deputy Haas, I'll
   ·7· be referring to Joshua Haas --
   ·8· · · · · A.· ·Okay.
   ·9· · · · · Q.· ·-- unless I give a different first
   10· name.· Okay?
   11· · · · · A.· ·Okay.
   12· · · · · Q.· ·Any other documents that you've
   13· looked at other than your written statement?
   14· · · · · A.· ·No.
   15· · · · · Q.· ·How about in the last six months, any
   16· documents related to the case that you have looked
   17· at?
   18· · · · · A.· ·Other than my statements, no.
   19· · · · · Q.· ·And when you say statements, how many
   20· statements are there?
   21· · · · · A.· ·My apologies.· My statement that's
   22· with the report.
   23· · · · · Q.· ·Did you look at the discovery
   24· responses that the attorneys typed up for you in
   25· response to questions that I asked about various

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 13 of 216 PAGEID #:Gust
                                                                                          949A. Teague

                                                                                                  13
   ·1· details about the incident?
   ·2· · · · · A.· ·I'm not -- the attorneys had a form
   ·3· that they were asking me questions.· I know that
   ·4· it was supposed to be signed off on, some paper
   ·5· that I signed off on, I don't know if that's it or
   ·6· not.
   ·7· · · · · Q.· ·Anything else that you looked at
   ·8· related to the case or the shooting of Dontae
   ·9· Martin in the last six months?
   10· · · · · A.· ·No.
   11· · · · · Q.· ·I assume that you've had
   12· conversations with your attorneys over the last
   13· few years so I won't ask you any questions about
   14· those discussions.
   15· · · · · A.· ·Okay.
   16· · · · · Q.· ·So if I ask you a question and you
   17· say to yourself, oh, that was with my attorney,
   18· just tell me that without answering the question.
   19· · · · · A.· ·Okay.
   20· · · · · Q.· ·However, if you did have discussions
   21· with your attorney and someone else was present,
   22· then I may ask you more about those conversations
   23· so we will have to break those down when the time
   24· comes.
   25· · · · · A.· ·Okay.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 14 of 216 PAGEID #:Gust
                                                                                          950A. Teague

                                                                                                  14
   ·1· · · · · Q.· ·In the last six months have you
   ·2· talked to anyone other than a meeting with you and
   ·3· your attorneys alone about this case or the
   ·4· shooting?
   ·5· · · · · A.· ·No.
   ·6· · · · · Q.· ·Have you talked to Joshua Haas in the
   ·7· last six months at all about anything?
   ·8· · · · · A.· ·Yeah, we talked.
   ·9· · · · · Q.· ·Okay.· And what have you two talked
   10· about?
   11· · · · · A.· ·Asked him about his current job
   12· status, asked how he's doing, asked him about his
   13· dinners that he's had.· In general it's just more
   14· of a catching up because we don't see each other
   15· as often as we used to.
   16· · · · · Q.· ·At any time would you consider Joshua
   17· Haas a friend of yours, either at work or outside
   18· of work?
   19· · · · · A.· ·Yes.
   20· · · · · Q.· ·Somebody you would socialize with and
   21· do things with outside of work?
   22· · · · · A.· ·Yes.
   23· · · · · Q.· ·And when did that relationship start?
   24· · · · · A.· ·I don't know, maybe 2009, 2010.
   25· · · · · Q.· ·Okay.· And were you working together

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 15 of 216 PAGEID #:Gust
                                                                                          951A. Teague

                                                                                                  15
   ·1· at that time, on the same shift or beat?
   ·2· · · · · A.· ·I don't think so.· We'd maybe pass
   ·3· each other in working shifts and stuff.
   ·4· · · · · Q.· ·And what kind of things did you do
   ·5· together as friends outside of work?
   ·6· · · · · A.· ·I know we've gone to dinner a couple
   ·7· of times.· I know we went and watched a movie.
   ·8· He's come to my house.· We've looked at my
   ·9· property regarding hunting.
   10· · · · · Q.· ·Do you hunt together?
   11· · · · · A.· ·No, we never did hunt together.
   12· · · · · Q.· ·Fish, do any other sports together?
   13· · · · · A.· ·No.
   14· · · · · Q.· ·And how about your families, do they
   15· interact with each other, have a social
   16· relationship?
   17· · · · · A.· ·My family and his family?
   18· · · · · Q.· ·Yes.
   19· · · · · A.· ·Not really.· It was a -- when Josh
   20· and I would hang out, you know, my wife and his
   21· wife had a good relationship.· I had a good
   22· relationship with his kids to the point of -- and
   23· this goes with my wife and his wife, not as a call
   24· each other up and see how things are going, but
   25· Josh and I are wanting to go hang out and do

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 16 of 216 PAGEID #:Gust
                                                                                          952A. Teague

                                                                                                    16
   ·1· things so the wives were cordial and things.
   ·2· · · · · Q.· ·Okay.· Have you spoken to Joshua Haas
   ·3· about this incident at any time since the night of
   ·4· the shooting?
   ·5· · · · · A.· ·Yeah, we've talked about it.
   ·6· · · · · Q.· ·Okay.· How many times do you think
   ·7· you've talked to him about the actual events that
   ·8· night?
   ·9· · · · · A.· ·I don't know if -- just -- can you
   10· explain events a little bit deeper for me?
   11· · · · · Q.· ·I think I'd make it really broad.                                           I
   12· mean that shift, from the shooting through the end
   13· of shift that night -- that morning.
   14· · · · · A.· ·I -- you know, whatever number I'd
   15· give you would be a guess, but, you know, very
   16· limited number of times and it was extremely
   17· broad, just in the sense of, you know -- no detail
   18· as far as what happened that night, it was more
   19· along the lines of, you know, just why things
   20· happened, you know.· More of a why and it's like,
   21· you know, we don't know.· It's not our -- it's not
   22· our fault, you know.· It's okay.· You know, we'll
   23· make it.
   24· · · · · Q.· ·Between the shooting on July 15th and
   25· the grand jury which convened in November of that

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                                YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 17 of 216 PAGEID #:Gust
                                                                                          953A. Teague

                                                                                                  17
   ·1· year did you talk to Josh about the events of the
   ·2· shooting?
   ·3· · · · · A.· ·You said July 15th?
   ·4· · · · · Q.· ·I'm sorry.· Let me -- let me start
   ·5· from the moment of the shooting --
   ·6· · · · · A.· ·Okay.
   ·7· · · · · Q.· ·-- until the grand jury -- let me do
   ·8· it until the end of November, did you talk to him
   ·9· about the shooting; the events that led to it, the
   10· reasons that occurred, any of the details?· So
   11· that would be during those five months.
   12· · · · · A.· ·Did we ever talk details of the
   13· shooting?
   14· · · · · Q.· ·Yes.
   15· · · · · A.· ·No.
   16· · · · · Q.· ·What about between the time of the
   17· shooting and the time you turned your written
   18· statement in to the County, did you talk to him?
   19· · · · · A.· ·Yes, we talked, but did we talk
   20· details?· No, we never talked details about the
   21· shooting.
   22· · · · · Q.· ·So sitting here today, have you ever
   23· had a conversation with Joshua Haas about the
   24· details of the shooting?
   25· · · · · A.· ·No.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 18 of 216 PAGEID #:Gust
                                                                                          954A. Teague

                                                                                                  18
   ·1· · · · · Q.· ·This is going to be the first time he
   ·2· ever hears from you what your position is as to
   ·3· what happened?
   ·4· · · · · A.· ·I believe so, yes.
   ·5· · · · · Q.· ·How old are you?· I don't need your
   ·6· birth date, just age.
   ·7· · · · · A.· ·Forty-three.
   ·8· · · · · Q.· ·And how long have you been in law
   ·9· enforcement?
   10· · · · · A.· ·I want to say September of '97.
   11· · · · · Q.· ·You don't have any military
   12· background; is that right?
   13· · · · · A.· ·Yes and no.· I was in the Marine
   14· Corps and I suffered an injury to my leg.
   15· · · · · Q.· ·And when were you in the Marine
   16· Corps?
   17· · · · · A.· ·That would have been -- I went in
   18· March 21st, 1995.
   19· · · · · Q.· ·Okay.· And when did you -- when were
   20· you discharged?
   21· · · · · A.· ·Four months later.
   22· · · · · Q.· ·Where did you serve?
   23· · · · · A.· ·It was all at Parris Island.
   24· · · · · Q.· ·And was that injury related to
   25· training?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 19 of 216 PAGEID #:Gust
                                                                                          955A. Teague

                                                                                                  19
   ·1· · · · · A.· ·Yes.
   ·2· · · · · Q.· ·Is that the reason you left the
   ·3· military?
   ·4· · · · · A.· ·Yes.
   ·5· · · · · Q.· ·Was that a permanent injury?
   ·6· · · · · A.· ·You know, I don't know how they
   ·7· titled it.
   ·8· · · · · Q.· ·Oh, I mean do you still suffer from
   ·9· that injury today?
   10· · · · · A.· ·Yeah, I walk with a limp.
   11· · · · · Q.· ·Any other military experience?
   12· · · · · A.· ·No.
   13· · · · · Q.· ·Ever been arrested?
   14· · · · · A.· ·Have I ever been arrested?
   15· · · · · Q.· ·Yes.
   16· · · · · A.· ·No.
   17· · · · · Q.· ·I see you finished high school?
   18· · · · · A.· ·Yes.
   19· · · · · Q.· ·And what year did you graduate?
   20· · · · · A.· ·'94.
   21· · · · · Q.· ·Any college or any other formal
   22· education after high school?
   23· · · · · A.· ·No.
   24· · · · · Q.· ·And since you finished high school,
   25· between high school and working in law

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 20 of 216 PAGEID #:Gust
                                                                                          956A. Teague

                                                                                                  20
   ·1· enforcement, did you do any other career paths
   ·2· other than law enforcement?
   ·3· · · · · A.· ·I was a firefighter.
   ·4· · · · · Q.· ·And where was that?
   ·5· · · · · A.· ·Loveland-Symmes Fire Department,
   ·6· Forest Park Fire Department, Glendale Fire
   ·7· Department.· I think that's it.
   ·8· · · · · Q.· ·And what made you switch from
   ·9· firefighting to law enforcement?
   10· · · · · A.· ·I always wanted to be a police
   11· officer.
   12· · · · · Q.· ·And when did you get your academy --
   13· go to the academy?
   14· · · · · A.· ·I believe it was September of '97.
   15· · · · · Q.· ·And where have you worked since
   16· you've been a sworn officer?
   17· · · · · A.· ·Arlington Heights Police Department.
   18· That is a department that on paper I worked at but
   19· I never even worked a day there.· That was
   20· required for me to go to the police academy to be
   21· sponsored by an agency.
   22· · · · · Q.· ·Were you considered auxiliary?
   23· · · · · A.· ·Yes.
   24· · · · · Q.· ·So you never worked, you never
   25· received pay?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 21 of 216 PAGEID #:Gust
                                                                                          957A. Teague

                                                                                                  21
   ·1· · · · · A.· ·Correct.
   ·2· · · · · Q.· ·And after that?
   ·3· · · · · A.· ·Went to Golf Manor Police Department.
   ·4· · · · · Q.· ·Also auxiliary?
   ·5· · · · · A.· ·No, that was part time.
   ·6· · · · · Q.· ·Was that after you had your
   ·7· certification?
   ·8· · · · · A.· ·Yes.
   ·9· · · · · Q.· ·And how long were you there part
   10· time?
   11· · · · · A.· ·I don't remember.
   12· · · · · Q.· ·And after --
   13· · · · · A.· ·A couple years.
   14· · · · · Q.· ·Did you work anywhere else while you
   15· were in Golf Manor?
   16· · · · · A.· ·I was working at one of the fire
   17· departments.
   18· · · · · Q.· ·What other law enforcement agencies?
   19· · · · · A.· ·I worked at Warren County Sheriff's
   20· Office, Woodlawn Police Department, and now here,
   21· the sheriff's office.
   22· · · · · Q.· ·Okay.· And why did you leave Golf
   23· Manor?
   24· · · · · A.· ·They laid off their entire part-time
   25· staff.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 22 of 216 PAGEID #:Gust
                                                                                          958A. Teague

                                                                                                  22
   ·1· · · · · Q.· ·And why did you leave Warren County?
   ·2· · · · · A.· ·For a full-time position with
   ·3· Woodlawn.· Warren County was a corrections
   ·4· officer.
   ·5· · · · · Q.· ·Was that a sworn position at Warren
   ·6· County or were you an unsworn corrections officer?
   ·7· · · · · A.· ·You know, I don't know how they
   ·8· classified it there.· We were not deputies.· We
   ·9· were corrections officers.
   10· · · · · Q.· ·So Woodlawn, was that your first
   11· full-time law enforcement?
   12· · · · · A.· ·Yes.
   13· · · · · Q.· ·And how long did you stay there?
   14· · · · · A.· ·Hang on just a second.· Montgomery
   15· County -- or Warren County was a full-time
   16· position but it was a corrections officer, not a
   17· deputy.
   18· · · · · Q.· ·Oh, I thought you said part-time
   19· corrections.
   20· · · · · A.· ·No, it's full time.
   21· · · · · Q.· ·No chance to move up in Warren County
   22· to get out of corrections?
   23· · · · · A.· ·There's always opportunity.
   24· · · · · Q.· ·Oh.· So why did you leave?
   25· · · · · A.· ·Because I wanted a full-time road

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 23 of 216 PAGEID #:Gust
                                                                                          959A. Teague

                                                                                                  23
   ·1· position.
   ·2· · · · · Q.· ·So you wanted a full-time position as
   ·3· a road deputy?
   ·4· · · · · A.· ·As a road officer, yes.
   ·5· · · · · Q.· ·Road officer.· And how long did you
   ·6· stay at Woodlawn?
   ·7· · · · · A.· ·Five or six years.
   ·8· · · · · Q.· ·And did you achieve any rank other
   ·9· than officer?
   10· · · · · A.· ·No, just police officer.
   11· · · · · Q.· ·And while you were there did you have
   12· any discipline?
   13· · · · · A.· ·I would -- do you have my personnel
   14· file from there or anything so I can go back and
   15· review it?
   16· · · · · Q.· ·I'm asking you.
   17· · · · · A.· ·I don't know.
   18· · · · · Q.· ·You don't know if you had discipline
   19· or you don't remember what discipline you had?
   20· · · · · A.· ·I don't remember what or if any
   21· discipline I had.
   22· · · · · Q.· ·And why did you -- while you were at
   23· Woodlawn did you use force on suspects?
   24· · · · · A.· ·Yes.
   25· · · · · · · ·MS. DINEHART:· Objection.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 24 of 216 PAGEID #:Gust
                                                                                          960A. Teague

                                                                                                  24
   ·1· BY MS. BRANCH:
   ·2· · · · · Q.· ·And what type of force?
   ·3· · · · · A.· ·I've used -- I've used the taser in
   ·4· the past.· And then I know I've had a couple of
   ·5· balance displacements.
   ·6· · · · · Q.· ·Did you ever shoot your weapon at a
   ·7· suspect?
   ·8· · · · · A.· ·No.
   ·9· · · · · Q.· ·What about aim your weapon at a
   10· suspect?
   11· · · · · A.· ·Yes.
   12· · · · · Q.· ·Was that considered a use of force at
   13· Woodlawn?
   14· · · · · A.· ·That policy had changed several times
   15· while I was there so at the time of it, I don't
   16· remember if they used that as a use of force or
   17· display of force or not.
   18· · · · · Q.· ·And of the use of forces that you had
   19· at Woodlawn, were those investigated by their use
   20· of force committee?
   21· · · · · · · ·MS. DINEHART:· Objection.
   22· · · · · · · ·THE WITNESS:· All their uses of force
   23· were investigated, but I don't know the process,
   24· how they did that.
   25· BY MS. BRANCH:

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 25 of 216 PAGEID #:Gust
                                                                                          961A. Teague

                                                                                                  25
   ·1· · · · · Q.· ·And what were the outcomes of those?
   ·2· · · · · A.· ·All the use of forces I've been
   ·3· involved in were justified.
   ·4· · · · · Q.· ·And at Golf Manor did you use force?
   ·5· · · · · · · ·MS. DINEHART:· Objection.
   ·6· · · · · · · ·THE WITNESS:· I don't remember any at
   ·7· Golf Manor.
   ·8· BY MS. BRANCH:
   ·9· · · · · Q.· ·And did you receive any discipline
   10· while you were at Golf Manor?
   11· · · · · A.· ·I don't know.
   12· · · · · Q.· ·How about Warren County, did you use
   13· force as a corrections officer?
   14· · · · · A.· ·Yes.
   15· · · · · Q.· ·And were those investigated?
   16· · · · · A.· ·Yes.
   17· · · · · Q.· ·And what were those outcomes?
   18· · · · · A.· ·Everything was justified.
   19· · · · · Q.· ·And how about discipline at Warren
   20· County?
   21· · · · · A.· ·I don't know.
   22· · · · · Q.· ·Montgomery County Sheriff's Office,
   23· you've been here since 1997; is that right?
   24· · · · · A.· ·No.· I've been here since 2006.
   25· · · · · Q.· ·2006.· I'm sorry.· And did you start

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 26 of 216 PAGEID #:Gust
                                                                                          962A. Teague

                                                                                                  26
   ·1· in corrections?
   ·2· · · · · A.· ·No.
   ·3· · · · · Q.· ·You started as a road patrol?
   ·4· · · · · A.· ·Yes, ma'am.
   ·5· · · · · Q.· ·And have you received any promotions
   ·6· since then, since you started?
   ·7· · · · · A.· ·No, I'm still a deputy.
   ·8· · · · · Q.· ·Did you take any promotional exams?
   ·9· · · · · A.· ·No.
   10· · · · · Q.· ·And of the discipline that you've had
   11· at Montgomery County Sheriff's Office, what do you
   12· recall?
   13· · · · · A.· ·I would have to see my personnel
   14· file.· Do we have that?
   15· · · · · Q.· ·So you don't recall without reviewing
   16· your file?
   17· · · · · A.· ·Correct.
   18· · · · · Q.· ·And how about use of force, have you
   19· used force in the Montgomery County Sheriff's
   20· Office other than the incident involving Dontae
   21· Martin?
   22· · · · · · · ·MS. DINEHART:· Objection.
   23· · · · · · · ·THE WITNESS:· Yes.
   24· BY MS. BRANCH:
   25· · · · · Q.· ·Have you used your firearm to shoot

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 27 of 216 PAGEID #:Gust
                                                                                          963A. Teague

                                                                                                  27
   ·1· someone or shoot at a suspect other than Dontae
   ·2· Martin?
   ·3· · · · · A.· ·No.
   ·4· · · · · Q.· ·Have you used your firearm as a show
   ·5· of force in any situation in Montgomery County?
   ·6· · · · · A.· ·Yes.
   ·7· · · · · Q.· ·Have you used a taser at Montgomery
   ·8· County?
   ·9· · · · · A.· ·Yes.
   10· · · · · Q.· ·And you've used force involving
   11· handcuffing?
   12· · · · · · · ·MS. DINEHART:· Objection.
   13· BY MS. BRANCH:
   14· · · · · Q.· ·Does Montgomery County -- let me ask
   15· it this way, does Montgomery County consider the
   16· use of handcuffs a use of force?
   17· · · · · A.· ·Properly applying handcuffs on
   18· somebody as use of force?
   19· · · · · Q.· ·Yes.
   20· · · · · A.· ·No.
   21· · · · · Q.· ·Have you been in situations in
   22· Montgomery County where you've been accused of
   23· excessive force with handcuffs?
   24· · · · · A.· ·No.
   25· · · · · · · ·MS. DINEHART:· Objection.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 28 of 216 PAGEID #:Gust
                                                                                          964A. Teague

                                                                                                  28
   ·1· BY MS. BRANCH:
   ·2· · · · · Q.· ·Have you been -- used balance
   ·3· displacement techniques or hands-on uses of force
   ·4· at Montgomery County?
   ·5· · · · · A.· ·Yes.
   ·6· · · · · Q.· ·Okay.· And of all of those uses of
   ·7· force, have any of them -- have all of them been
   ·8· investigated by the County?
   ·9· · · · · A.· ·Yes.
   10· · · · · Q.· ·And in those situations were any
   11· found to be unjustified use of force?
   12· · · · · A.· ·They're all justified that I can
   13· think of.
   14· · · · · Q.· ·And how many uses of force
   15· investigations have you been subjected to since
   16· you've been here at the County?
   17· · · · · A.· ·I have no idea.
   18· · · · · Q.· ·What is a justified use of force in
   19· the terms of Montgomery County's policies,
   20· procedures, and training?
   21· · · · · · · ·MS. DINEHART:· Objection.
   22· · · · · · · ·THE WITNESS:· Do you have that
   23· policy?· I can read it and let you know.
   24· BY MS. BRANCH:
   25· · · · · Q.· ·So your answer would be to read to me

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 29 of 216 PAGEID #:Gust
                                                                                          965A. Teague

                                                                                                  29
   ·1· the use of force policy?
   ·2· · · · · A.· ·If you want me to, I can read it to
   ·3· you.
   ·4· · · · · Q.· ·No, I don't want you to read the
   ·5· policy.· We have it.· I'm just asking you if you
   ·6· know -- when you said all of your uses of force in
   ·7· all of these jurisdictions were justified, what
   ·8· did you mean by that?
   ·9· · · · · A.· ·When they were investigated, the
   10· outcome was that they were justified.
   11· · · · · Q.· ·And what would justify a use of force
   12· by a law enforcement officer against a citizen?
   13· · · · · · · ·MS. DINEHART:· Objection.
   14· · · · · · · ·THE WITNESS:· I really have no idea
   15· what you're asking me.
   16· BY MS. BRANCH:
   17· · · · · Q.· ·Do you know what your use of force
   18· limits are in Montgomery County, when you can use
   19· deadly force and when you can't?
   20· · · · · A.· ·Yes.
   21· · · · · Q.· ·And what are those?
   22· · · · · A.· ·To protect myself, my partner, the
   23· community.
   24· · · · · Q.· ·Anything else?
   25· · · · · A.· ·That's the basics of it, but if you

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 30 of 216 PAGEID #:Gust
                                                                                          966A. Teague

                                                                                                  30
   ·1· have the policy, I can go through and read it for
   ·2· you.
   ·3· · · · · Q.· ·That's okay.· You don't need to read
   ·4· me the policy.
   ·5· · · · · A.· ·Okay.
   ·6· · · · · Q.· ·Have you been involved in any of your
   ·7· career in law enforcement where you observed
   ·8· another officer using force that you thought was
   ·9· not justified?
   10· · · · · A.· ·No.
   11· · · · · · · ·(Thereupon, Plaintiff's Exhibit 19,
   12· one colored photograph, was previously marked for
   13· purposes of identification.)
   14· BY MS. BRANCH:
   15· · · · · Q.· ·If you can look at Exhibit 19 in the
   16· book.· Is that a photograph of you?· Is that a
   17· photograph of you?
   18· · · · · A.· ·Yes.
   19· · · · · Q.· ·It's my understanding this photograph
   20· was taken after the shooting sometime in the early
   21· morning of July 23rd, 2015.· Do you recall this
   22· photograph being taken?
   23· · · · · A.· ·I don't know if it was this
   24· photograph, but I do remember someone taking a
   25· photo of me.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 31 of 216 PAGEID #:Gust
                                                                                          967A. Teague

                                                                                                  31
   ·1· · · · · Q.· ·And is this how you appeared that
   ·2· morning --
   ·3· · · · · A.· ·Yes.
   ·4· · · · · Q.· ·-- at the time of the shooting?
   ·5· · · · · A.· ·I believe so, yes.
   ·6· · · · · Q.· ·And your firearm is on your right hip
   ·7· of your duty belt; is that correct?
   ·8· · · · · A.· ·Yes.
   ·9· · · · · Q.· ·And where is your flashlight?
   10· · · · · A.· ·I don't think you can see it on here.
   11· · · · · Q.· ·Where would it be?
   12· · · · · A.· ·In this picture it would be on the
   13· right-hand side behind my radio.
   14· · · · · Q.· ·Okay.· And were you wearing your
   15· radio the way it is depicted in the photograph, on
   16· your hip and then the microphone on your shoulder?
   17· · · · · A.· ·Yes.
   18· · · · · Q.· ·And at that time what was your height
   19· and weight?
   20· · · · · A.· ·Five seven, about a hundred and
   21· seventy-five, hundred and eighty pounds.
   22· · · · · Q.· ·And is that the height without your
   23· shoes?
   24· · · · · A.· ·Yes.
   25· · · · · Q.· ·And how -- what would your height be

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 32 of 216 PAGEID #:Gust
                                                                                          968A. Teague

                                                                                                  32
   ·1· with your shoes or boots that you were wearing
   ·2· that night?
   ·3· · · · · A.· ·I have no idea.
   ·4· · · · · Q.· ·And what were you -- what kind of
   ·5· footwear did you wear?
   ·6· · · · · A.· ·Boots.
   ·7· · · · · Q.· ·Same thing you're wearing today?
   ·8· · · · · A.· ·No, these are brand-new.
   ·9· · · · · Q.· ·Did you have about a one inch heel on
   10· your boots?
   11· · · · · A.· ·I have no idea.
   12· · · · · Q.· ·What else did you have as equipment
   13· that you were wearing on your uniform at the time
   14· of the shooting?
   15· · · · · A.· ·I would have worn two pairs of
   16· handcuffs, a taser, an asp.· Flashlight, taser,
   17· asp, two handcuffs, my radio, firearm.· My
   18· magazines, two of them.· Two magazines in a single
   19· pouch.· I would have worn my keys.· I believe
   20· that's it.
   21· · · · · Q.· ·Do you have your flashlight on you
   22· today?
   23· · · · · A.· ·No.
   24· · · · · Q.· ·Do you have your firearm with you?
   25· · · · · A.· ·Yes.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 33 of 216 PAGEID #:Gust
                                                                                          969A. Teague

                                                                                                  33
   ·1· · · · · Q.· ·Is it the same firearm you used?
   ·2· · · · · A.· ·No.
   ·3· · · · · Q.· ·The fire -- the flashlight that you
   ·4· used in July of 2015, did it have multiple
   ·5· settings?
   ·6· · · · · A.· ·I -- I don't think it does -- or did.
   ·7· · · · · Q.· ·Did it have multiple colors?
   ·8· · · · · A.· ·As far as -- well, no.
   ·9· · · · · Q.· ·So it just had one brightness?
   10· · · · · A.· ·Yes, as far as I can remember.
   11· · · · · Q.· ·And do you still have that
   12· flashlight?
   13· · · · · A.· ·No.
   14· · · · · Q.· ·And do you still use a Pelican
   15· flashlight?
   16· · · · · A.· ·Yes.
   17· · · · · Q.· ·Did you have a microphone on your
   18· person that night?
   19· · · · · A.· ·Yes.
   20· · · · · Q.· ·And where was that?
   21· · · · · A.· ·In my pocket.
   22· · · · · Q.· ·Which pocket?
   23· · · · · A.· ·In my chest pocket.· Right pocket.
   24· · · · · Q.· ·Okay.· Can I see -- can we see that
   25· in the photograph?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 34 of 216 PAGEID #:Gust
                                                                                          970A. Teague

                                                                                                  34
   ·1· · · · · A.· ·The mic?· No.
   ·2· · · · · Q.· ·And was the microphone inside the
   ·3· pocket or attached to the pocket?
   ·4· · · · · A.· ·Inside the pocket.
   ·5· · · · · Q.· ·And how would you activate it?
   ·6· · · · · A.· ·It could be activated by pushing a
   ·7· button.· It's activated by overhead lights turning
   ·8· on.· The exact system I don't remember.· We've
   ·9· changed systems several times so I don't remember
   10· which system we were using at the time.· All of
   11· our systems are activated by pushing the button,
   12· the overhead lights turning on.· Newer systems
   13· today have changed, and I don't remember what
   14· system we had then, but it could be activated by G
   15· force in the car, sudden stopping, speed, large
   16· jolt in the vehicle, like if you hit a big
   17· pothole.· That's the system that I use today, I
   18· just don't remember if it was the same system
   19· then.
   20· · · · · Q.· ·Okay.· So at least the overhead
   21· lights, if they were activated, your microphone
   22· would have gone on back in July of '15?
   23· · · · · A.· ·Yes.
   24· · · · · Q.· ·And is the microphone always inside
   25· your right front breast pocket?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 35 of 216 PAGEID #:Gust
                                                                                          971A. Teague

                                                                                                  35
   ·1· · · · · A.· ·Yes.
   ·2· · · · · Q.· ·Does it pick up your voice even
   ·3· though it's inside your pocket?
   ·4· · · · · A.· ·Yes.
   ·5· · · · · Q.· ·And you said it could also be
   ·6· activated by hitting a button.· Is that a button
   ·7· on your person?
   ·8· · · · · A.· ·It's a button on the -- on the mic
   ·9· box itself.
   10· · · · · Q.· ·Okay.· And do you have one on you
   11· now?
   12· · · · · A.· ·No.
   13· · · · · Q.· ·How would you access the button?· Do
   14· you have to actually go in your pocket or can you
   15· do it from the outside of your pocket?
   16· · · · · A.· ·I can do it from the outside.
   17· · · · · Q.· ·All right.· So you were -- did you
   18· have occasion while you were an officer to
   19· activate your microphone from the pocket button
   20· back in 2015?
   21· · · · · A.· ·I'm sorry, I don't understand what
   22· you're asking.· Say that again.
   23· · · · · Q.· ·Did you ever activate your
   24· microphone --
   25· · · · · A.· ·Yes.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 36 of 216 PAGEID #:Gust
                                                                                          972A. Teague

                                                                                                  36
   ·1· · · · · Q.· ·-- that was in your pocket by hitting
   ·2· the button?
   ·3· · · · · A.· ·Yes.
   ·4· · · · · Q.· ·Okay.· It was something you were
   ·5· comfortable doing?
   ·6· · · · · A.· ·Yes.
   ·7· · · · · Q.· ·Knew how to do?
   ·8· · · · · A.· ·Yes.
   ·9· · · · · Q.· ·Able to do that correctly and get the
   10· recording started?
   11· · · · · A.· ·Yes.· When we get a minute, I have to
   12· use the restroom.
   13· · · · · Q.· ·Sorry, that was one of my ground
   14· rules that I skipped.· You're welcome to take a
   15· break whenever you need.· You don't have to tell
   16· me why.
   17· · · · · A.· ·Okay.
   18· · · · · Q.· ·I just ask that you finish answering
   19· whatever the question is.· If you want to take a
   20· break now, that's fine.
   21· · · · · A.· ·Okay.· Yeah.· Just give me a couple
   22· minutes.
   23· · · · · · · ·(Pause in proceedings.)
   24· · · · · · · ·(Thereupon, Ms. Jagielski exited the
   25· room.)

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 37 of 216 PAGEID #:Gust
                                                                                          973A. Teague

                                                                                                  37
   ·1· BY MS. BRANCH:
   ·2· · · · · Q.· ·Have you ever been sued before?
   ·3· · · · · A.· ·Yes.
   ·4· · · · · Q.· ·How many times?
   ·5· · · · · A.· ·I remember one.· I remember one.
   ·6· · · · · Q.· ·What was that about?
   ·7· · · · · A.· ·That one was a -- it was a -- I don't
   ·8· know what you want to call it.· I don't know what
   ·9· the lawsuit was for.
   10· · · · · Q.· ·Oh.· What was the -- what happened
   11· that gave rise to the lawsuit?
   12· · · · · A.· ·A deputy -- or not deputy, this is
   13· when I was in Woodlawn.· There was a police
   14· officer that was involved in an incident that at
   15· the end of the incident he wound up being sued
   16· over.
   17· · · · · Q.· ·What were the things that he said or
   18· did that got him sued?
   19· · · · · A.· ·I'm not allowed to discuss that.
   20· · · · · Q.· ·The basis for the lawsuit?
   21· · · · · A.· ·I don't remember what it was or don't
   22· know what it was.
   23· · · · · Q.· ·Were you a defendant in the lawsuit?
   24· · · · · A.· ·Yes.
   25· · · · · Q.· ·And there was a confidential

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 38 of 216 PAGEID #:Gust
                                                                                          974A. Teague

                                                                                                  38
   ·1· settlement reached in that case?
   ·2· · · · · A.· ·I'm not sure what it was titled.                                          I
   ·3· just know at the end of it we were told we were
   ·4· never allowed to discuss it as part of the --
   ·5· · · · · Q.· ·You were not allowed to discuss the
   ·6· settlement?
   ·7· · · · · A.· ·The way I understood it, we were not
   ·8· allowed to discuss the lawsuit or anything.
   ·9· · · · · Q.· ·Okay.· Well, you're being deposed
   10· today so I don't know what the grounds are of your
   11· settlement agreement, if your attorney does, you
   12· can let me know, but I'm not interested in what
   13· the settlement was, I'm interested in just what
   14· the issue was that got everybody sued.· What were
   15· the allegations?
   16· · · · · A.· ·As I just --
   17· · · · · · · ·MS. DINEHART:· I'm just going to step
   18· in and say I don't know what the grounds are of
   19· the agreement, I don't know what lawsuit he's
   20· referring to, I haven't looked into it at all, but
   21· it's his belief, as he's testified today, that the
   22· whole thing might be confidential.· I can maybe
   23· try and find out later what exactly this lawsuit
   24· is, but maybe you can ask him for the time frame
   25· and look it up so that he's not breaching any kind

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 39 of 216 PAGEID #:Gust
                                                                                          975A. Teague

                                                                                                  39
   ·1· of confidentiality orders as he understands them.
   ·2· BY MS. BRANCH:
   ·3· · · · · Q.· ·Were you sued in state court or
   ·4· federal court?
   ·5· · · · · A.· ·I believe it was state court.
   ·6· · · · · Q.· ·Okay.· And were you named as a
   ·7· defendant?
   ·8· · · · · A.· ·No.
   ·9· · · · · Q.· ·You were a witness?
   10· · · · · A.· ·You know, I don't even know how
   11· it's --
   12· · · · · Q.· ·Who was the -- who were the other
   13· officers involved that were sued?
   14· · · · · A.· ·I can't discuss it.
   15· · · · · Q.· ·So I can't look it up if I don't know
   16· the name of the defendant.
   17· · · · · A.· ·I'm sorry, I don't know what to tell
   18· you.
   19· · · · · Q.· ·Okay.· So if -- who represented you
   20· in that case?
   21· · · · · A.· ·I remember one name, the attorney's
   22· name was Lynnette Ballato.
   23· · · · · Q.· ·Okay.
   24· · · · · A.· ·I believe that's how it was
   25· pronounced.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 40 of 216 PAGEID #:Gust
                                                                                          976A. Teague

                                                                                                  40
   ·1· · · · · Q.· ·Yes.· I know who she is.· And what
   ·2· year or years did that litigation take place?
   ·3· · · · · A.· ·Early 2000, 2001, somewhere in that
   ·4· area.
   ·5· · · · · Q.· ·Were you still with Woodlawn when it
   ·6· was over?
   ·7· · · · · A.· ·Yes.
   ·8· · · · · Q.· ·Okay.· Well, we'll come back to this.
   ·9· Any other cases in which you've been involved in
   10· litigation either as a witness or a defendant or
   11· even a plaintiff?
   12· · · · · A.· ·Nothing that I can think of.
   13· · · · · Q.· ·On July 23rd, 2015, what was your
   14· assignment that shift?· Were you assigned to
   15· Harrison Township?
   16· · · · · A.· ·Yes.
   17· · · · · Q.· ·And what was your shift hours?
   18· · · · · A.· ·It would be 11:30 to 8:02 I think is
   19· our time frame for midnights.
   20· · · · · Q.· ·Is that considered third shift?
   21· · · · · A.· ·That's considered first shift.
   22· · · · · Q.· ·And before you got the call regarding
   23· the accident or the one car -- the two car vehicle
   24· accident on Springbrook, what were you doing?
   25· · · · · A.· ·We were doing a narcotics

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 41 of 216 PAGEID #:Gust
                                                                                          977A. Teague

                                                                                                  41
   ·1· investigation.
   ·2· · · · · Q.· ·And where was that?
   ·3· · · · · A.· ·What's the name of the street?                                          I
   ·4· cannot remember the name of the street that we
   ·5· were on.
   ·6· · · · · Q.· ·In Harrison Township?
   ·7· · · · · A.· ·Yes.
   ·8· · · · · Q.· ·And what were you investigating?
   ·9· · · · · A.· ·We had smelled marijuana coming from
   10· a group of individuals that were on the street,
   11· and I cannot think of the name of the street.
   12· · · · · Q.· ·That's a good example, if you think
   13· of it as we go forward, just let me know.
   14· · · · · A.· ·Okay.
   15· · · · · Q.· ·And what were you doing to
   16· investigate; talking to the individuals or
   17· stopping and frisking?
   18· · · · · A.· ·We had smelled the odor of
   19· marijuana -- or I had smelled the odor of
   20· marijuana, called Deputy Haas on the radio, told
   21· him what I had smelled, asked him to come over and
   22· let's do a foot patrol in the area.· I don't
   23· remember us actually getting to the full
   24· investigation of it before we got the auto
   25· accident call.· I don't remember how far we went

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 42 of 216 PAGEID #:Gust
                                                                                          978A. Teague

                                                                                                  42
   ·1· with the investigation.
   ·2· · · · · Q.· ·Okay.· Were you -- you and Deputy
   ·3· Haas both out of your vehicles and on your feet
   ·4· doing this patrol before you got the call?
   ·5· · · · · A.· ·Yes.
   ·6· · · · · Q.· ·And how long were you out on the foot
   ·7· patrol?
   ·8· · · · · A.· ·A couple minutes.
   ·9· · · · · Q.· ·Did someone take over that
   10· investigation or you just abandoned it?
   11· · · · · A.· ·I can't say abandoned because I don't
   12· remember how far we went into it, but we left that
   13· call.
   14· · · · · Q.· ·And did your sergeant, Sergeant
   15· McLaughlin, know that you were on the foot patrol?
   16· · · · · A.· ·I don't know what he knew.
   17· · · · · Q.· ·And why did you call Deputy Haas to
   18· assist?· Oh, let me ask you this way, were there
   19· any other deputies available to assist you?
   20· · · · · A.· ·I have no idea who else was
   21· available.
   22· · · · · Q.· ·And why did you call Deputy Haas?
   23· · · · · A.· ·Because the way Harrison Township is
   24· designed, there's an east and a west side of
   25· Harrison.· You have an eleven beat and a twelve

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 43 of 216 PAGEID #:Gust
                                                                                          979A. Teague

                                                                                                  43
   ·1· beat on the west side and a thirteen and fourteen
   ·2· beat on the east side and it's split by the city
   ·3· of Dayton, and Deputy Haas and I both worked the
   ·4· west side together.
   ·5· · · · · Q.· ·And how long had you and Deputy Haas
   ·6· been working together on the west side?
   ·7· · · · · A.· ·A couple years.
   ·8· · · · · Q.· ·Anything else that you remember about
   ·9· what you did on shift before you arrived at 324
   10· Springbrook Boulevard?
   11· · · · · A.· ·We had our roll call, our vehicle
   12· checks.· I don't -- we on occasion would go to one
   13· of the gas stations and pick up something to
   14· drink.· I don't know if we did it that night, but
   15· probably did get -- stop and get something to
   16· drink because that was a fairly normal thing that
   17· we did together.· Then went about our patrol.                                          I
   18· don't remember if we got any dispatches between
   19· that time and the drug complaint, and then from
   20· the drug complaint to the auto accident.
   21· · · · · Q.· ·So when you smelled marijuana, you
   22· were responding to a complaint?
   23· · · · · A.· ·When I say drug complaint, I'm the
   24· complainant because I smelled the marijuana.
   25· · · · · Q.· ·Oh, I see.· I've got it.· I assume

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 44 of 216 PAGEID #:Gust
                                                                                          980A. Teague

                                                                                                  44
   ·1· you were drinking nonalcoholic beverages?
   ·2· · · · · A.· ·Yes.
   ·3· · · · · Q.· ·Okay.· Were you tired that night?
   ·4· · · · · A.· ·No.
   ·5· · · · · Q.· ·Had you worked -- what was your
   ·6· normal workweek?
   ·7· · · · · A.· ·We work five -- our normal schedule
   ·8· is we work five days on, two days off, five days
   ·9· on, three days off.· I have no idea where I was at
   10· in that rotation.
   11· · · · · Q.· ·Hadn't worked any extra shifts --
   12· · · · · A.· ·No.
   13· · · · · Q.· ·-- that month?
   14· · · · · A.· ·That month?· I don't remember that
   15· month.
   16· · · · · Q.· ·Do you know if you had worked the
   17· shift before on the 22nd?
   18· · · · · A.· ·My shift or the shift --
   19· · · · · Q.· ·July 22nd.
   20· · · · · A.· ·I worked July 22nd from 11:30 at
   21· night until 8:00 o'clock in the morning -- or 8:02
   22· in the morning.
   23· · · · · Q.· ·But no extra shift that day?
   24· · · · · A.· ·No.
   25· · · · · Q.· ·Anything that would have distracted

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 45 of 216 PAGEID #:Gust
                                                                                          981A. Teague

                                                                                                  45
   ·1· you while you were at work on July 23rd?
   ·2· · · · · A.· ·No.
   ·3· · · · · Q.· ·Any medications that you were taking?
   ·4· · · · · A.· ·I'm on pantoprazole, which is an acid
   ·5· reflux medication.
   ·6· · · · · Q.· ·Anything else?
   ·7· · · · · A.· ·No.
   ·8· · · · · Q.· ·In the interview with Detective
   ·9· Kellar he says that you were on prescription
   10· medications that evening.· Do you know what you
   11· had taken before you went on shift on the 22nd --
   12· · · · · A.· ·I --
   13· · · · · Q.· ·-- on the 22nd at 11:30 at night?
   14· · · · · A.· ·That day, I don't know if it was just
   15· before shift but I would have taken the
   16· pantoprazole, which is a prescription medication.
   17· · · · · Q.· ·Anything else that you would have
   18· ingested that was a medication?
   19· · · · · A.· ·No.
   20· · · · · Q.· ·Tell me about the firearm that you
   21· carried with you that night.
   22· · · · · A.· ·I would have to review my report.
   23· I've changed firearms since then so...
   24· · · · · Q.· ·The records show that you had a Glock
   25· Model 23 pistol that fired forty caliber rounds.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 46 of 216 PAGEID #:Gust
                                                                                          982A. Teague

                                                                                                  46
   ·1· Is that right?
   ·2· · · · · A.· ·Yes, that's correct.
   ·3· · · · · Q.· ·It was a semiautomatic weapon?
   ·4· · · · · A.· ·Yes.
   ·5· · · · · Q.· ·Did it have a capacity to be
   ·6· non-semiautomatic, in other words, you could do a
   ·7· single trigger pull and just shoot one shot?
   ·8· · · · · A.· ·That's what semiautomatic is.
   ·9· · · · · Q.· ·And do you know how you were
   10· operating the gun that evening?· Did you do a
   11· single --
   12· · · · · · · ·MS. DINEHART:· Objection.
   13· BY MS. BRANCH:
   14· · · · · Q.· ·Let me ask it this way.· On your
   15· Glock that you were using back in July of 2015 --
   16· · · · · A.· ·Okay.
   17· · · · · Q.· ·-- how did you use that weapon on a
   18· firing range?· What different techniques did you
   19· use when you were training?
   20· · · · · · · ·MS. DINEHART:· Objection.
   21· · · · · · · ·THE WITNESS:· I'm sorry, I have no
   22· idea what you're asking, what kind of techniques I
   23· used.· You mean --
   24· BY MS. BRANCH:
   25· · · · · Q.· ·Did you always use it in a

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 47 of 216 PAGEID #:Gust
                                                                                          983A. Teague

                                                                                                  47
   ·1· semiautomatic mode when you were training?
   ·2· · · · · A.· ·Yes.· There's only a semiautomatic
   ·3· mode to that gun.
   ·4· · · · · Q.· ·And how many rounds did you carry in
   ·5· your magazine?
   ·6· · · · · A.· ·I believe those magazines were
   ·7· thirteen rounds.
   ·8· · · · · Q.· ·And you had one in the chamber?
   ·9· · · · · A.· ·Yes.
   10· · · · · Q.· ·So that night you had fourteen rounds
   11· in your weapon?
   12· · · · · A.· ·Yes.
   13· · · · · Q.· ·And you had two spares of thirteen?
   14· · · · · A.· ·Two spare magazines, yes.
   15· · · · · Q.· ·Did you -- do you know sitting here
   16· today how many shots you fired that night?
   17· · · · · A.· ·I do now, yes.
   18· · · · · Q.· ·And what was the total number?
   19· · · · · A.· ·Seven.
   20· · · · · Q.· ·And how many of those struck Dontae
   21· Martin?
   22· · · · · A.· ·I -- I think it was seven, but I'm
   23· not a hundred percent sure.· I would have to read
   24· a report that might reflect exactly what that is.
   25· · · · · Q.· ·And what report would that be?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 48 of 216 PAGEID #:Gust
                                                                                          984A. Teague

                                                                                                  48
   ·1· · · · · A.· ·No idea.· That's what I'm asking you.
   ·2· If you have a report telling me that --
   ·3· · · · · Q.· ·Well, I thought you hadn't looked at
   ·4· any reports or documents related to the case
   ·5· except your statement?
   ·6· · · · · A.· ·I just asked you if you have a
   ·7· report, tell me, then I can reflect that answer to
   ·8· you; but I don't have that report.
   ·9· · · · · Q.· ·I see.· And so why do you think you
   10· shot him seven times?
   11· · · · · A.· ·Because I pulled the trigger seven
   12· times.
   13· · · · · Q.· ·And why did you pull the trigger only
   14· seven times if you had the ability to pull it
   15· more?
   16· · · · · A.· ·Well, during the time I didn't count
   17· so I had no idea how many I was pulling --
   18· · · · · Q.· ·Sure.
   19· · · · · A.· ·-- but I stopped when I no longer
   20· could see my threat.
   21· · · · · Q.· ·Tell me what you mean by that.
   22· · · · · A.· ·What I mean by what's the threat?
   23· · · · · Q.· ·You stopped when you no longer could
   24· see your threat.
   25· · · · · A.· ·I could no longer see Dontae Martin

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 49 of 216 PAGEID #:Gust
                                                                                          985A. Teague

                                                                                                  49
   ·1· in the vehicle.
   ·2· · · · · Q.· ·And why could -- why was there a
   ·3· point in time that you could no longer see him in
   ·4· the vehicle?· Had your flashlight moved?
   ·5· · · · · A.· ·I was moving.
   ·6· · · · · Q.· ·And you were moving backwards?
   ·7· · · · · A.· ·Yeah, for the -- not directly
   ·8· backwards but it was back and at an angle.
   ·9· · · · · Q.· ·Okay.· You were positioned at the
   10· right rear fender of the vehicle at the time you
   11· started shooting; is that right?
   12· · · · · A.· ·No.· I was -- I was near the -- and
   13· forgive me, I don't use right and left because
   14· depending on what side you're looking at the car,
   15· it could be right or left --
   16· · · · · Q.· ·Oh, sure.
   17· · · · · A.· ·-- so I'll just use passenger side.
   18· · · · · Q.· ·That's fine.
   19· · · · · A.· ·I began firing my weapon when I was
   20· at about the rear passenger door.
   21· · · · · Q.· ·And where were you when you stopped
   22· firing?
   23· · · · · A.· ·Toward the rear passenger fender.
   24· · · · · Q.· ·And one of your bullets hit the door;
   25· is that right?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 50 of 216 PAGEID #:Gust
                                                                                          986A. Teague

                                                                                                  50
   ·1· · · · · A.· ·I have no idea where my bullets hit,
   ·2· ma'am.
   ·3· · · · · Q.· ·Have you seen any of the photographs
   ·4· of the vehicle after the shooting?
   ·5· · · · · A.· ·I don't remember seeing any pictures
   ·6· of the car afterwards.
   ·7· · · · · Q.· ·Do you remember hitting the door?
   ·8· · · · · A.· ·I know I hit in the area.· I don't
   ·9· know what I hit --
   10· · · · · Q.· ·Do you remember hitting the --
   11· · · · · A.· ·-- of the part of the car.
   12· · · · · Q.· ·-- glass?
   13· · · · · A.· ·You know, just -- I don't -- you
   14· know, what I hit on the vehicle, I don't remember
   15· what I hit.· I don't know what I hit.· I don't
   16· remember going back and ever seeing it.
   17· · · · · Q.· ·You said that you stopped firing when
   18· you had moved away from -- far enough away from
   19· the vehicle that you could no longer see Dontae
   20· Martin inside the vehicle; is that right?
   21· · · · · · · ·MS. DINEHART:· Objection.
   22· · · · · · · ·THE WITNESS:· I don't know if it was
   23· because it was too far away, but I could no longer
   24· see the -- Mr. Martin.
   25· BY MS. BRANCH:

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 51 of 216 PAGEID #:Gust
                                                                                          987A. Teague

                                                                                                  51
   ·1· · · · · Q.· ·And how far away were you at the
   ·2· point that you could no longer see him?
   ·3· · · · · A.· ·I would -- probably -- when I stopped
   ·4· firing, I was probably six to eight feet from the
   ·5· rear passenger side bumper, fender area.
   ·6· · · · · Q.· ·And you were closer than that when
   ·7· you first started firing; is that right?
   ·8· · · · · A.· ·Yes, ma'am.
   ·9· · · · · Q.· ·And how many steps -- or feet closer
   10· were you when you started to fire?
   11· · · · · A.· ·I was probably two feet from the
   12· vehicle.
   13· · · · · Q.· ·Close enough to touch it?
   14· · · · · A.· ·No, I couldn't touch it.· I was
   15· probably further away.· Two, three feet.
   16· · · · · Q.· ·I forget, you told me how tall you
   17· were.· Do you know how long your reach is?
   18· · · · · A.· ·I have no idea.
   19· · · · · Q.· ·So somewhere between three feet and
   20· six feet you lost visual contact with Dontae
   21· Martin?
   22· · · · · A.· ·Yes.
   23· · · · · Q.· ·Was your flashlight up and shining
   24· into the vehicle the whole time you were shooting?
   25· · · · · A.· ·Yes.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 52 of 216 PAGEID #:Gust
                                                                                          988A. Teague

                                                                                                  52
   ·1· · · · · Q.· ·And at what angle was your
   ·2· flashlight?
   ·3· · · · · A.· ·I have no idea.
   ·4· · · · · Q.· ·And were you looking through the rear
   ·5· passenger window?
   ·6· · · · · · · ·MS. DINEHART:· Objection.
   ·7· · · · · · · ·THE WITNESS:· The passenger door?
   ·8· BY MS. BRANCH:
   ·9· · · · · Q.· ·Well, I was asking if you were
   10· looking through the window on the rear passenger
   11· side.
   12· · · · · · · ·MS. DINEHART:· Objection.
   13· · · · · · · ·THE WITNESS:· Are we talking about
   14· the driver's side -- or the passenger side door or
   15· the passenger side of the rear window?
   16· BY MS. BRANCH:
   17· · · · · Q.· ·I see.· Let me just say there would
   18· be -- there's a passenger side front door window,
   19· a passenger side back door window --
   20· · · · · A.· ·Okay.
   21· · · · · Q.· ·-- and then a passenger side small
   22· window that doesn't open.
   23· · · · · A.· ·Okay.
   24· · · · · Q.· ·Do you know which of those three
   25· windows you were looking through when you first

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 53 of 216 PAGEID #:Gust
                                                                                          989A. Teague

                                                                                                  53
   ·1· saw him?
   ·2· · · · · A.· ·It would be the passenger side door
   ·3· window, the one that goes up and down.
   ·4· · · · · · · ·(Thereupon, Ms. Jagielski entered the
   ·5· room.)
   ·6· BY MS. BRANCH:
   ·7· · · · · Q.· ·Okay.· And that's the back door
   ·8· window?
   ·9· · · · · A.· ·Yes.
   10· · · · · Q.· ·And at the time that you stopped
   11· seeing him, were you looking through that same
   12· window or the small window that doesn't move?
   13· · · · · A.· ·Neither one.
   14· · · · · Q.· ·Were you looking through the rear
   15· window?
   16· · · · · A.· ·Yes.
   17· · · · · Q.· ·That was also tinted?
   18· · · · · A.· ·Yes.
   19· · · · · Q.· ·The rear windshield -- or the rear
   20· window?
   21· · · · · A.· ·Yes.
   22· · · · · Q.· ·So you said that you fired seven
   23· shots and only seven shots because you no longer
   24· could see Dontae Martin in the vehicle; is that
   25· right?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 54 of 216 PAGEID #:Gust
                                                                                          990A. Teague

                                                                                                  54
   ·1· · · · · A.· ·Correct.
   ·2· · · · · Q.· ·And you started off by saying you
   ·3· could no longer see my threat; is that right?
   ·4· · · · · A.· ·Yes.
   ·5· · · · · Q.· ·And your threat in your assessment of
   ·6· the threat at the scene was Dontae Martin was a
   ·7· threat to your partner, Officer Haas; is that
   ·8· right?
   ·9· · · · · A.· ·Dontae possessing a firearm was my
   10· threat.
   11· · · · · Q.· ·And what was the threat that you saw?
   12· · · · · A.· ·Him holding a firearm.
   13· · · · · Q.· ·Anything else?
   14· · · · · A.· ·That's the initial threat.· That's
   15· what made it the threat.· It evolved into him
   16· pointing it at Deputy Haas.
   17· · · · · Q.· ·Any other threats that you
   18· identified?
   19· · · · · A.· ·No.· The fact that, you know, he
   20· pointed the firearm at Deputy Haas, that was my
   21· threat, and then you no longer see that.
   22· · · · · Q.· ·Okay.· So I just want to make sure
   23· I've got all the threats that you identified that
   24· caused you to fire your weapon at Dontae Martin.
   25· The fact that Dontae Martin was holding a firearm

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 55 of 216 PAGEID #:Gust
                                                                                          991A. Teague

                                                                                                  55
   ·1· was one threat and the fact that he pointed a
   ·2· firearm at Deputy Haas was another threat; is that
   ·3· right?
   ·4· · · · · A.· ·Well, it is a little bit more into it
   ·5· than just the fact that he's holding the firearm.
   ·6· He's holding a firearm and he is not complying
   ·7· with our commands to drop the firearm.· He
   ·8· continues to raise the firearm during our orders
   ·9· for him to drop the firearm so that continues to
   10· heighten that threat to an even greater threat to
   11· the point that Dontae looked for Deputy Haas in
   12· the driver's side mirror and raised the firearm up
   13· toward his shoulder pointing it toward Deputy
   14· Haas.
   15· · · · · Q.· ·Anything else?
   16· · · · · A.· ·We had that threat -- Deputy Haas was
   17· definitely a large part of the threat or being a
   18· victim of this threat, but I also had numerous
   19· civilians standing around that I had to worry
   20· about that threat as well.
   21· · · · · Q.· ·Anything else?
   22· · · · · A.· ·Not knowing what Dontae was thinking,
   23· I worried about my safety.
   24· · · · · Q.· ·Anything else?
   25· · · · · A.· ·Nothing off the top of my head.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 56 of 216 PAGEID #:Gust
                                                                                          992A. Teague

                                                                                                  56
   ·1· · · · · Q.· ·Okay.· So the question was what was
   ·2· the -- you said you stopped shooting when you no
   ·3· longer could see my threat, and the threat
   ·4· includes Dontae Martin holding a firearm, Dontae
   ·5· Martin pointing the firearm at Deputy Haas, Dontae
   ·6· Martin not complying with your command to drop the
   ·7· firearm, and you didn't know what Dontae Martin
   ·8· was thinking and that made you worried about your
   ·9· safety?
   10· · · · · A.· ·As well as the community.
   11· · · · · Q.· ·Okay.· Anything else?
   12· · · · · A.· ·No.
   13· · · · · Q.· ·When you say that he was holding the
   14· firearm, tell me about why that's a threat.
   15· · · · · A.· ·It's a threat because, you know, you
   16· pull the trigger, you shoot and hurt somebody, you
   17· shoot and kill somebody.
   18· · · · · Q.· ·Okay.· Is it a threat to possess a
   19· firearm?
   20· · · · · · · ·MS. DINEHART:· Objection.
   21· · · · · · · ·THE WITNESS:· You said -- ask that
   22· question again.· I'm sorry.
   23· BY MS. BRANCH:
   24· · · · · Q.· ·Are citizens in Ohio permitted to own
   25· a firearm?

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 57 of 216 PAGEID #:Gust
                                                                                          993A. Teague

                                                                                                  57
   ·1· · · · · A.· ·Yes.
   ·2· · · · · Q.· ·Are they permitted to hold a firearm?
   ·3· · · · · A.· ·Yes.
   ·4· · · · · Q.· ·Okay.· In Ohio people may possess a
   ·5· firearm and carry it out in the open; is that
   ·6· right?
   ·7· · · · · A.· ·Yes.
   ·8· · · · · Q.· ·They can also possess a firearm and
   ·9· carry it concealed; is that correct?
   10· · · · · A.· ·If they have --
   11· · · · · · · ·MS. DINEHART:· Objection.
   12· · · · · · · ·THE WITNESS:· If they have their
   13· concealed carry permits, yes.
   14· BY MS. BRANCH:
   15· · · · · Q.· ·So at the time that you were
   16· perceiving Dontae Martin holding a firearm as a
   17· threat, why did you consider that a threat if it's
   18· legal to possess a firearm, carry it in the open,
   19· or even carry it concealed?
   20· · · · · A.· ·It becomes -- everybody who possesses
   21· a firearm, there is a potential threat to what
   22· they're going to do with that firearm.· As a
   23· police officer, we have to keep that in the back
   24· of our minds of what an individual is going to do
   25· with that firearm.· But when -- I'm sorry, the

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 58 of 216 PAGEID #:Gust
                                                                                          994A. Teague

                                                                                                  58
   ·1· vibration, whatever that was just took me off that
   ·2· comment.
   ·3· · · · · Q.· ·That's fine.
   ·4· · · · · · · ·MS. BRANCH:· Whoever's phone is on
   ·5· the table, if you could just take it off the table
   ·6· so we don't hear it.
   ·7· · · · · · · ·THE WITNESS:· When a police officer
   ·8· gives someone an order to do something specific,
   ·9· especially pertaining to a firearm, and every
   10· situation is different, but when an officer gives
   11· those orders and the individual does not listen
   12· and continues to do whatever he or she is doing,
   13· that increases my awareness, my thought of, you
   14· know, is this threat toward me, is it toward
   15· myself, is it toward somebody else, or is the
   16· individual just not hearing me or listening.
   17· BY MS. BRANCH:
   18· · · · · Q.· ·So it's not holding the firearm, it's
   19· how the firearm is used in response to commands?
   20· · · · · A.· ·It's a totality of the moment.· Every
   21· situation, again, is different.· This situation is
   22· an auto accident where when he's told to drop the
   23· firearm he continues to hold the firearm and
   24· raising it up off of his leg.· We've identified
   25· ourselves -- or I've identified myself as a deputy

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 59 of 216 PAGEID #:Gust
                                                                                          995A. Teague

                                                                                                  59
   ·1· sheriff and he continues to still hold that
   ·2· firearm and raise it up off of his leg, lower it
   ·3· back down, raise it up, lower it back down.· And,
   ·4· again, we're continuing the orders telling
   ·5· somebody to drop the firearm, I, you know,
   ·6· perceive that as an individual that's not
   ·7· listening, doesn't want to comply with our
   ·8· commands, but the threat becomes reality when he
   ·9· raises that firearm and points it at another
   10· person.
   11· · · · · Q.· ·Okay.· So I'm breaking down your
   12· answer.· The first thing you told me, the first
   13· threat you stated was that he was holding a
   14· firearm.· In Ohio is -- are you justified at
   15· shooting a person who's holding a firearm and
   16· doing nothing else?
   17· · · · · · · ·MS. DINEHART:· Objection.
   18· · · · · · · ·THE WITNESS:· As long as they're
   19· not -- as long as they're not, you know, going
   20· after an individual, you know, if they're not
   21· continuing a threat, you know.· As a police
   22· officer, when I walk up on an individual who's
   23· holding a firearm, you know, is it legal for him
   24· to have the firearm in his hand?· Absolutely, you
   25· know, but --

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 60 of 216 PAGEID #:Gust
                                                                                          996A. Teague

                                                                                                  60
   ·1· BY MS. BRANCH:
   ·2· · · · · Q.· ·You can't --
   ·3· · · · · A.· ·-- I can also order him to put down
   ·4· the firearm.
   ·5· · · · · Q.· ·Would you agree --
   ·6· · · · · · · ·MS. DINEHART:· Let him finish his
   ·7· answer.
   ·8· · · · · · · ·THE WITNESS:· And if he puts down the
   ·9· firearm, you know, then I continue on with
   10· whatever my business is being there and I know
   11· that I'm safe, I know that the people around me
   12· are safe, you know, and that being a partner, if I
   13· have one with me, that being civilians that are
   14· around.· But the problem here is the fact that
   15· Dontae did not comply with what we told him to do.
   16· We told him to put down the firearm and he failed
   17· to put down that firearm --
   18· BY MS. BRANCH:
   19· · · · · Q.· ·So I'm --
   20· · · · · A.· ·-- and continued -- hang on.· And
   21· continued on after we gave him several orders to
   22· put down the firearm, and instead of just putting
   23· the firearm down, you know, he pointed it at my
   24· partner which forced me to fire, you know, my
   25· weapon.· Had it been a situation where he had

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 61 of 216 PAGEID #:Gust
                                                                                          997A. Teague

                                                                                                  61
   ·1· never pointed it at my partner, just kept it on
   ·2· his lap and holding it, no idea what the outcome
   ·3· was because we have no idea what he would have
   ·4· done next, but we would have maintained -- or I
   ·5· would have never fired my weapon by him just
   ·6· holding the firearm and lifting it up off of his
   ·7· leg.· But it wasn't until he pointed it at Deputy
   ·8· Haas that forced me to do what I did.
   ·9· · · · · Q.· ·So you would agree that a person just
   10· holding a firearm is not grounds to shoot them as
   11· a police officer?
   12· · · · · · · ·MS. DINEHART:· Objection.
   13· BY MS. BRANCH:
   14· · · · · Q.· ·You need more than that?
   15· · · · · A.· ·Yeah, I have to have a lot more than
   16· just holding a firearm.
   17· · · · · Q.· ·Would you agree that when you gave
   18· Dontae Martin a command to put the gun down, he
   19· did?
   20· · · · · A.· ·Would I agree that he put the gun
   21· down when I gave him the command?
   22· · · · · Q.· ·Yes.
   23· · · · · A.· ·No, I wouldn't agree to that.
   24· · · · · Q.· ·Would you agree that there were
   25· multiple commands being given by you and Deputy

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 62 of 216 PAGEID #:Gust
                                                                                          998A. Teague

                                                                                                  62
   ·1· Haas at the same time?
   ·2· · · · · A.· ·I don't know what Deputy Haas was
   ·3· saying to him.
   ·4· · · · · Q.· ·And the command you were saying was
   ·5· put the gun down?
   ·6· · · · · A.· ·Sheriff's office, drop the gun, put
   ·7· the gun down, something in that relationship.
   ·8· · · · · Q.· ·Okay.· And how often did you say --
   ·9· · · · · A.· ·I have no idea.
   10· · · · · Q.· ·-- put the gun down?
   11· · · · · A.· ·I have no idea.· It was just a
   12· continuous order, one right after another.
   13· · · · · Q.· ·When you say that Dontae Martin
   14· pointed the gun at Deputy Haas, is that fact alone
   15· enough to shoot the suspect?
   16· · · · · A.· ·Yes.
   17· · · · · Q.· ·Have you been involved in situations
   18· where a suspect has pointed a gun at an officer
   19· and he's not been shot?
   20· · · · · A.· ·Not that I can think of.
   21· · · · · Q.· ·Have you been involved in a situation
   22· where a person pointed a gun at an officer and
   23· less than lethal force was used as a first
   24· response?
   25· · · · · A.· ·Ask that one more time.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
        Patricia Martin, Admin.,     #:vs51Joshua
                                 et al.      Filed:Haas,
                                                    02/26/19
                                                         et al. Page: 63 of 216 PAGEID #:Gust
                                                                                          999A. Teague

                                                                                                  63
   ·1· · · · · · · ·MS. BRANCH:· Could you read the
   ·2· question back?
   ·3· · · · · · · ·(Record read.)
   ·4· · · · · · · ·THE WITNESS:· I was involved in an
   ·5· incident where an individual pointed the firearm
   ·6· and both lethal and less than lethal force was
   ·7· used at the same time.
   ·8· BY MS. BRANCH:
   ·9· · · · · Q.· ·When you say that -- you said -- you
   10· said earlier that when Dontae Martin was in the
   11· car, he looked for Deputy Haas in his mirror?
   12· · · · · A.· ·Yes.
   13· · · · · Q.· ·Tell me about that.
   14· · · · · A.· ·From -- from my vantage point through
   15· the passenger windows -- or the passenger side of
   16· the car, he was holding the firearm in his right
   17· hand, keeps raising it up, putting it down,
   18· raising it up, putting it down, never released the
   19· gun from his hand, it was just a constant raising
   20· it up and putting it down, and I could see him
   21· looking over his shoulder and it would appear as
   22· if he looked in his driver's side door mirror and
   23· then after looking at the mirror he looked over
   24· his left shoulder and raised the gun up over -- up
   25· toward his left shoulder.

                       Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                       Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 64 of 216 PAGEID #:Gust
                                                                                          1000A. Teague

                                                                                                   64
    ·1· · · · · Q.· ·And when did you recall these events
    ·2· happening, that he looked in the mirror and looked
    ·3· over his left shoulder?
    ·4· · · · · A.· ·What do you mean when did I recall
    ·5· it?
    ·6· · · · · Q.· ·When did you first --
    ·7· · · · · A.· ·When he was doing it.
    ·8· · · · · Q.· ·Those details are not in your
    ·9· statement, would you agree?
    10· · · · · A.· ·I would have to see my statement.
    11· · · · · Q.· ·You said you didn't know what Dontae
    12· Martin was thinking and that made you worried
    13· about the safety of yourself and others.· How is
    14· that -- how did you use your worry as a threat
    15· assessment?· Is that one of the things you took
    16· into account when you decided to fire your weapon?
    17· · · · · · · ·MS. DINEHART:· Objection.
    18· · · · · · · ·THE WITNESS:· Again, everything is a
    19· totality of the incident going on.
    20· BY MS. BRANCH:
    21· · · · · Q.· ·Is this one of the circumstances?
    22· · · · · A.· ·You have a guy holding a firearm and
    23· you're ordering him numerous times to drop the
    24· firearm and he's looking around for your partner,
    25· as I perceived it, and he found him in the mirror

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 65 of 216 PAGEID #:Gust
                                                                                          1001A. Teague

                                                                                                   65
    ·1· and raised the gun up to his left shoulder, as
    ·2· each second goes by, I don't know what he's
    ·3· thinking for the next second until he actually
    ·4· does something, and when he raised his gun up to
    ·5· his shoulder, I was forced to protect my partner's
    ·6· life.
    ·7· · · · · Q.· ·So my question was, how did you use
    ·8· your worry that he -- you didn't know what he was
    ·9· thinking to justify shooting him?
    10· · · · · · · ·MS. DINEHART:· Objection.
    11· · · · · · · ·THE WITNESS:· Again, when I have an
    12· individual that's holding a firearm and I have no
    13· idea what he's getting ready to do and he's not
    14· listening to the commands to drop the firearm,
    15· numerous commands to drop the firearm, and he
    16· continues to do what he wants to do and then seeks
    17· out my partner in a mirror and raises the gun up
    18· toward his shoulder in the direction of my
    19· partner, it forces me to act.
    20· BY MS. BRANCH:
    21· · · · · Q.· ·When you gave any of your commands to
    22· put the gun down, did you notice that Dontae
    23· Martin responded to your command?
    24· · · · · A.· ·I noticed that he didn't respond to
    25· my commands.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 66 of 216 PAGEID #:Gust
                                                                                          1002A. Teague

                                                                                                   66
    ·1· · · · · Q.· ·Did you ever notice that he did
    ·2· respond?
    ·3· · · · · A.· ·No, he never responded to my
    ·4· commands.
    ·5· · · · · Q.· ·And you said that Officer Haas was
    ·6· giving commands but you don't recall what they
    ·7· were?
    ·8· · · · · A.· ·No, I said I had no idea what he was
    ·9· saying.
    10· · · · · Q.· ·And do you know if your commands were
    11· consistent with each other or inconsistent?
    12· · · · · A.· ·Again, I have no idea what he said.
    13· No idea what commands he was saying, no idea what
    14· he was saying at all.
    15· · · · · Q.· ·He was the senior officer at the
    16· scene?
    17· · · · · A.· ·He's been here longer than I have,
    18· yes.
    19· · · · · Q.· ·When you got to the scene, did one of
    20· you decide who would be in charge?
    21· · · · · A.· ·No.
    22· · · · · Q.· ·Had you had any discussions with him
    23· prior to stepping onto the scene as to who would
    24· be the officer to give commands?
    25· · · · · A.· ·No.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 67 of 216 PAGEID #:Gust
                                                                                          1003A. Teague

                                                                                                   67
    ·1· · · · · Q.· ·Have you had any training at
    ·2· Montgomery County to ensure that officers are
    ·3· giving commands -- when more than one officer is
    ·4· present, that the commands are being given by one
    ·5· officer only?
    ·6· · · · · A.· ·There are certain situations where
    ·7· that's ideal; but in my opinion, this was not an
    ·8· ideal situation where only one person speaks.
    ·9· · · · · Q.· ·Have you been given any training at
    10· Montgomery County to ensure that the commands that
    11· are being given if two officers are present that
    12· are both giving commands are consistent with each
    13· other?
    14· · · · · A.· ·I don't remember any specific
    15· training on how to give commands.· You know, in
    16· regards to a man with a gun, other than being loud
    17· and concise to get your point across, you know,
    18· for this type of an incident, you know, to drop
    19· the firearm, that's what we wanted him to do.
    20· · · · · Q.· ·When you got to the scene at
    21· Springbrook, what did you understand you were
    22· there to do?
    23· · · · · A.· ·An auto accident.
    24· · · · · Q.· ·And nobody had gotten out of the car?
    25· · · · · A.· ·Correct.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 68 of 216 PAGEID #:Gust
                                                                                          1004A. Teague

                                                                                                   68
    ·1· · · · · Q.· ·Was that considered a potential
    ·2· medical run?
    ·3· · · · · A.· ·It could have been, yes.
    ·4· · · · · Q.· ·Were you there to investigate to see
    ·5· whether anybody was injured?
    ·6· · · · · A.· ·I don't remember exactly how it was
    ·7· dispatched.· Do we have the dispatch log?
    ·8· · · · · Q.· ·We do.
    ·9· · · · · A.· ·Can I see it?
    10· · · · · Q.· ·It's Exhibit 1.
    11· · · · · · · ·(Thereupon, Plaintiff's Exhibit 1,
    12· incident history detail dispatch log, was
    13· previously marked for purposes of identification.)
    14· · · · · · · ·THE WITNESS:· This is not -- my
    15· understanding, if I'm looking at this correctly,
    16· this is not my dispatch to the auto accident.
    17· This is the dispatch responding to -- or other
    18· officers coming to our aid from being involved in
    19· a shooting.· And the only entries that I'm finding
    20· on here of anything pertaining to the auto
    21· accident are what other officers are typing in
    22· their notes that are attached to the call so I
    23· would have to hear the dispatch or do you have
    24· another exhibit or something?
    25· BY MS. BRANCH:

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 69 of 216 PAGEID #:Gust
                                                                                          1005A. Teague

                                                                                                   69
    ·1· · · · · Q.· ·Does this refresh your memory that
    ·2· you were responding to an unknown accident with
    ·3· two vehicles, a green car and a maroon Grand Prix
    ·4· with tinted windows, nobody has gotten out?
    ·5· · · · · A.· ·Some of it does, some of it doesn't
    ·6· so I -- without giving an answer to it, I'd rather
    ·7· see the actual dispatch to the auto accident or if
    ·8· you have the audio or something that I could
    ·9· listen to on what we heard that day.
    10· · · · · Q.· ·Have you heard the audio of the
    11· dispatch run?
    12· · · · · A.· ·I have -- not since that original
    13· day.
    14· · · · · Q.· ·Did you listen to it that day after
    15· it was -- the shooting was over?
    16· · · · · A.· ·No.
    17· · · · · Q.· ·You never heard it?
    18· · · · · A.· ·Not that I remember.
    19· · · · · Q.· ·So why do you think that would
    20· refresh your memory?
    21· · · · · A.· ·Because you're asking me what I was
    22· dispatched to and that's how they dispatched us.
    23· · · · · Q.· ·Sitting here today, did you think you
    24· were being dispatched to a crime scene?
    25· · · · · A.· ·Everything is different, ma'am.                                         I

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 70 of 216 PAGEID #:Gust
                                                                                          1006A. Teague

                                                                                                   70
    ·1· have no idea what I was dispatching -- if I knew
    ·2· what I was dispatched to, I could answer that
    ·3· question for you.
    ·4· · · · · Q.· ·And other than you say that there's a
    ·5· dispatch log for the auto accident that's not this
    ·6· Exhibit 1?
    ·7· · · · · A.· ·I'm not saying -- this isn't -- I'm
    ·8· not saying that this isn't the actual dispatch
    ·9· log.· If it is, it's -- what's the word I'm
    10· looking for here?· Unfortunately, we've changed
    11· systems since the shooting to today, and the type
    12· of call that we're going on, you know, it's saying
    13· in here that it's a -- never mind.· I do see it
    14· right here.· Accident, unknown injuries.· I was
    15· looking at the officer down, the 99 earlier.· So,
    16· yes, it's an accident, unknown injuries.
    17· · · · · Q.· ·If you look at the top of page one of
    18· Exhibit 1 above the line --
    19· · · · · A.· ·Page one?
    20· · · · · Q.· ·-- it says type --
    21· · · · · A.· ·Yes.
    22· · · · · Q.· ·-- ACCUNK, accident unknown?
    23· · · · · A.· ·Yes.
    24· · · · · Q.· ·And it was changed to a priority one,
    25· officer down call?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 71 of 216 PAGEID #:Gust
                                                                                          1007A. Teague

                                                                                                   71
    ·1· · · · · A.· ·Correct.
    ·2· · · · · Q.· ·Okay.· If you go to the next entry at
    ·3· 43:31.· Do you see that?
    ·4· · · · · A.· ·Yes.
    ·5· · · · · Q.· ·The dispatcher typed two vehicle
    ·6· accident.· Vehicle one, green car parked, vehicle
    ·7· two, maroon Grand Prix, tinted windows, nobody has
    ·8· gotten out.· Do you see that?
    ·9· · · · · A.· ·Yes, I do see that.
    10· · · · · Q.· ·Okay.· Was that the information you
    11· had before you came to the scene?
    12· · · · · A.· ·I believe so.
    13· · · · · Q.· ·And that's the same information that
    14· would be on your MDT, computer screen in your
    15· vehicle?
    16· · · · · A.· ·I'm trying to remember how it was
    17· done in the old system.· I don't -- I don't
    18· remember this information coming across our
    19· computers.· Basically where it says red -- in red
    20· it says priors, you have a line under that.                                          I
    21· don't remember that information being under the
    22· dispatch or how it's dispatched under it.· Again,
    23· we've changed things.
    24· · · · · · · ·(Thereupon, Plaintiff's Exhibit 14,
    25· two colored photographs, was previously marked for

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 72 of 216 PAGEID #:Gust
                                                                                          1008A. Teague

                                                                                                   72
    ·1· purposes of identification.)
    ·2· BY MS. BRANCH:
    ·3· · · · · Q.· ·Could you turn --
    ·4· · · · · A.· ·Okay.
    ·5· · · · · Q.· ·I'm sorry -- to Exhibit 14.· It's a
    ·6· two-page exhibit of photographs, two photographs.
    ·7· · · · · A.· ·I don't have a 14.
    ·8· · · · · Q.· ·Here it is.· It's under Tab 13.· So
    ·9· the first page of Tab 14, just to orient you, is
    10· that an MDT computer screen in your vehicle?
    11· · · · · A.· ·I don't know if this is my vehicle,
    12· but yes, it's -- now that I'm looking at it, it
    13· does look familiar.
    14· · · · · Q.· ·Okay.
    15· · · · · A.· ·I actually think this is out -- if
    16· memory serves me correctly, I believe this is out
    17· of Deputy Haas' car.
    18· · · · · Q.· ·Can you tell from the exhibit which
    19· terminal was photographed?
    20· · · · · A.· ·If you look at the bottom of the
    21· picture, you'll see the little blue block
    22· surrounded by black, to the right of it looks like
    23· it says HAR 121, which would be Harrison 121 --
    24· · · · · Q.· ·I see.
    25· · · · · A.· ·-- which was Deputy Haas' vehicle.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 73 of 216 PAGEID #:Gust
                                                                                          1009A. Teague

                                                                                                   73
    ·1· · · · · Q.· ·And does this MDT depict the same
    ·2· words we just looked at on Exhibit 1 under the
    ·3· entry at 43:31?
    ·4· · · · · A.· ·Yes.
    ·5· · · · · Q.· ·Was this the information you had then
    ·6· prior to arriving at the scene and getting out of
    ·7· your vehicle?
    ·8· · · · · A.· ·Yes, ma'am.
    ·9· · · · · Q.· ·All right.· In responding to an
    10· unknown vehicle accident, nobody has gotten out,
    11· would you consider that a call that potentially
    12· could be for medical assistance for someone inside
    13· the vehicle?
    14· · · · · A.· ·Yes, it could be.
    15· · · · · Q.· ·All right.· And while we're on
    16· Exhibit 14, there's a second photograph.
    17· · · · · A.· ·This one?
    18· · · · · Q.· ·Yes.
    19· · · · · A.· ·Okay.
    20· · · · · Q.· ·And that's a photograph of your
    21· vehicle parked behind Officer Haas' vehicle parked
    22· behind the Grand Prix; is that right?
    23· · · · · A.· ·Correct.
    24· · · · · Q.· ·Does that accurately show the
    25· position of your vehicles at the night of the --

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 74 of 216 PAGEID #:Gust
                                                                                          1010A. Teague

                                                                                                   74
    ·1· the time of the shooting?
    ·2· · · · · A.· ·Yes.
    ·3· · · · · Q.· ·Would you agree with me that the
    ·4· lighting that we see in this photograph was not
    ·5· present at the time of the shooting?
    ·6· · · · · A.· ·Correct.
    ·7· · · · · Q.· ·The only lights that would have been
    ·8· visible here would be -- at the time of the
    ·9· shooting would have been your headlights of your
    10· vehicle and Officer Haas' vehicle?
    11· · · · · A.· ·Yes, and there was a -- there was a
    12· house just -- actually, you can -- I believe this
    13· is -- that looks more like a lamp, but there was a
    14· house that was just past the maroon car that had
    15· the -- I think it was a front porch light and
    16· stuff on, but, yeah, it pretty much depicts what
    17· we can see there.
    18· · · · · Q.· ·Would you agree that that night it
    19· was dark?
    20· · · · · A.· ·Yes.
    21· · · · · Q.· ·And the closest streetlight was
    22· twenty-two yards away?
    23· · · · · A.· ·I have no idea where the closest
    24· streetlight was.
    25· · · · · Q.· ·Do you remember seeing a streetlight?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 75 of 216 PAGEID #:Gust
                                                                                          1011A. Teague

                                                                                                   75
    ·1· · · · · A.· ·No.
    ·2· · · · · Q.· ·Would you agree because of the tinted
    ·3· windows, that when you got out of your vehicle,
    ·4· you could not see into the windows of the Grand
    ·5· Prix?
    ·6· · · · · A.· ·When I got out of my vehicle, yeah, I
    ·7· could not see into the vehicle.
    ·8· · · · · Q.· ·And, in fact, it wasn't until you
    ·9· were three feet away with your flashlight shining
    10· through the back passenger door window that you
    11· could for the first time see into the Grand Prix?
    12· · · · · A.· ·I don't remember exactly how far I
    13· was or when I could first see into the vehicle,
    14· but I was close.
    15· · · · · Q.· ·Were you close enough to touch the
    16· vehicle when you first could see into it?
    17· · · · · A.· ·No.
    18· · · · · Q.· ·When you arrived at the scene, your
    19· sirens and lights had never been on on the vehicle
    20· activating your audio and video equipment; is that
    21· correct?
    22· · · · · A.· ·Not while responding to this, no.
    23· · · · · Q.· ·Okay.· At any time did you activate
    24· your microphone?
    25· · · · · A.· ·Not for the incident, no.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 76 of 216 PAGEID #:Gust
                                                                                          1012A. Teague

                                                                                                   76
    ·1· · · · · Q.· ·How about after the incident?
    ·2· · · · · A.· ·No.
    ·3· · · · · Q.· ·Did you consider turning your
    ·4· microphone on at any point?
    ·5· · · · · A.· ·No.
    ·6· · · · · Q.· ·Before you got out of your vehicle
    ·7· did you turn on your spotlight?
    ·8· · · · · A.· ·I don't remember turning it on.
    ·9· · · · · Q.· ·Was it on at any time that evening?
    10· · · · · A.· ·I don't remember turning it on.
    11· · · · · Q.· ·Was the Grand Prix -- the windows
    12· were up on the car; is that right?
    13· · · · · A.· ·Yes.
    14· · · · · Q.· ·And its headlights were on but they
    15· were so close to the green car that they weren't
    16· really illuminating anything; is that right?
    17· · · · · A.· ·I don't remember if they were on or
    18· not.
    19· · · · · Q.· ·Was the engine on in the Grand Prix?
    20· · · · · A.· ·I don't know.
    21· · · · · Q.· ·When you first got out of your
    22· vehicle, what was the discussion that you had
    23· with -- I'm sorry, not when you got out of your
    24· vehicle.· Strike that.
    25· · · · · · · ·At what point did you talk with

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 77 of 216 PAGEID #:Gust
                                                                                          1013A. Teague

                                                                                                   77
    ·1· Deputy Haas about what the plan would be for
    ·2· exiting your vehicle and approaching the Grand
    ·3· Prix?
    ·4· · · · · A.· ·There was no plan.
    ·5· · · · · Q.· ·Did you talk to Deputy Haas before
    ·6· you approached the vehicle?
    ·7· · · · · A.· ·The last time I had talked to Haas
    ·8· before this incident was while we were on the drug
    ·9· complaint that I initiated over off of whatever
    10· street that was.· I can't remember.
    11· · · · · Q.· ·And did you talk about how you were
    12· going to approach the run to Springbrook?
    13· · · · · A.· ·No.
    14· · · · · Q.· ·Did you talk to Deputy Haas about
    15· what you were planning to do before shots were
    16· fired?
    17· · · · · A.· ·No.
    18· · · · · Q.· ·So the two of you did not converse
    19· about the run before shots were fired?
    20· · · · · A.· ·No.
    21· · · · · Q.· ·What was your plan when you arrived
    22· on scene?
    23· · · · · · · ·MS. DINEHART:· Objection.
    24· · · · · · · ·THE WITNESS:· Conduct an
    25· investigation, take care of anybody that might be

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 78 of 216 PAGEID #:Gust
                                                                                          1014A. Teague

                                                                                                   78
    ·1· injured.· You know, I didn't mentally sit back and
    ·2· say this is what I'm going to do.· Again, in
    ·3· police work, we don't have the opportunity to sit
    ·4· down and plan out our day.· We plan out the
    ·5· incident as it happens, you know, so there was no
    ·6· plan to -- on who was going to do what, what was
    ·7· going to happen.· Unfortunately, we found
    ·8· ourselves on the scene of a guy who had a firearm
    ·9· in his hand and he refused to obey our commands to
    10· drop that firearm and, unfortunately, he pointed
    11· the firearm at Deputy Haas and I was forced to
    12· protect his life.
    13· BY MS. BRANCH:
    14· · · · · Q.· ·When you got to the scene, Officer
    15· Haas had already arrived; is that right?
    16· · · · · A.· ·It was -- you know, we were pretty
    17· much simultaneously arriving at the scene.
    18· · · · · Q.· ·According to the dispatch log, you
    19· arrived about fifty seconds after him.· Does that
    20· sound about right?
    21· · · · · A.· ·Yeah, I don't know.· It didn't seem
    22· that long, but, you know, it could have been.
    23· · · · · Q.· ·According to the dispatch log, you
    24· arrived at forty-five minutes and two seconds
    25· after midnight.· Does that sound right?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 79 of 216 PAGEID #:Gust
                                                                                          1015A. Teague

                                                                                                   79
    ·1· · · · · A.· ·I have no idea what time I was on
    ·2· scene.
    ·3· · · · · Q.· ·Do you -- how did you put yourself on
    ·4· scene?
    ·5· · · · · A.· ·I don't remember if I pushed the
    ·6· button or used the radio or even if I went on
    ·7· scene.· I have no idea.
    ·8· · · · · Q.· ·And what is your practice for going
    ·9· on scene in a nonemergency?· Do you push your
    10· button or call dispatch?
    11· · · · · A.· ·Whatever I do.· Sometimes I push the
    12· button.· Sometimes I get on the radio and tell
    13· them I'm on scene.
    14· · · · · Q.· ·If it's not on the radio traffic that
    15· you're on the scene, is it fair to assume that you
    16· pushed your button?
    17· · · · · A.· ·In general it is, but, you know,
    18· there are times that, you know, I've been on the
    19· scene and realized I never pushed the button or
    20· got on the radio and put myself on the scene.
    21· · · · · Q.· ·If the shooting occurred at forty-six
    22· minutes after midnight and you're on scene -- I'm
    23· sorry, I read the wrong entry.· You were on scene
    24· at forty-five minutes and fifty-four seconds
    25· according to the dispatch log.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 80 of 216 PAGEID #:Gust
                                                                                          1016A. Teague

                                                                                                     80
    ·1· · · · · A.· ·What exhibit is this so I can
    ·2· refresh --
    ·3· · · · · Q.· ·Exhibit 1.
    ·4· · · · · A.· ·Okay.
    ·5· · · · · Q.· ·It's about two-thirds of the way down
    ·6· the first page.
    ·7· · · · · A.· ·Okay.
    ·8· · · · · Q.· ·45:54?
    ·9· · · · · A.· ·45:54.· That shows the time I was on
    10· scene based off of the paperwork here.
    11· · · · · Q.· ·Okay.· And if there's no radio
    12· traffic with you calling dispatch to say you were
    13· on the scene, is it fair to assume you pushed your
    14· button at 45:54?
    15· · · · · A.· ·You know, it could have been.
    16· There's so many different variables on when
    17· somebody could have put me on scene based off of
    18· the computer system.· I don't know if I pushed a
    19· button.· I don't know if it was radio traffic.                                           I
    20· don't know if it was -- you know, I don't know
    21· what Deputy Haas' radio traffic was, if he had any
    22· on, and, you know, she automatically put me on
    23· scene, I don't know.· I don't know when or how or
    24· what that night -- unfortunately, how I -- how a
    25· computer shows that I'm on scene.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                                YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 81 of 216 PAGEID #:Gust
                                                                                          1017A. Teague

                                                                                                   81
    ·1· · · · · Q.· ·Do you have any reason to dispute
    ·2· that you were there at 45:54?
    ·3· · · · · A.· ·I don't have any reason --
    ·4· · · · · · · ·MS. DINEHART:· Objection.
    ·5· · · · · · · ·THE WITNESS:· -- to dispute it.
    ·6· BY MS. BRANCH:
    ·7· · · · · Q.· ·When you got on scene, where was
    ·8· Officer Haas?
    ·9· · · · · A.· ·As I was on scene, I don't know
    10· exactly where he was.· The only thing that, you
    11· know, really resonates in my mind is around the
    12· time I was exiting my car, and I don't remember if
    13· it was just as I was exiting or just after I
    14· exited, but it was somewhere in that time frame,
    15· you know, Deputy Haas was -- I could hear Deputy
    16· Haas telling me that he had a gun.
    17· · · · · · · ·MS. BRANCH:· Could you read back that
    18· answer for me?
    19· · · · · · · ·(Record read.)
    20· BY MS. BRANCH:
    21· · · · · Q.· ·So if we go back to Exhibit 14, which
    22· in your book is under Tab 13, and you see the
    23· vehicles -- the photograph of the vehicles --
    24· · · · · A.· ·Yes.
    25· · · · · Q.· ·-- when you were exiting your car,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 82 of 216 PAGEID #:Gust
                                                                                          1018A. Teague

                                                                                                   82
    ·1· you were exiting in the car behind the sheriff's
    ·2· car two car lengths back from the Grand Prix?
    ·3· · · · · A.· ·Yeah, I'm the -- my patrol car is the
    ·4· one that's closest to the camera.
    ·5· · · · · Q.· ·And Officer Haas, was he standing --
    ·6· at the time you heard him say he has a gun, was he
    ·7· standing close to the driver's side of the Grand
    ·8· Prix?
    ·9· · · · · A.· ·Yes.
    10· · · · · · · ·(Thereupon, Mr. Mazer exited the
    11· room.)
    12· BY MS. BRANCH:
    13· · · · · Q.· ·So he was several yards in front of
    14· you?
    15· · · · · A.· ·Yeah.· You see the distance.· I don't
    16· know what the exact distance was, but yeah.
    17· · · · · Q.· ·All right.· And when you heard him
    18· say he has a gun, where were you standing?
    19· · · · · A.· ·You know, again, I was somewhere on
    20· that -- near the front of my vehicle.· I don't
    21· know if it was just outside my door or -- you
    22· know, near the front of my vehicle is about as
    23· good as I could get you.
    24· · · · · Q.· ·All right.· And at that point had you
    25· already pulled out any equipment?· I'm sorry, that

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 83 of 216 PAGEID #:Gust
                                                                                          1019A. Teague

                                                                                                   83
    ·1· was a bad question.
    ·2· · · · · · · ·Before you heard him say he's got a
    ·3· gun had you pulled out any equipment?
    ·4· · · · · A.· ·I don't -- I may have had my
    ·5· flashlight out.
    ·6· · · · · Q.· ·And then after he said he has a gun
    ·7· did you draw your firearm?
    ·8· · · · · A.· ·Yeah, at some point after that.
    ·9· · · · · Q.· ·And what did you do?
    10· · · · · A.· ·I made a tactical approach to the
    11· passenger side of Dontae's car.
    12· · · · · Q.· ·So at the time you approached the
    13· Grand Prix you had your -- both your flashlight
    14· and your firearm?
    15· · · · · A.· ·Correct.
    16· · · · · Q.· ·And you had your flashlight in your
    17· left hand, firearm in your right hand?
    18· · · · · A.· ·Yes.
    19· · · · · Q.· ·And then what did you do as you
    20· approached the Grand Prix?
    21· · · · · A.· ·Began ordering Dontae to drop the
    22· firearm.· Again, I don't remember how many times I
    23· ordered him; but I moved in closer to Dontae to
    24· get a better vantage point of being able to see
    25· what he was doing on the inside and to put myself

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 84 of 216 PAGEID #:Gust
                                                                                          1020A. Teague

                                                                                                   84
    ·1· in a position to safely protect my partner and the
    ·2· community.
    ·3· · · · · Q.· ·And as you moved in closer, at some
    ·4· point you got close enough that your flashlight
    ·5· lit up the inside of the vehicle; is that right?
    ·6· · · · · A.· ·Yes.
    ·7· · · · · Q.· ·So at the point where you could see
    ·8· inside the vehicle, that moment, where was Deputy
    ·9· Haas?
    10· · · · · A.· ·I have no idea where Deputy Haas was.
    11· · · · · Q.· ·When did you first realize where
    12· Deputy Haas was during the incident?
    13· · · · · A.· ·There was a couple times I could see
    14· him out of my peripheral kind of moving back and
    15· forth.· He was toward the driver's side of the
    16· vehicle, but I couldn't give you an exact
    17· location.
    18· · · · · Q.· ·Did you ever make eye contact with
    19· Deputy Haas?
    20· · · · · A.· ·No.
    21· · · · · Q.· ·Before the shooting?
    22· · · · · A.· ·No.
    23· · · · · Q.· ·Did you call out to him?
    24· · · · · A.· ·No.
    25· · · · · Q.· ·Was -- were you conscious of where

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 85 of 216 PAGEID #:Gust
                                                                                          1021A. Teague

                                                                                                   85
    ·1· Deputy Haas was after you drew your firearm so
    ·2· that you wouldn't shoot him?
    ·3· · · · · A.· ·I would -- I was going to say I'm
    ·4· conscious to the point that I know he's not in
    ·5· front of me or he's not in an area that should I
    ·6· fire my weapon, that he is in danger of my rounds.
    ·7· · · · · Q.· ·Okay.
    ·8· · · · · A.· ·But as far as -- I was conscious to
    ·9· the location that he wasn't in a vital spot for
    10· me.
    11· · · · · Q.· ·Was Deputy Haas ever in your line of
    12· fire?
    13· · · · · A.· ·No.
    14· · · · · Q.· ·So it sounds like it just took you a
    15· few seconds to get from your vehicle to the
    16· passenger side rear window of the Grand Prix?
    17· · · · · A.· ·Yes.
    18· · · · · Q.· ·And how soon after you arrived did
    19· you fire your weapon?
    20· · · · · A.· ·I have no idea.
    21· · · · · Q.· ·How soon after you arrived at the
    22· back of the Grand Prix did Deputy Haas fire his
    23· weapon?
    24· · · · · A.· ·I have no idea.
    25· · · · · Q.· ·And when you fired your weapon, you

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 86 of 216 PAGEID #:Gust
                                                                                          1022A. Teague

                                                                                                   86
    ·1· said you shot seven bullets?
    ·2· · · · · A.· ·Yes.
    ·3· · · · · Q.· ·And how many rounds had Deputy Haas
    ·4· shot?
    ·5· · · · · A.· ·I have no idea.
    ·6· · · · · Q.· ·When you got to the -- before you
    ·7· fired your weapon, did you say anything to anyone?
    ·8· · · · · A.· ·Yes.
    ·9· · · · · Q.· ·You gave commands to Dontae Martin --
    10· · · · · A.· ·Correct.
    11· · · · · Q.· ·-- to put down the gun?
    12· · · · · A.· ·Yes.
    13· · · · · Q.· ·Did you give commands to any of the
    14· bystanders?
    15· · · · · A.· ·Yes.
    16· · · · · Q.· ·And what did you tell them?
    17· · · · · A.· ·Get away.
    18· · · · · Q.· ·And where were they?
    19· · · · · A.· ·What do you mean where were they?
    20· After my orders, before the orders for them to get
    21· away?
    22· · · · · Q.· ·Let's start with as you -- when you
    23· first noticed bystanders, where did you see them?
    24· · · · · A.· ·There was -- there was one individual
    25· that was probably, I'll say, ten, fifteen foot in

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 87 of 216 PAGEID #:Gust
                                                                                          1023A. Teague

                                                                                                   87
    ·1· front of the vehicle -- of Dontae's vehicle
    ·2· standing like in the middle of the road or toward
    ·3· the roadway, and there were several other -- I
    ·4· have no idea how many there were, but there were
    ·5· several other civilians kind of in a front yard,
    ·6· on a driveway, they were just kind of scattered
    ·7· about toward the right-hand side or the passenger
    ·8· side of the vehicle.· All of them were out in
    ·9· front.
    10· · · · · Q.· ·The one individual that you saw in
    11· the roadway --
    12· · · · · A.· ·Yes.
    13· · · · · Q.· ·-- where was that person, if you
    14· could point to on Exhibit 14?
    15· · · · · A.· ·There's -- you know, with it being so
    16· dark, I couldn't even begin to -- you know, I'd
    17· say wherever that red thing -- whatever that red
    18· thing is to the left of the cruisers, I don't know
    19· what that red thing is, but I would say, you know,
    20· somewhere probably in that area.
    21· · · · · Q.· ·Okay.
    22· · · · · · · ·(Thereupon, Plaintiff's Exhibit 44,
    23· previously marked Plaintiff's Exhibit 14, was
    24· marked for purposes of identification.)
    25· BY MS. BRANCH:

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 88 of 216 PAGEID #:Gust
                                                                                          1024A. Teague

                                                                                                   88
    ·1· · · · · Q.· ·I'm going to give you my copy of
    ·2· Exhibit 14.· If you could mark it for me.· I'm
    ·3· going to try a red pen.· It may not work since
    ·4· this is a black photo.· But we've marked a copy of
    ·5· Exhibit 14 and made it Exhibit 44.
    ·6· · · · · A.· ·Okay.
    ·7· · · · · Q.· ·And if you could put a mark on 44
    ·8· where you saw the person.
    ·9· · · · · A.· ·Okay.· Well, now that this one is
    10· obviously a lot lighter in color than this one,
    11· you know, it wouldn't be where the red thing was.
    12· I would say even further back.
    13· · · · · Q.· ·Do you want to mark the one in the
    14· book?
    15· · · · · A.· ·No.· What I'm saying -- it looked
    16· like it was further up; but in your brighter
    17· picture, it looks like it's directly to the left
    18· of Dontae's car.· You know, it's --
    19· · · · · Q.· ·Could you put -- I just want to see
    20· where you're looking.
    21· · · · · A.· ·That's fine.
    22· · · · · Q.· ·I know it's glared.· If you need to
    23· hold it up, that's fine.
    24· · · · · A.· ·You know, I said earlier that it was
    25· next to the red thing.· This picture is brighter

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 89 of 216 PAGEID #:Gust
                                                                                          1025A. Teague

                                                                                                   89
    ·1· than this one and from being able to look at the
    ·2· brighter one, it definitely wasn't where the red
    ·3· thing was, it was further back; but I don't know
    ·4· the angles and stuff, you know, so --
    ·5· · · · · Q.· ·Could you put a mark, an X, where you
    ·6· were pointing with the pen as to where the
    ·7· individual was in the roadway?
    ·8· · · · · A.· ·As I just said, I couldn't tell you
    ·9· because I don't know what the angles are here.· It
    10· was a pretty decent angle to the point that from
    11· where I was standing, he would have been in my
    12· line of fire so, you know, not knowing how the
    13· situation was going to go, at the time of this
    14· starting I had no idea how the end result was
    15· going to be, but when I know I've got a guy with a
    16· gun, it's time to clear people away so that nobody
    17· is struck innocently so...
    18· · · · · Q.· ·Can you mark on Exhibit 44 the
    19· portion of the roadway where you think the
    20· individual was standing?
    21· · · · · A.· ·Again, no, I can't because I have no
    22· idea where he was based off of this single
    23· dimensional photo.· You know, it's a little
    24· difficult to do it.
    25· · · · · Q.· ·Could you circle the red item that

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 90 of 216 PAGEID #:Gust
                                                                                          1026A. Teague

                                                                                                   90
    ·1· you referred to in your testimony?
    ·2· · · · · A.· ·Yeah, I can circle the red item.
    ·3· (Indicating.)
    ·4· · · · · Q.· ·Can you put your initials underneath
    ·5· that?
    ·6· · · · · A.· ·(Witness complies.)
    ·7· · · · · Q.· ·Thank you.· And where were people --
    ·8· you said that's where bystanders were when you
    ·9· said get away?
    10· · · · · A.· ·Yes.
    11· · · · · Q.· ·And when you said get away --
    12· · · · · A.· ·Hang on a second.· I'm sorry.· Are
    13· you referring to the red dot -- or the red circle
    14· is where the bystanders were standing?
    15· · · · · Q.· ·No.· I was just asking you -- the
    16· question I asked you originally was where were the
    17· bystanders before you said get away.
    18· · · · · A.· ·Okay.· There were several of them
    19· scattered out toward the front of the vehicle.
    20· · · · · Q.· ·You already answered that.· I was
    21· going to now ask the next question.
    22· · · · · A.· ·Oh, okay.
    23· · · · · Q.· ·When you saw those individuals there
    24· and you said get away, where were you?
    25· · · · · A.· ·I don't know exactly.· I know I was

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 91 of 216 PAGEID #:Gust
                                                                                          1027A. Teague

                                                                                                   91
    ·1· on my approach to the vehicle.
    ·2· · · · · Q.· ·And did you see where -- or if
    ·3· anybody moved after you said get away?
    ·4· · · · · A.· ·Yeah, I saw them all moving.· You
    ·5· know, they were scattering about.· Where they were
    ·6· going, I have no idea.
    ·7· · · · · Q.· ·And did you see anybody in the
    ·8· roadway at the time that you shot your weapon?
    ·9· · · · · A.· ·Not in front of me, no.
    10· · · · · Q.· ·When you approached the car, did you
    11· try to open the doors before you shot your weapon?
    12· · · · · A.· ·No.
    13· · · · · Q.· ·Did you knock on the windows?
    14· · · · · A.· ·No.
    15· · · · · Q.· ·Did Officer Haas try to open the
    16· doors or knock on the windows before he approached
    17· the car?
    18· · · · · A.· ·No idea.
    19· · · · · Q.· ·I'm sorry, before he shot his weapon?
    20· · · · · A.· ·No idea what he did.
    21· · · · · Q.· ·Do you know how long it was from the
    22· moment that you got out of your car until you were
    23· able to see inside the vehicle?
    24· · · · · A.· ·No idea.
    25· · · · · Q.· ·Or how long it was from the time you

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 92 of 216 PAGEID #:Gust
                                                                                          1028A. Teague

                                                                                                   92
    ·1· got out of your car until the time you shot Dontae
    ·2· Martin?
    ·3· · · · · A.· ·No idea.
    ·4· · · · · Q.· ·If the whole incident took fourteen
    ·5· seconds from the time that you got out of your car
    ·6· until the time you shot, do you think that's about
    ·7· right?
    ·8· · · · · A.· ·It doesn't sound right to me, no.
    ·9· · · · · Q.· ·In what way?
    10· · · · · A.· ·It seems like it's too fast.
    11· · · · · Q.· ·Why do you think that fourteen
    12· seconds would be too fast?
    13· · · · · A.· ·It just seems like it would be too
    14· fast to me.
    15· · · · · Q.· ·Do you recall using your radio to
    16· alert dispatch that you had one with a gun?
    17· · · · · A.· ·I don't remember if I did it or if
    18· Deputy Haas did it.
    19· · · · · Q.· ·Did you hear that being broadcast on
    20· the radio?
    21· · · · · A.· ·No.· I don't remember any radio
    22· traffic.· I don't -- when you're involved in a
    23· situation like this, my focus goes toward the
    24· safety of myself, my partner, the community, and
    25· to get whatever that issue is in the incident to

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 93 of 216 PAGEID #:Gust
                                                                                          1029A. Teague

                                                                                                   93
    ·1· start complying to our commands, to make it a safe
    ·2· situation.
    ·3· · · · · Q.· ·Did you have any tools with you that
    ·4· could break the window of a vehicle like if you
    ·5· needed to rescue somebody inside the car?
    ·6· · · · · A.· ·Yeah.
    ·7· · · · · Q.· ·What would you be able to use?
    ·8· · · · · A.· ·I know our patrol cars are equipped
    ·9· with special spring-loaded window-break systems,
    10· and I could have used an asp to break out a window
    11· in an emergency situation to rescue someone.                                         I
    12· would imagine I could use, you know, the hard end
    13· of the handcuffs or a larger portion of the
    14· handcuffs if I really needed to get in there and
    15· rescue somebody from a vehicle.· I'm sure there's
    16· a vast array that I could come up with inside of
    17· our patrol vehicles.
    18· · · · · Q.· ·Have you ever had to do that?
    19· · · · · A.· ·Yes.· Unfortunately, the rescue
    20· didn't work.
    21· · · · · Q.· ·Did you hear Officer Haas say
    22· anything else -- or say anything before you heard
    23· him say gun?
    24· · · · · A.· ·I don't know what Josh said.· I don't
    25· remember hearing what he said.· After I heard him

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 94 of 216 PAGEID #:Gust
                                                                                          1030A. Teague

                                                                                                   94
    ·1· say he's got a gun, you know, I went into a
    ·2· particular focus mode.· My senses went into a
    ·3· focus mode that, you know, from -- you know, the
    ·4· mind goes into this special focus where things
    ·5· appear to slow down and you can use super focus,
    ·6· supernatural -- I don't know how to explain it,
    ·7· but you begin to focus in on a -- on the issue at
    ·8· hand, and, you know, I focused in on him holding
    ·9· that firearm, I focused in on me ordering him to
    10· drop the firearm several times, and then, you
    11· know, continuing to disobey my orders to drop the
    12· firearm until he pointed the firearm in the
    13· direction of Deputy Haas and forced me to protect
    14· his life by firing my weapon.· Things that were
    15· said, where people were moving, I don't know
    16· exactly where they were and what they were saying.
    17· · · · · Q.· ·Did Officer Haas communicate to you
    18· at any time before the shooting?
    19· · · · · A.· ·Did he do what?
    20· · · · · Q.· ·Communicate anything to you before
    21· the shooting other than he's got a gun.
    22· · · · · A.· ·If he did, I don't know.
    23· · · · · · · ·MS. BRANCH:· So let's get this marked
    24· as 45.
    25· · · · · · · ·(Thereupon, Plaintiff's Exhibit 45,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 95 of 216 PAGEID #:Gust
                                                                                          1031A. Teague

                                                                                                   95
    ·1· one colored photograph, was marked for purposes of
    ·2· identification.)
    ·3· BY MS. BRANCH:
    ·4· · · · · Q.· ·This is another photograph of the
    ·5· Grand Prix from a different angle.· Have you seen
    ·6· this photograph before?
    ·7· · · · · A.· ·No.
    ·8· · · · · Q.· ·Can you see the bullet holes in the
    ·9· rear passenger window, the window that doesn't
    10· open?
    11· · · · · A.· ·I assume they're bullet holes, but,
    12· yes, I see holes in it.
    13· · · · · Q.· ·Can you tell from this photograph
    14· where you were standing at the time you shot your
    15· weapon?
    16· · · · · A.· ·I -- again, we're looking at an angle
    17· issue.· If it was a -- like a photo from the top
    18· of it, I could probably give you a better -- like
    19· a topographical shot of the scene.· I don't even
    20· know if those are available or if we had those;
    21· but, again, I could just say it was near the rear
    22· passenger door and that tire several feet this way
    23· of the car (indicating).
    24· · · · · Q.· ·This way, what's that mean?
    25· · · · · A.· ·Toward me.· If I'm looking at the

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 96 of 216 PAGEID #:Gust
                                                                                          1032A. Teague

                                                                                                   96
    ·1· car, toward me.
    ·2· · · · · · · ·MS. BRANCH:· I'm going to give you
    ·3· another exhibit and see if that's a better angle.
    ·4· · · · · · · ·(Thereupon, Plaintiff's Exhibit 46,
    ·5· photograph Bates stamped GB003726, was marked for
    ·6· purposes of identification.)
    ·7· BY MS. BRANCH:
    ·8· · · · · Q.· ·In this one do you see the bullet
    ·9· holes through the rear passenger window?
    10· · · · · A.· ·Yes.
    11· · · · · Q.· ·And do you see the bullet hole in the
    12· door?
    13· · · · · A.· ·Yes.
    14· · · · · Q.· ·Can you see where you were standing
    15· in this photograph?
    16· · · · · A.· ·I would say probably -- I can't give
    17· an exact, but I would say in between the tree and
    18· the end of the orange paint, somewhere in that
    19· area.
    20· · · · · Q.· ·And that's when you were shooting
    21· your weapon?
    22· · · · · A.· ·That's -- in that area is when I
    23· started shooting my weapon.
    24· · · · · Q.· ·All right.· And when you first
    25· started shooting your weapon, if I understand your

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 97 of 216 PAGEID #:Gust
                                                                                          1033A. Teague

                                                                                                   97
    ·1· testimony, was when you first could see into the
    ·2· vehicle with your flashlight?
    ·3· · · · · A.· ·No.
    ·4· · · · · · · ·MS. DINEHART:· Objection.
    ·5· · · · · · · ·THE WITNESS:· No, I did not start
    ·6· firing my weapon when I could first see into the
    ·7· vehicle.· I started firing my weapon after I could
    ·8· initially see into the vehicle and that he was
    ·9· still holding a firearm and would not obey my
    10· commands to drop the firearm and he pointed it at
    11· Deputy Haas and I had to protect Deputy Haas'
    12· life, that's when I began firing my weapon.
    13· BY MS. BRANCH:
    14· · · · · Q.· ·Okay.· Could you put an X with your
    15· initials where you were standing when you fired
    16· the weapon on Exhibit 46?
    17· · · · · A.· ·I could put an X where I believe I
    18· was standing --
    19· · · · · Q.· ·Sure.
    20· · · · · A.· ·-- but I can't say exactly where I
    21· was standing.
    22· · · · · Q.· ·That's fine.
    23· · · · · A.· ·(Indicating.)
    24· · · · · Q.· ·Thank you.· And when you approached
    25· the car, you were approaching from off camera of

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 98 of 216 PAGEID #:Gust
                                                                                          1034A. Teague

                                                                                                   98
    ·1· this photograph, correct?
    ·2· · · · · A.· ·Yes.
    ·3· · · · · Q.· ·You were approaching from behind the
    ·4· vehicle?
    ·5· · · · · A.· ·Yes.
    ·6· · · · · Q.· ·And where were you when you could see
    ·7· into the vehicle and see Dontae Martin?
    ·8· · · · · A.· ·You know, somewhere between that X
    ·9· and the orange paint, somewhere in that area.
    10· · · · · Q.· ·Could you put a circle at the point
    11· where you were standing when you could see into
    12· the vehicle.
    13· · · · · A.· ·(Witness complies.)
    14· · · · · Q.· ·Thank you.· Were you ever in a
    15· position further forward than the X in this circle
    16· on Exhibit 46?
    17· · · · · A.· ·I don't remember being any further
    18· forward.
    19· · · · · · · ·MS. BRANCH:· I'm going to make this
    20· 47.
    21· · · · · · · ·(Thereupon, Plaintiff's Exhibit 47,
    22· one colored photograph, was marked for purposes of
    23· identification.)
    24· BY MS. BRANCH:
    25· · · · · Q.· ·This angle of the photograph shows

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR       Doc
         Patricia Martin, Admin.,    #: vs
                                  et al. 51Joshua
                                            Filed: Haas,
                                                   02/26/19
                                                         et al. Page: 99 of 216 PAGEID #:Gust
                                                                                          1035A. Teague

                                                                                                   99
    ·1· that the car was on an incline with the driver's
    ·2· side of the car being downhill from the passenger
    ·3· side of the car.· Is that correct?
    ·4· · · · · A.· ·According to the picture, yes.
    ·5· · · · · Q.· ·Was that your memory of the scene?
    ·6· · · · · A.· ·I don't remember it being an angle,
    ·7· but I'm not saying that there wasn't.
    ·8· · · · · Q.· ·From this angle do you see that
    ·9· there's vegetation between the tree and the car?
    10· · · · · A.· ·Yes.
    11· · · · · Q.· ·Do you know in that patch of
    12· vegetation how close you were standing?
    13· · · · · A.· ·Yeah, from this angle, again, it's
    14· very difficult to put where I was standing, but,
    15· you know, if we refer back to 46, that's about the
    16· best view I can give you as to where I was
    17· standing.
    18· · · · · Q.· ·So 46 has the best angle for figuring
    19· that out?
    20· · · · · A.· ·Yes.
    21· · · · · Q.· ·All right.
    22· · · · · · · ·MS. DINEHART:· Of the photos she's
    23· shown you, right?
    24· · · · · · · ·THE WITNESS:· Yeah.· Of the photos
    25· that I've seen, yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                              YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 100 of 216 PAGEID #:Gust
                                                                                        1036A. Teague

                                                                                               100
     ·1· BY MS. BRANCH:
     ·2· · · · · Q.· ·Now, you said you could see Dontae
     ·3· Martin through the back window of the passenger
     ·4· side move up and down, right?
     ·5· · · · · A.· ·Yes.
     ·6· · · · · Q.· ·And when you saw him, could you see
     ·7· the seat he was sitting in?
     ·8· · · · · A.· ·You know, I wasn't looking at the
     ·9· seat.· I was looking -- I was focused on the gun.
     10· · · · · Q.· ·At any point that evening did you
     11· notice the position of the driver's seat?
     12· · · · · A.· ·No.
     13· · · · · Q.· ·Did you know that it was reclined?
     14· · · · · A.· ·No.
     15· · · · · Q.· ·Did you know -- did you see his head
     16· on the headrest?
     17· · · · · A.· ·After the shooting was over, yes.
     18· · · · · Q.· ·How about before the shooting?
     19· · · · · A.· ·No.
     20· · · · · Q.· ·Where was his head before the
     21· shooting?
     22· · · · · A.· ·He was leaning forward, kind of
     23· moving back and forth, looking in his rearview
     24· mirror.
     25· · · · · Q.· ·Did you -- do you agree with Officer

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 101 of 216 PAGEID #:Gust
                                                                                        1037A. Teague

                                                                                               101
     ·1· Haas that Dontae Martin's head was on the headrest
     ·2· before the shooting?
     ·3· · · · · · · ·MS. DINEHART:· Objection.
     ·4· · · · · · · ·THE WITNESS:· I have no idea where
     ·5· his head was before the shooting from Deputy Haas'
     ·6· vantage point.
     ·7· · · · · · · ·I've got to use the restroom again.
     ·8· Can we have a minute?
     ·9· BY MS. BRANCH:
     10· · · · · Q.· ·Sure.· If you want to take a break.
     11· · · · · · · ·MS. DINEHART:· It's 12:40, I don't
     12· know where you are in your --
     13· · · · · · · ·MS. BRANCH:· Give me a minute to see
     14· if I'm done with these photos.· Go ahead and take
     15· a break and we'll come back and we'll see if we
     16· want to take a lunch break.
     17· · · · · · · ·(Pause in proceedings.)
     18· · · · · · · ·(Thereupon, Plaintiff's Exhibit 7,
     19· Ohio traffic crash report diagram, was previously
     20· marked for purposes of identification.)
     21· BY MS. BRANCH:
     22· · · · · Q.· ·We can finish up this line of
     23· questioning and then we can take a lunch break.
     24· Just thought I would show you Exhibit 7, page two.
     25· Page one is the full version --

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 102 of 216 PAGEID #:Gust
                                                                                        1038A. Teague

                                                                                               102
     ·1· · · · · A.· ·Okay.
     ·2· · · · · Q.· ·-- of the crime scene diagram that
     ·3· was done by the detectives after the shooting.
     ·4· Have you seen that before?
     ·5· · · · · A.· ·No.
     ·6· · · · · Q.· ·And then the second page is sort of
     ·7· an enlargement of a portion of that that shows all
     ·8· the vehicles on the road and the Grand Prix.· Do
     ·9· you see that?
     10· · · · · A.· ·Yes.
     11· · · · · Q.· ·You said you were looking for an
     12· overhead shot.· We don't have -- I don't have an
     13· overhead photograph but I have this overhead
     14· diagram.· Does that -- looking at that, does that
     15· change your testimony as to where you were
     16· standing?
     17· · · · · A.· ·No.
     18· · · · · · · ·(Thereupon, Plaintiff's Exhibit 48,
     19· one colored photograph, was marked for purposes of
     20· identification.)
     21· BY MS. BRANCH:
     22· · · · · Q.· ·So this photograph is Exhibit 48.
     23· This is a photo taken by the detectives after the
     24· shooting through the driver's side back rear
     25· window -- door window where you can see the

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 103 of 216 PAGEID #:Gust
                                                                                        1039A. Teague

                                                                                               103
     ·1· reclined headrest and seat.
     ·2· · · · · A.· ·Okay.
     ·3· · · · · Q.· ·And on the other side of the vehicle
     ·4· you can see that small non-movable passenger side
     ·5· rear window.
     ·6· · · · · A.· ·Okay.
     ·7· · · · · Q.· ·Do you see that?
     ·8· · · · · A.· ·Yes.
     ·9· · · · · Q.· ·And do you see the holes in the
     10· window?
     11· · · · · A.· ·Yes.
     12· · · · · Q.· ·Does this photograph refresh your
     13· memory of how the seat was reclined at the time of
     14· the shooting?
     15· · · · · A.· ·No, I don't remember even looking at
     16· the seat so I couldn't tell you.
     17· · · · · Q.· ·I know later on you were involved
     18· with removing Dontae Martin from the vehicle; is
     19· that right?
     20· · · · · A.· ·Yes.
     21· · · · · Q.· ·And when you removed him from the
     22· vehicle, do you recall that the seat was in a
     23· reclining position?
     24· · · · · A.· ·No.
     25· · · · · · · ·MS. BRANCH:· Okay.· I can move on or

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 104 of 216 PAGEID #:Gust
                                                                                        1040A. Teague

                                                                                               104
     ·1· I can take a break, whatever you'd like to do.
     ·2· · · · · · · ·MS. DINEHART:· Let's do the break for
     ·3· now.· You want to take forty-five minutes?
     ·4· · · · · · · ·MS. BRANCH:· Whatever.
     ·5· · · · · · · ·(Pause in proceedings.)
     ·6· BY MS. BRANCH:
     ·7· · · · · Q.· ·Before we took the lunch break I was
     ·8· asking you about your actions before the shooting
     ·9· and your position at the time and before the
     10· shooting so I want to go back to that point in
     11· time.
     12· · · · · · · ·You were standing at the passenger
     13· side rear of the Grand Prix at the time that you
     14· discharged your weapon into the vehicle; is that
     15· right?
     16· · · · · A.· ·Yes, somewhere in that area.
     17· · · · · Q.· ·Okay.· And you told us earlier that
     18· you discharged seven shots of your fourteen that
     19· were in your weapon?
     20· · · · · A.· ·Yes.
     21· · · · · Q.· ·Can you tell me what you could see
     22· when you were shooting your weapon into the
     23· vehicle?
     24· · · · · A.· ·Muzzle flash.· You know, it happened
     25· so fast, it was -- I really don't know exactly

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 105 of 216 PAGEID #:Gust
                                                                                        1041A. Teague

                                                                                               105
     ·1· what I could see.· That's kind of what led me to
     ·2· stop because I could no longer see.
     ·3· · · · · Q.· ·When you stopped shooting, what did
     ·4· you observe?
     ·5· · · · · A.· ·I really couldn't see into the
     ·6· vehicle from where I was at.· I know I had to kind
     ·7· of reposition myself so that I could see into the
     ·8· vehicle.
     ·9· · · · · Q.· ·Moving forward again?
     10· · · · · A.· ·Yes, moving forward back toward the
     11· car, still on the passenger side.· I don't
     12· remember where I was, but at some point as I got
     13· closer I could see Dontae in the car.
     14· · · · · Q.· ·And what did you see?
     15· · · · · A.· ·I could see his -- he was laid back
     16· in the driver's seat.· I don't remember which
     17· direction he was facing -- his face was facing,
     18· but I could tell he was motionless.· I could not
     19· see him moving at all so I just continued
     20· positioning myself to -- until I could see the
     21· weapon or a sign of the weapon or where the weapon
     22· might be at.
     23· · · · · Q.· ·And where was it?
     24· · · · · A.· ·It was located -- I seen part of the
     25· weapon on the -- kind of like in between his right

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 106 of 216 PAGEID #:Gust
                                                                                        1042A. Teague

                                                                                               106
     ·1· thigh and the center console.
     ·2· · · · · Q.· ·On the seat?
     ·3· · · · · A.· ·I don't remember off the top of my
     ·4· head.· I think it was laying down -- kind of
     ·5· wedged in between the seat and the center console
     ·6· with the handle kind of sticking up.
     ·7· · · · · Q.· ·And where was -- if the handle was
     ·8· sticking up, where was the barrel pointed?
     ·9· · · · · A.· ·It would be pointed down.
     10· · · · · Q.· ·And when you saw that, was that the
     11· first thing you saw when you looked into the car
     12· was the gun on the -- between the -- wedged
     13· between the seat and the console?
     14· · · · · A.· ·No.· The first thing I could see was
     15· Dontae.
     16· · · · · Q.· ·Okay.· And then the gun?
     17· · · · · A.· ·Yeah.
     18· · · · · Q.· ·Did you see Officer Haas?
     19· · · · · A.· ·No.
     20· · · · · Q.· ·What did you do when you saw the gun?
     21· · · · · A.· ·My concentration was focusing on the
     22· firearm, and, you know, I don't -- I don't
     23· remember if I told Josh that I found the gun or
     24· that I could see the gun, but I remember at some
     25· point after finding the firearm -- or seeing the

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 107 of 216 PAGEID #:Gust
                                                                                        1043A. Teague

                                                                                               107
     ·1· firearm -- I won't say finding, but after I could
     ·2· see the firearm, hearing Deputy Haas told me the
     ·3· doors were locked -- or I think I told -- or kind
     ·4· of yelled out the gun is between -- by his leg by
     ·5· the center console, and then Deputy Haas telling
     ·6· me that the doors were locked.
     ·7· · · · · Q.· ·Then what happened?
     ·8· · · · · A.· ·I remember checking the doors on the
     ·9· passenger side.· The doors were locked there as
     10· well.
     11· · · · · Q.· ·What did you do?
     12· · · · · A.· ·I don't remember what I did other
     13· than focusing on the firearm and focusing on
     14· Dontae's hands, making sure he wasn't going to
     15· reach for the firearm anymore.· I waited there,
     16· and at some point the window broke out on the
     17· driver's side of the car, I don't remember which
     18· window it was, but the window breaking out.
     19· · · · · Q.· ·By Officer Haas?
     20· · · · · A.· ·I don't know if he's the one that
     21· broke it out or if some other officer arrived on
     22· scene.· I just -- my focus was that firearm and
     23· Dontae.
     24· · · · · Q.· ·And while you were looking inside the
     25· vehicle with your focus on the firearm, was Dontae

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 108 of 216 PAGEID #:Gust
                                                                                        1044A. Teague

                                                                                               108
     ·1· moving?
     ·2· · · · · A.· ·No.
     ·3· · · · · Q.· ·And after the window was broken what
     ·4· happened?
     ·5· · · · · A.· ·I remember the driver's side door
     ·6· opening up at some point.
     ·7· · · · · Q.· ·And what were you doing at that
     ·8· point?
     ·9· · · · · A.· ·I was still focused on that firearm,
     10· focused on Dontae.
     11· · · · · Q.· ·Were you standing still on the
     12· passenger side but now at the front door window?
     13· · · · · A.· ·I don't remember exactly where I was
     14· standing.· I just know I could look in and see the
     15· center console area and by his leg.
     16· · · · · Q.· ·And where was your flashlight?
     17· · · · · A.· ·It's in my hand.
     18· · · · · Q.· ·What were you pointing it at?
     19· · · · · A.· ·Down toward that firearm and Dontae.
     20· · · · · Q.· ·So your light was on the firearm in
     21· the vehicle?
     22· · · · · A.· ·Yes.
     23· · · · · Q.· ·Okay.· The driver's side door opened,
     24· and then what happened?
     25· · · · · A.· ·I believe it was -- I know when the

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 109 of 216 PAGEID #:Gust
                                                                                        1045A. Teague

                                                                                                 109
     ·1· door opened up, at some point the firearm was --
     ·2· actually, I take that back.· It was -- I can
     ·3· remember after the door opening up some time had
     ·4· gone by, it would seem like forever but I know it
     ·5· was just a matter of seconds, we were trying to
     ·6· extract -- I say we, it wasn't me.· Somebody was
     ·7· trying to extract Dontae from the car and yelling
     ·8· out, you know, he's caught, he's stuck, he's
     ·9· stuck.· I can remember running over to the
     10· driver's side and one of his legs was stuck on --
     11· in like the brake and accelerator -- not his leg
     12· but his pant leg was.· And I don't remember if his
     13· seat belt was part of the restriction or not.                                       I
     14· don't know if he was wearing a seat belt, but we
     15· could not get him out because something was
     16· holding him in there.· And then it was -- whatever
     17· it was holding him in there, it released or I'm
     18· not sure if somebody reached in and released him
     19· or untangled his pant leg or something, but we
     20· pulled him out and -- I say we, it would be Deputy
     21· Bender and I pulled him out and drug him to the
     22· rear of the car where we had a flatter surface to
     23· begin first aid to make every exhaustive chance to
     24· try to save Dontae.
     25· · · · · Q.· ·And who is the we that tried to

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 110 of 216 PAGEID #:Gust
                                                                                        1046A. Teague

                                                                                               110
     ·1· extract him?· You and Deputy Bender?
     ·2· · · · · A.· ·Yes.
     ·3· · · · · Q.· ·Anyone else?
     ·4· · · · · A.· ·I don't know.
     ·5· · · · · Q.· ·Anyone else on scene other than you,
     ·6· Haas, and Bender?
     ·7· · · · · A.· ·I don't know who else was on scene.
     ·8· · · · · Q.· ·Was there anyone else?
     ·9· · · · · A.· ·I don't know who else was on scene.
     10· · · · · Q.· ·Do you know if there was anyone there
     11· other than Deputy Bender?
     12· · · · · A.· ·Again, I do not know who was on
     13· scene.
     14· · · · · Q.· ·You don't recall anyone other than
     15· Deputy Bender at the time of the extraction of
     16· Dontae Martin?
     17· · · · · A.· ·Again, ma'am, I do not know who else
     18· was on scene.
     19· · · · · Q.· ·After he was extracted do you recall
     20· anyone coming on the scene?
     21· · · · · A.· ·I know Deputy Amber Haas, I don't
     22· know if she was on scene during the extraction or
     23· if she came shortly after I started doing chest
     24· compressions on Dontae.
     25· · · · · Q.· ·You noticed her during the CPR?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 111 of 216 PAGEID #:Gust
                                                                                        1047A. Teague

                                                                                               111
     ·1· · · · · A.· ·Yes.
     ·2· · · · · Q.· ·Anyone else you noticed while the CPR
     ·3· was ongoing?
     ·4· · · · · A.· ·No.
     ·5· · · · · Q.· ·When was -- when were you relieved
     ·6· from -- well, did you perform CPR?
     ·7· · · · · A.· ·I was performing chest compressions.
     ·8· · · · · Q.· ·Chest compressions.· And how long did
     ·9· you do that?
     10· · · · · A.· ·I have no idea exactly.· It felt like
     11· forever.
     12· · · · · Q.· ·And was that with Deputy Bender?
     13· · · · · A.· ·Yes.· Well, Deputy Bender was near
     14· me.· I was doing the chest compressions.· Deputy
     15· Bender helped me take him out or I helped Deputy
     16· Bender take Dontae out of the car.· What Deputy
     17· Bender was doing first aid-wise, I don't know.                                        I
     18· was doing chest compressions.
     19· · · · · Q.· ·Anybody doing airway?
     20· · · · · A.· ·I don't know what anybody else was
     21· doing.
     22· · · · · Q.· ·Anybody doing rescue breathing?
     23· · · · · A.· ·That would be airway.· I have no idea
     24· what they were doing.
     25· · · · · Q.· ·All right.· So, I'm sorry, I

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 112 of 216 PAGEID #:Gust
                                                                                        1048A. Teague

                                                                                               112
     ·1· interrupted.· How long do you think you were doing
     ·2· chest compressions?
     ·3· · · · · A.· ·It would be an estimated time, and I
     ·4· would say for twenty, thirty seconds or so.
     ·5· · · · · Q.· ·And then what happened?
     ·6· · · · · A.· ·Amber Haas came over to me and
     ·7· relieved me of doing chest compressions.
     ·8· · · · · Q.· ·And when she relieved you, where did
     ·9· you go?
     10· · · · · A.· ·I went and -- I had another person,
     11· and I don't know -- it was an officer, I have no
     12· idea who it was, you know, told me to go over
     13· there and trying to get me away from the medical
     14· attention that was being provided to try to limit
     15· any kind of traumatic experience that I had to
     16· endure from that point on, and he kind of
     17· pointed it would be west on Springbrook.· I don't
     18· know how far I went but I would say a couple of
     19· cars behind mine and I sat on the front bumper of
     20· a cruiser.
     21· · · · · Q.· ·Anybody with you?
     22· · · · · A.· ·Deputy Haas showed up sometime
     23· after -- after I was sitting there leaning on the
     24· bumper.
     25· · · · · Q.· ·And did you see any supervisors on

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 113 of 216 PAGEID #:Gust
                                                                                        1049A. Teague

                                                                                               113
     ·1· the scene before you sat on the bumper?
     ·2· · · · · · · ·MS. DINEHART:· Objection.
     ·3· · · · · · · ·THE WITNESS:· I don't -- I don't
     ·4· remember seeing a supervisor until later on.
     ·5· BY MS. BRANCH:
     ·6· · · · · Q.· ·How about Sergeant McLaughlin?
     ·7· · · · · A.· ·I know he was there, but I don't
     ·8· remember when I saw him arrive on scene -- or when
     ·9· I saw him on scene.
     10· · · · · Q.· ·Did he give you any directions or
     11· orders as your supervisor?
     12· · · · · A.· ·No.
     13· · · · · Q.· ·And when you were doing chest
     14· compressions, do you know where Deputy Joshua Haas
     15· was?
     16· · · · · A.· ·No.
     17· · · · · Q.· ·And do you know what he was doing
     18· before he arrived at the bumper?
     19· · · · · A.· ·No.
     20· · · · · Q.· ·Did you ever ask him where he was?
     21· · · · · A.· ·No.
     22· · · · · Q.· ·All right.· Anything else happen that
     23· you recall before you were told to go over there
     24· and sit on the bumper?
     25· · · · · A.· ·No.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 114 of 216 PAGEID #:Gust
                                                                                        1050A. Teague

                                                                                               114
     ·1· · · · · Q.· ·When was the gun retrieved from the
     ·2· vehicle?
     ·3· · · · · A.· ·I don't remember when it was
     ·4· retrieved.
     ·5· · · · · Q.· ·Was it before Dontae Martin was
     ·6· extracted?
     ·7· · · · · A.· ·I don't remember.
     ·8· · · · · Q.· ·Would that be something in your
     ·9· statement?
     10· · · · · A.· ·It might be.
     11· · · · · Q.· ·And who actually took the gun out of
     12· the vehicle?
     13· · · · · A.· ·I don't know.
     14· · · · · Q.· ·Were you there to see that happen?
     15· · · · · A.· ·I may have been on scene, but I don't
     16· remember watching it happen.
     17· · · · · Q.· ·I want to go back now to the
     18· shooting -- the time of the shooting.· I had you
     19· after lunch talk about your activities from the
     20· time you fired shots until you sat on the bumper
     21· of the vehicle.· When did you notice that Officer
     22· Haas was also firing his weapon?
     23· · · · · A.· ·I never noticed him firing his
     24· weapon.
     25· · · · · Q.· ·Who fired first?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 115 of 216 PAGEID #:Gust
                                                                                        1051A. Teague

                                                                                               115
     ·1· · · · · A.· ·I have no --
     ·2· · · · · · · ·MS. DINEHART:· Objection.
     ·3· · · · · · · ·THE WITNESS:· -- no idea.
     ·4· BY MS. BRANCH:
     ·5· · · · · Q.· ·And have you ever asked him what his
     ·6· opinion is of who fired first?
     ·7· · · · · A.· ·No.
     ·8· · · · · Q.· ·Sitting here today, do you know who
     ·9· fired first?
     10· · · · · A.· ·No.
     11· · · · · Q.· ·And how's come you haven't asked him
     12· about that?
     13· · · · · A.· ·It's irrelevant to the fact of this
     14· issue of Dontae not complying with our orders to
     15· drop a firearm.· You know, unfortunately, he
     16· failed to comply, pointed the gun at Deputy Haas,
     17· and I was forced to fire to protect his life.
     18· Protect his, mine, the citizens there, and who
     19· fired first is totally irrelevant.· The only thing
     20· relevant is the fact that Dontae failed to comply
     21· with the orders and pointed a firearm at a police
     22· officer.
     23· · · · · Q.· ·Would you agree that if Dontae
     24· Martin -- this is a hypothetical.· Would you agree
     25· that if Dontae Martin had been unconscious, that

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 116 of 216 PAGEID #:Gust
                                                                                        1052A. Teague

                                                                                               116
     ·1· you would not have been justified in shooting him
     ·2· even if you saw a weapon in the vehicle?
     ·3· · · · · · · ·MS. DINEHART:· Objection.
     ·4· · · · · · · ·THE WITNESS:· Ma'am, I'm a police
     ·5· officer.· I get up and work eight and a half hours
     ·6· a day, five days on, two days off, five days on,
     ·7· three days off, and I don't deal in hypotheticals.
     ·8· BY MS. BRANCH:
     ·9· · · · · Q.· ·Okay.· But as a --
     10· · · · · A.· ·I deal with every issue at hand.
     11· · · · · Q.· ·It's a question --
     12· · · · · A.· ·And every issue is dealt with
     13· differently based off of what is going on at that
     14· moment.
     15· · · · · Q.· ·Okay.· It's a question --
     16· · · · · A.· ·Okay.
     17· · · · · Q.· ·-- that I'd like you to answer.
     18· · · · · A.· ·Okay.
     19· · · · · Q.· ·If Dontae Martin had been
     20· unconscious, would you have been justified in
     21· shooting him even if you saw a gun in the vehicle?
     22· · · · · · · ·MS. DINEHART:· Objection.
     23· · · · · · · ·THE WITNESS:· If Dontae Martin had
     24· complied with us, that's the best hypothetical I
     25· can give you, had he not pointed that firearm at

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 117 of 216 PAGEID #:Gust
                                                                                        1053A. Teague

                                                                                               117
     ·1· Deputy Haas, we wouldn't be sitting here today.
     ·2· But unfortunately, the hypothetical question that
     ·3· you're asking I can't answer because I wasn't
     ·4· there.
     ·5· BY MS. BRANCH:
     ·6· · · · · Q.· ·Is it your understanding of the use
     ·7· of force policy of Montgomery County that you are
     ·8· justified in shooting an unconscious person?
     ·9· · · · · · · ·MS. DINEHART:· Objection.
     10· · · · · · · ·THE WITNESS:· There is nothing that
     11· says that somebody that's unconscious can't be
     12· shot; however -- that I know of.· However, without
     13· a specific thing occurring in front of me and
     14· being able to make that decision, I can't give you
     15· that answer because I -- you know, again, every
     16· issue is dealt with differently.· I cannot think
     17· of something off the top of my head that would
     18· justify shooting an unconscious person, but you're
     19· also asking a question that's hypothetical that I
     20· need to see it in order for something to happen.
     21· BY MS. BRANCH:
     22· · · · · Q.· ·Do you have training at Montgomery
     23· County on use of force?
     24· · · · · A.· ·Yes.
     25· · · · · Q.· ·Are you trained in how to make a

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 118 of 216 PAGEID #:Gust
                                                                                        1054A. Teague

                                                                                               118
     ·1· threat assessment prior to using deadly force?
     ·2· · · · · A.· ·Yeah, that's part of the training.
     ·3· · · · · Q.· ·And does your training also include
     ·4· using live action simulators?
     ·5· · · · · A.· ·I believe that's what the FATS
     ·6· machine is I think is what it's called.· I believe
     ·7· that's what that is.· We do scenario-based
     ·8· training so if that's what you're referring to as
     ·9· live action, then yes.
     10· · · · · Q.· ·And in your simulators, have you ever
     11· been given exercises where you are faced with a
     12· person with a gun who is unconscious?
     13· · · · · A.· ·No.
     14· · · · · Q.· ·If Dontae Martin did not have a gun
     15· in the vehicle but Officer Haas thought he saw a
     16· gun, would Officer Haas be justified in shooting
     17· Dontae Martin?
     18· · · · · · · ·MS. DINEHART:· Objection.
     19· · · · · · · ·THE WITNESS:· I can't tell you what
     20· Deputy Haas is going to do.
     21· BY MS. BRANCH:
     22· · · · · Q.· ·So I'll ask it as a hypothetical.· If
     23· an officer is mistaken and thought he saw a gun
     24· and shot somebody, would that be a justified
     25· shooting?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 119 of 216 PAGEID #:Gust
                                                                                        1055A. Teague

                                                                                               119
     ·1· · · · · · · ·MS. DINEHART:· Objection.
     ·2· · · · · · · ·THE WITNESS:· I'm not going to answer
     ·3· what another officer is going to do in a
     ·4· hypothetical question.· I don't deal with
     ·5· hypothetical situations.
     ·6· BY MS. BRANCH:
     ·7· · · · · Q.· ·Can you --
     ·8· · · · · A.· ·I deal with real life.
     ·9· · · · · Q.· ·Can you answer the question if it was
     10· you in a situation where you saw -- or thought you
     11· saw a gun inside a vehicle, would you be justified
     12· in shooting that person if there really hadn't
     13· been a gun inside the vehicle --
     14· · · · · · · ·MS. DINEHART:· Objection.
     15· BY MS. BRANCH:
     16· · · · · Q.· ·-- based on your training and
     17· understanding of Montgomery County's use of force
     18· policy?
     19· · · · · · · ·MS. DINEHART:· Objection.
     20· · · · · · · ·THE WITNESS:· You're giving me a
     21· quick, one sentence, two sentence type of scenario
     22· to try to evaluate.· Okay.· There are so -- there
     23· is so much more that goes into using force than
     24· just a quick, you know, attorney sitting down in
     25· her office one day and coming up with a quick

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 120 of 216 PAGEID #:Gust
                                                                                        1056A. Teague

                                                                                               120
     ·1· question to try to see if I'm justified in doing
     ·2· some shooting.· There is a totality of a
     ·3· circumstance that I have to follow from the moment
     ·4· I'm dispatched all the way until I clear that call
     ·5· based off of the things that I do.· You keep
     ·6· asking for a hypothetical situation and I cannot
     ·7· give you an answer for a hypothetical situation
     ·8· unless we have a long time for you to sit down
     ·9· here and try to describe it, and then I don't even
     10· know if I could still give you an answer to that
     11· hypothetical.
     12· BY MS. BRANCH:
     13· · · · · Q.· ·Is one of the circumstances that you
     14· took into account before you fired your weapon at
     15· Dontae Martin the fact that you saw a gun?
     16· · · · · A.· ·Ask that one more time.
     17· · · · · · · ·MS. BRANCH:· Can you just read it
     18· back?
     19· · · · · · · ·(Record read.)
     20· · · · · · · ·THE WITNESS:· Yes.
     21· BY MS. BRANCH:
     22· · · · · Q.· ·And if Dontae Martin did not have a
     23· gun, would your perception of him having a gun be
     24· a circumstance that you would have to take into
     25· account?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 121 of 216 PAGEID #:Gust
                                                                                        1057A. Teague

                                                                                               121
     ·1· · · · · A.· ·Again, you're going into the ifs and
     ·2· the hypotheticals.· If Dontae Martin had complied
     ·3· with my orders in the beginning, we wouldn't be
     ·4· sitting here today --
     ·5· · · · · Q.· ·If he didn't --
     ·6· · · · · A.· ·-- so I can't tell you what would
     ·7· have happened if Dontae had a gun or didn't have a
     ·8· gun or not because that was not what happened that
     ·9· night.
     10· · · · · Q.· ·If Dontae Martin did not brandish a
     11· gun in the vehicle, would we be sitting here
     12· today?
     13· · · · · · · ·MS. DINEHART:· Objection.
     14· · · · · · · ·THE WITNESS:· I don't know.
     15· BY MS. BRANCH:
     16· · · · · Q.· ·Would you --
     17· · · · · A.· ·But that's not the case.· The case is
     18· the fact that he had a gun --
     19· · · · · Q.· ·Would you be justified --
     20· · · · · A.· ·-- and he pointed it at my partner.
     21· · · · · Q.· ·Would you be justified in shooting
     22· him if Dontae Martin did not have a gun?
     23· · · · · · · ·MS. DINEHART:· Objection.
     24· BY MS. BRANCH:
     25· · · · · Q.· ·Given all the other circumstances

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 122 of 216 PAGEID #:Gust
                                                                                        1058A. Teague

                                                                                               122
     ·1· that you testified to.
     ·2· · · · · A.· ·Dontae Martin had a firearm,
     ·3· therefore, that's why he was shot.· This has
     ·4· nothing to do with whether or not if he didn't
     ·5· have a gun.
     ·6· · · · · Q.· ·Well, this is a question about the
     ·7· extent of your authority to use deadly force.· So
     ·8· given all the circumstances you've testified to,
     ·9· take one circumstance away, Dontae Martin did not
     10· have a gun, would you be justified in shooting
     11· him?
     12· · · · · · · ·MS. DINEHART:· Objection.
     13· · · · · · · ·THE WITNESS:· I don't know.
     14· BY MS. BRANCH:
     15· · · · · Q.· ·You don't know under the policies and
     16· training of the Montgomery County Sheriff's
     17· Office?
     18· · · · · A.· ·If Dontae Martin had not brought a
     19· gun that night, the whole scenario would have
     20· changed.· Had Dontae Martin complied with our
     21· orders to drop the firearm, this whole scenario
     22· would have changed.
     23· · · · · Q.· ·So you would agree that if he didn't
     24· have a gun, you would not have been justified in
     25· shooting him?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 123 of 216 PAGEID #:Gust
                                                                                        1059A. Teague

                                                                                                 123
     ·1· · · · · · · ·MS. DINEHART:· Objection.
     ·2· · · · · · · ·THE WITNESS:· No.· I don't know.                                       I
     ·3· have no idea.
     ·4· BY MS. BRANCH:
     ·5· · · · · Q.· ·Are you experienced with assessing
     ·6· threat inside a car with tinted windows in your
     ·7· experience as a law enforcement officer?
     ·8· · · · · A.· ·I don't know what is experienced.                                        I
     ·9· don't know if it's five incidents or five hundred
     10· incidents; but yes, I have dealt with over
     11· twenty-some years in law enforcement dealing with
     12· people with tinted windows.
     13· · · · · Q.· ·And have you had experience looking
     14· into -- trying to look through a tinted window in
     15· the dark, the light at night situation?
     16· · · · · A.· ·Yes.
     17· · · · · Q.· ·And have you had experience in using
     18· a flashlight in that situation?
     19· · · · · A.· ·Yes.
     20· · · · · Q.· ·And in your experience, have you ever
     21· seen a reflection of an image in the tinted window
     22· when a flashlight is shown on the window?
     23· · · · · A.· ·I'm not saying I've never seen a
     24· reflection in the window, but my focus is inside
     25· the vehicle.· You know, I've dealt with many of

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 124 of 216 PAGEID #:Gust
                                                                                        1060A. Teague

                                                                                               124
     ·1· cases where an individual has had tinted windows,
     ·2· but I've never dealt with an individual with
     ·3· tinted windows who's pointed a firearm at another
     ·4· police officer after being told to put the firearm
     ·5· down.
     ·6· · · · · Q.· ·Well, my question was if you've ever
     ·7· seen in your twenty-some years of experience a
     ·8· reflection in a tinted window when you're using a
     ·9· flashlight?
     10· · · · · A.· ·You know, I never made it a mental
     11· note to remember, so no, I don't remember ever
     12· seeing reflections of things inside a tinted
     13· window when I've shined my light on it.
     14· · · · · Q.· ·Have you been trained to avoid a
     15· reflection when using a flashlight on a tinted
     16· window?
     17· · · · · A.· ·Not that I'm aware of.
     18· · · · · Q.· ·Are you aware at what angle a
     19· reflection will occur when using a flashlight on a
     20· tinted window in the dark?
     21· · · · · A.· ·No.
     22· · · · · Q.· ·Do you know of any other officers who
     23· have ever experienced a reflection in a tinted
     24· window with a flashlight?
     25· · · · · · · ·MS. DINEHART:· Objection.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 125 of 216 PAGEID #:Gust
                                                                                        1061A. Teague

                                                                                               125
     ·1· · · · · · · ·THE WITNESS:· No.
     ·2· · · · · · · ·(Thereupon, Plaintiff's Exhibit 49,
     ·3· one colored photograph, was marked for purposes of
     ·4· identification.)
     ·5· BY MS. BRANCH:
     ·6· · · · · Q.· ·So you've been handed Exhibit 49.
     ·7· This is a photograph taken by the sheriff's
     ·8· department during their investigation of Dontae
     ·9· Martin's car at the garage.· From this angle can
     10· you see bullet holes in the rear window?
     11· · · · · A.· ·Yes.
     12· · · · · Q.· ·And can you see the bullet hole in
     13· the door of the back passenger side door?
     14· · · · · A.· ·Yes.
     15· · · · · Q.· ·And you see the dowel rod that's
     16· sticking out?
     17· · · · · A.· ·Yes.
     18· · · · · Q.· ·Can you tell from this photograph if
     19· that -- what the flight path was of your bullets
     20· through that window?
     21· · · · · · · ·MS. DINEHART:· Objection.
     22· · · · · · · ·THE WITNESS:· No.
     23· BY MS. BRANCH:
     24· · · · · Q.· ·Has anyone asked you to go to the
     25· vehicle and attempt to recreate where you were

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 126 of 216 PAGEID #:Gust
                                                                                        1062A. Teague

                                                                                               126
     ·1· standing?
     ·2· · · · · A.· ·No.
     ·3· · · · · Q.· ·Has anyone asked you to go to any
     ·4· vehicle and try to recreate what happened that
     ·5· night?
     ·6· · · · · A.· ·No.
     ·7· · · · · Q.· ·Has anyone asked you to attempt to
     ·8· see through a window -- a tinted window with your
     ·9· flashlight in a dark situation --
     10· · · · · A.· ·No.
     11· · · · · Q.· ·-- to try to recreate the scene?
     12· · · · · A.· ·No.
     13· · · · · Q.· ·Do you see in this photograph how the
     14· light is reflecting on the tinted window and you
     15· can see a person's face in the window?
     16· · · · · A.· ·Yes.
     17· · · · · Q.· ·Is that similar to a reflection
     18· you've seen in a tinted window --
     19· · · · · · · ·MS. DINEHART:· Objection.
     20· BY MS. BRANCH:
     21· · · · · Q.· ·-- in your experience as a law
     22· enforcement officer?
     23· · · · · · · ·MS. DINEHART:· Objection.
     24· · · · · · · ·THE WITNESS:· In my experience
     25· over -- yeah, I've seen reflections in windows

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 127 of 216 PAGEID #:Gust
                                                                                        1063A. Teague

                                                                                               127
     ·1· before.
     ·2· BY MS. BRANCH:
     ·3· · · · · Q.· ·In tinted windows?
     ·4· · · · · A.· ·Yeah, I've seen reflections in tinted
     ·5· windows.
     ·6· · · · · Q.· ·In the light and in the dark?
     ·7· · · · · A.· ·Most of my -- that I can think of
     ·8· really seeing reflections would be during the
     ·9· daytime, you know, when the sun is angled on it I
     10· guess just right or a nice shiny car.· This is a
     11· very nice shiny car so -- in an extremely well lit
     12· area, but, yeah.
     13· · · · · Q.· ·Have you seen a reflection in a
     14· tinted window in the dark?
     15· · · · · A.· ·I don't remember anything specific of
     16· seeing a reflection in the dark.
     17· · · · · Q.· ·It wouldn't surprise you to know that
     18· tinted windows reflect in the light or in the
     19· dark?
     20· · · · · · · ·MS. DINEHART:· Objection.
     21· · · · · · · ·THE WITNESS:· No, it wouldn't
     22· surprise me.
     23· · · · · · · ·MS. BRANCH:· We'll mark Exhibit 50.
     24· · · · · · · ·(Thereupon, Plaintiff's Exhibit 50,
     25· photograph Bates stamped GB003777, was marked for

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 128 of 216 PAGEID #:Gust
                                                                                        1064A. Teague

                                                                                               128
     ·1· purposes of identification.)
     ·2· BY MS. BRANCH:
     ·3· · · · · Q.· ·Does Exhibit 50 show approximately
     ·4· where Dontae Martin was when you were performing
     ·5· chest compressions?
     ·6· · · · · A.· ·Yes, I would say approximately.
     ·7· · · · · Q.· ·And how long did it take you to
     ·8· extract him from the vehicle and lay him in the
     ·9· grass there?
     10· · · · · A.· ·A couple seconds.
     11· · · · · Q.· ·In this picture there's a red object
     12· in the grass.· Do you see that?
     13· · · · · A.· ·Yes.
     14· · · · · Q.· ·Is that some sort of lighting
     15· device -- portable lighting device?
     16· · · · · A.· ·That's what it looks like to me.
     17· · · · · · · ·(Thereupon, Plaintiff's Exhibit 51,
     18· oath of office, was marked for purposes of
     19· identification.)
     20· BY MS. BRANCH:
     21· · · · · Q.· ·You've been handed Exhibit 51.· Is
     22· this your oath of office that you signed?
     23· · · · · A.· ·It looks like it, yes.
     24· · · · · Q.· ·Is that your signature three lines
     25· from the bottom?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 129 of 216 PAGEID #:Gust
                                                                                        1065A. Teague

                                                                                               129
     ·1· · · · · A.· ·Yes.
     ·2· · · · · Q.· ·And you swore that you would support
     ·3· the Constitution of the United States and the
     ·4· Constitution of the State of Ohio, and that you
     ·5· would faithfully discharge the duties of deputy
     ·6· sheriff of Montgomery County, Ohio during your
     ·7· continuance in office; is that right?
     ·8· · · · · A.· ·Yes.
     ·9· · · · · Q.· ·And with each sheriff you are
     10· required to sign a new oath of office; is that
     11· right?
     12· · · · · A.· ·Yes.
     13· · · · · Q.· ·This is the one you signed with
     14· Sheriff Plummer?
     15· · · · · A.· ·Yes.
     16· · · · · Q.· ·Are you trained in knowing what the
     17· Constitutional duties are of being a deputy
     18· sheriff in Montgomery County as it relates to
     19· using deadly force?
     20· · · · · A.· ·Yes, we're trained on those duties.
     21· · · · · Q.· ·And what are they?
     22· · · · · A.· ·Do you have a copy of the
     23· Constitutional rights for deadly force so I can
     24· relate to those?· It would make me feel more
     25· comfortable in answering the question.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 130 of 216 PAGEID #:Gust
                                                                                        1066A. Teague

                                                                                               130
     ·1· · · · · Q.· ·Well, it's the Fourth Amendment to
     ·2· the Constitution.· I don't have a copy of the
     ·3· Constitution.
     ·4· · · · · A.· ·Neither do I.
     ·5· · · · · Q.· ·So do you know what your training is
     ·6· to make sure that you comply with the Constitution
     ·7· of the United States when you're using deadly
     ·8· force?
     ·9· · · · · A.· ·Yeah.
     10· · · · · Q.· ·And what are those duties?
     11· · · · · A.· ·You're asking me a question, but, you
     12· know, the Constitution, the Fourth Amendment is a
     13· lengthy one, I'd like to refer to it if you have
     14· it.
     15· · · · · Q.· ·Do you know what your requirements
     16· are or prohibitions are in using deadly force as a
     17· police officer?
     18· · · · · · · ·MS. DINEHART:· Objection.
     19· · · · · · · ·THE WITNESS:· You're asking a
     20· question that's a relatively long answer to it.
     21· You know, I can give you a summary-type situation,
     22· but I would prefer to have it with me so I can
     23· give you the full answer.
     24· BY MS. BRANCH:
     25· · · · · Q.· ·What is the it you would like?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 131 of 216 PAGEID #:Gust
                                                                                        1067A. Teague

                                                                                               131
     ·1· · · · · A.· ·I'm sorry, say it again.
     ·2· · · · · Q.· ·You said that you would like to have
     ·3· it with you.· What's the it that you're referring
     ·4· to?
     ·5· · · · · A.· ·The Fourth Amendment.
     ·6· · · · · · · ·(Thereupon, Plaintiff's Exhibit 51,
     ·7· use of force policy read and sign for Gust A.
     ·8· Teague, was marked for purposes of
     ·9· identification.)
     10· BY MS. BRANCH:
     11· · · · · Q.· ·Can you tell me what Exhibit 52 is?
     12· · · · · A.· ·It's a signature stating that I have
     13· read and understand the Montgomery County
     14· Sheriff's Office policy regarding the use of force
     15· as outlined in the Montgomery County Sheriff's
     16· Office General Manual, Section 1.1.3.
     17· · · · · · · ·(Thereupon, Plaintiff's Exhibit 2,
     18· use of force policy, was previously marked
     19· for purposes of identification.)
     20· BY MS. BRANCH:
     21· · · · · Q.· ·And is that Exhibit 2 in the exhibit
     22· book?
     23· · · · · A.· ·2?· Yes, that's what it looks like.
     24· · · · · Q.· ·On page -- on the third page of the
     25· exhibit, number 1600, there's the use of force

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 132 of 216 PAGEID #:Gust
                                                                                        1068A. Teague

                                                                                               132
     ·1· policy at 1.1.3.· Do you see that?
     ·2· · · · · A.· ·Yes.
     ·3· · · · · Q.· ·Do you agree that the Montgomery
     ·4· County Sheriff's Office recognizes and respects
     ·5· the value and special integrity of human life.· In
     ·6· vesting law enforcement officers with the lawful
     ·7· authority to use force to protect the public
     ·8· welfare, a careful balancing of all human
     ·9· interests is necessary.· Is that right?
     10· · · · · A.· ·That's what it says.
     11· · · · · Q.· ·And do you agree that part of that
     12· balancing is taking into account, as you call it,
     13· the totality of the circumstances before taking a
     14· human life?
     15· · · · · A.· ·Yes.
     16· · · · · Q.· ·If you look at the next page under
     17· item 6, the sheriff's office strongly encourages
     18· employees to use physical force only when the
     19· situation absolutely demands it.· Is that right?
     20· · · · · A.· ·Yes.
     21· · · · · Q.· ·And a few sentences down it says if a
     22· safe alternative to the use of deadly force is
     23· likely to achieve the purpose of averting an
     24· imminent danger, deadly force is not necessary; is
     25· that correct?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 133 of 216 PAGEID #:Gust
                                                                                        1069A. Teague

                                                                                               133
     ·1· · · · · A.· ·Yes, that's what it says.
     ·2· · · · · Q.· ·And one of the things -- one of the
     ·3· relevant factors to consider is the availability
     ·4· of cover, and that cover provides a tactical
     ·5· advantage that works both ways; is that right?
     ·6· · · · · A.· ·You lost me in that part right there.
     ·7· I don't see it.
     ·8· · · · · Q.· ·Oh.· Second bullet point under --
     ·9· · · · · A.· ·Oh, okay.
     10· · · · · Q.· ·-- relevant.
     11· · · · · A.· ·Now ask that again, please.· I'm
     12· sorry.
     13· · · · · Q.· ·One of the things you should consider
     14· before taking a human life is the availability of
     15· cover, and that cover is a tactical advantage that
     16· can work in your favor; is that right?
     17· · · · · A.· ·That's what this says, but I would
     18· need to read the entire paragraph to make sure I'm
     19· not missing something in there.
     20· · · · · Q.· ·If you could turn to page 16 --
     21· · · · · A.· ·Ma'am, you asked me a question.· Do
     22· you want me to read this and answer the question?
     23· · · · · Q.· ·Oh, I thought you did.
     24· · · · · A.· ·No, I said I'd need to read this so I
     25· could fill in the answer to the question that you

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 134 of 216 PAGEID #:Gust
                                                                                        1070A. Teague

                                                                                               134
     ·1· asked about the availability of cover.
     ·2· · · · · Q.· ·Is cover something you're trained to
     ·3· utilize --
     ·4· · · · · A.· ·Yes.
     ·5· · · · · Q.· ·-- before using deadly force?
     ·6· · · · · · · ·MS. DINEHART:· Objection.
     ·7· · · · · · · ·THE WITNESS:· I just read a little
     ·8· sentence in here, this is why I didn't want to
     ·9· answer you before, the agency follows the action
     10· response use of force.· The employee must use the
     11· continuum as a guideline whenever force is used.
     12· BY MS. BRANCH:
     13· · · · · Q.· ·You can read silently to yourself and
     14· I'll have the question read back and you can
     15· answer it again.· Let me know when you're done
     16· reading the policy.
     17· · · · · A.· ·It's the third or fourth sentence in
     18· here that says nothing in this directive is to be
     19· construed to require -- you know, this is not a
     20· situation where we could take cover and wait for
     21· something else to happen.· This was a situation
     22· where he pointed the firearm at another police
     23· officer and it was necessary -- necessary for me
     24· to protect Deputy Haas' life by firing my weapon.
     25· · · · · Q.· ·Would you agree that it's the policy

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 135 of 216 PAGEID #:Gust
                                                                                        1071A. Teague

                                                                                               135
     ·1· of the Montgomery County Sheriff's Office and that
     ·2· you're trained to consider using cover prior to
     ·3· using deadly force?
     ·4· · · · · A.· ·It's a guideline.· It's not required.
     ·5· · · · · Q.· ·Uh-huh.· And did you consider using
     ·6· cover before approaching the vehicle with your
     ·7· weapon drawn?
     ·8· · · · · A.· ·Yes, I used cover.
     ·9· · · · · · · ·MS. DINEHART:· Objection.
     10· BY MS. BRANCH:
     11· · · · · Q.· ·And how did you use cover?
     12· · · · · A.· ·The body of the vehicle was cover.
     13· The tree -- excuse me.· The tree was cover.
     14· · · · · Q.· ·And did you consider having Officer
     15· Haas use cover when he said that he saw a gun?
     16· · · · · · · ·MS. DINEHART:· Objection.
     17· · · · · · · ·THE WITNESS:· I can't tell Deputy
     18· Haas what to do, how to take his cover.· He has a
     19· total different vantage point than I do.· I make
     20· assessments for myself.· I don't make them for
     21· other officers.
     22· BY MS. BRANCH:
     23· · · · · Q.· ·At the point in time that you
     24· realized that Officer Haas believed he saw a gun,
     25· what were your options?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 136 of 216 PAGEID #:Gust
                                                                                        1072A. Teague

                                                                                               136
     ·1· · · · · A.· ·To make a --
     ·2· · · · · · · ·MS. DINEHART:· Objection.
     ·3· · · · · · · ·THE WITNESS:· To make a tactical
     ·4· approach, utilize cover as part of that tactical
     ·5· approach, to observe what was going on inside the
     ·6· vehicle, give directives, try to persuade the
     ·7· individual, who later was identified as Dontae, to
     ·8· obey our commands, and in each one of those steps
     ·9· he failed to do -- failed to obey those commands,
     10· to drop the firearm, and then he unfortunately
     11· went to the next level by pointing that firearm at
     12· a police officer.
     13· BY MS. BRANCH:
     14· · · · · Q.· ·I was asking about your options.· Did
     15· you also have the option to call for backup?
     16· · · · · · · ·MS. DINEHART:· Objection.
     17· · · · · · · ·THE WITNESS:· To call for backup.
     18· You know, I know that we was -- it was announced
     19· over the radio, I'm not sure if it was me or if it
     20· was Deputy Haas, that we had a guy with a gun.
     21· That is not a situation where I get on and ask for
     22· backup.· It's pretty much a known -- I'm not sure
     23· what the right words are, but it's known amongst
     24· law enforcement officers that if somebody else
     25· gets on the radio and says they have somebody with

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 137 of 216 PAGEID #:Gust
                                                                                        1073A. Teague

                                                                                               137
     ·1· a gun, if you're close, go because he needs help.
     ·2· BY MS. BRANCH:
     ·3· · · · · Q.· ·So at the time that dispatch was told
     ·4· that there was a gun, did you just assume that
     ·5· backup was on its way?
     ·6· · · · · A.· ·Yes.
     ·7· · · · · Q.· ·At the time that you heard that
     ·8· Deputy Haas believed there was a gun, did you tell
     ·9· Deputy Haas that he should seek cover?
     10· · · · · A.· ·No.
     11· · · · · · · ·MS. DINEHART:· Objection.
     12· BY MS. BRANCH:
     13· · · · · Q.· ·Did you tell Deputy Haas he should
     14· retreat --
     15· · · · · A.· ·No.
     16· · · · · Q.· ·-- and come back to the vehicle where
     17· you were?
     18· · · · · A.· ·(Witness shaking head from side to
     19· side.)
     20· · · · · · · ·(Thereupon, Plaintiff's Exhibit 53,
     21· Deputy Gust Teague's statement, was marked for
     22· purposes of identification.)
     23· BY MS. BRANCH:
     24· · · · · Q.· ·You're being handed Exhibit 53.· Do
     25· you recognize this?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 138 of 216 PAGEID #:Gust
                                                                                        1074A. Teague

                                                                                               138
     ·1· · · · · A.· ·Yes.· This looks like my statement on
     ·2· the night.
     ·3· · · · · Q.· ·And have you read that recently?
     ·4· · · · · A.· ·Not been very recent but it's been a
     ·5· good while back.
     ·6· · · · · Q.· ·Do you need to read it again before I
     ·7· ask you questions about it?
     ·8· · · · · A.· ·I'll go ahead and read it and then
     ·9· refer back to it during questioning.
     10· · · · · · · ·MS. BRANCH:· So we'll take a break
     11· when you read it and then just let me know when
     12· you're done.
     13· · · · · · · ·THE WITNESS:· We'll take a break.
     14· Are we taking a break?
     15· BY MS. BRANCH:
     16· · · · · Q.· ·I'm taking a break so you can read it
     17· and do whatever else you would like to do.· Just
     18· let me know when you come back, after you're done
     19· reading it, we'll go back on the record.
     20· · · · · A.· ·Oh.· If you want to stay on the
     21· record, we can stay on the record.· I just figured
     22· if you guys were taking a break, we'll all just
     23· take a break.· Okay.
     24· · · · · Q.· ·Is your statement accurate?
     25· · · · · A.· ·Yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 139 of 216 PAGEID #:Gust
                                                                                        1075A. Teague

                                                                                               139
     ·1· · · · · Q.· ·Is there anything you'd like to add
     ·2· to it?
     ·3· · · · · · · ·MS. DINEHART:· Objection.
     ·4· · · · · · · ·THE WITNESS:· No.
     ·5· BY MS. BRANCH:
     ·6· · · · · Q.· ·Is there anything that you would like
     ·7· to change?
     ·8· · · · · A.· ·No.
     ·9· · · · · Q.· ·Do you recall saying to Dontae
     10· Martin -- or directing Dontae Martin to put his
     11· hands in the air?
     12· · · · · A.· ·I don't remember it today, but based
     13· off my report it says I did.
     14· · · · · Q.· ·Did you also tell him to drop the
     15· gun?
     16· · · · · A.· ·Yes.
     17· · · · · Q.· ·Any other commands that you gave?
     18· · · · · A.· ·No.· Drop the gun.
     19· · · · · Q.· ·In your statement, first page,
     20· paragraph five, last sentence it says I
     21· immediately notified dispatch to give us the
     22· channel because we have one with a gun.
     23· · · · · A.· ·Okay.
     24· · · · · Q.· ·Is that accurate, that you're the one
     25· that called dispatch and said we have one with a

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 140 of 216 PAGEID #:Gust
                                                                                        1076A. Teague

                                                                                               140
     ·1· gun?
     ·2· · · · · A.· ·That's what my report says, yes.
     ·3· · · · · Q.· ·Two paragraphs below that, last line
     ·4· of the page, Martin's right hand was also on his
     ·5· right thigh near the handgun.· Did I read that
     ·6· correctly?
     ·7· · · · · A.· ·Yes.
     ·8· · · · · Q.· ·So at the point -- the first time you
     ·9· saw the gun the gun was on his thigh --
     10· · · · · A.· ·That's what --
     11· · · · · Q.· ·-- and his hand was on his thigh?
     12· · · · · A.· ·That's what my report says.
     13· · · · · Q.· ·Is that right?
     14· · · · · A.· ·That's what my report says, yes.
     15· · · · · Q.· ·On the next page there's a quote, you
     16· said sheriff's office, drop the gun.· Is that
     17· right?
     18· · · · · A.· ·Yes.
     19· · · · · Q.· ·There's no other time in your report
     20· where you identified yourself as sheriff's office.
     21· Is this the only time in your report?
     22· · · · · · · ·MS. DINEHART:· Objection.
     23· · · · · · · ·THE WITNESS:· Yeah, I've got it
     24· quoted as saying sheriff's office, drop the gun,
     25· but I believe -- I have to go back through and

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 141 of 216 PAGEID #:Gust
                                                                                        1077A. Teague

                                                                                               141
     ·1· reread it again, but I think it says I made orders
     ·2· at him several times.
     ·3· BY MS. BRANCH:
     ·4· · · · · Q.· ·Let me ask it this way.· Is there
     ·5· anywhere else in your report that you say you
     ·6· identified yourself as sheriff?
     ·7· · · · · A.· ·No.
     ·8· · · · · Q.· ·After you said sheriff's office, drop
     ·9· the gun you wrote Martin appeared to be placing
     10· the handgun back on his thigh.· Did I read that
     11· correctly?
     12· · · · · A.· ·Yes.
     13· · · · · Q.· ·And the next sentence says, Martin
     14· moved the handgun back to his thigh.· Did I read
     15· that correctly?
     16· · · · · · · ·MS. DINEHART:· Objection.
     17· · · · · · · ·THE WITNESS:· Martin appeared to be
     18· placing the handgun back on his thigh but then he
     19· then raised it a second time approximately six
     20· inches again is what it says.
     21· BY MS. BRANCH:
     22· · · · · Q.· ·And then the next sentence you wrote
     23· Martin moved the handgun back to his thigh and
     24· looked over his shoulder toward Deputy Haas.
     25· · · · · A.· ·Correct.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 142 of 216 PAGEID #:Gust
                                                                                        1078A. Teague

                                                                                               142
     ·1· · · · · Q.· ·Is that what you wrote?
     ·2· · · · · A.· ·Correct.
     ·3· · · · · Q.· ·So in this section of your report
     ·4· after telling him to put his hands up, you now
     ·5· tell him to drop the gun, and it appeared to you
     ·6· as if he was placing the gun back on his thigh at
     ·7· least two more times?
     ·8· · · · · A.· ·Yes.
     ·9· · · · · · · ·MS. DINEHART:· Objection.
     10· BY MS. BRANCH:
     11· · · · · Q.· ·Then in the third paragraph on the
     12· second page you use the phrase I engaged Martin
     13· with my service weapon.· Does that mean you shot
     14· him?
     15· · · · · A.· ·Yes.
     16· · · · · Q.· ·Two more paragraphs below, toward the
     17· end of that paragraph the sentence starts I
     18· maintained a visual.· Do you see where I am?
     19· · · · · A.· ·Yes.
     20· · · · · Q.· ·You wrote I maintained a visual on
     21· Martin and the handgun while he broke the window
     22· out.· Deputy Haas was able to break the window,
     23· enter the driver's side door, and retrieve the
     24· handgun.· Did I read that correctly?
     25· · · · · A.· ·Yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 143 of 216 PAGEID #:Gust
                                                                                        1079A. Teague

                                                                                               143
     ·1· · · · · Q.· ·So Deputy Haas retrieved the handgun
     ·2· from the driver's side door before you extracted
     ·3· Martin from the vehicle; is that correct?
     ·4· · · · · A.· ·That's the way that I read this, yes.
     ·5· · · · · Q.· ·Is that the way you meant it?
     ·6· · · · · A.· ·What I wrote is what I meant, but
     ·7· you've got to remember this was three years ago --
     ·8· three and a half years ago so it's a little --
     ·9· · · · · Q.· ·Now, at the beginning of that
     10· paragraph you say I requested Deputy Haas to
     11· approach and retrieve the firearm while I
     12· maintained cover for him.· Do you see that?
     13· · · · · A.· ·Yes.
     14· · · · · Q.· ·So you gave Deputy Haas a direction
     15· to retrieve the firearm while you covered for him;
     16· is that right?
     17· · · · · A.· ·Yes.
     18· · · · · Q.· ·Did he follow your direction?
     19· · · · · A.· ·The report also reads that Deputy
     20· Haas advised me that the doors on the driver's
     21· side were locked.· Deputy Haas told me he needed
     22· to break out the window to unlock it from the
     23· inside.· It says that I maintained the visual on
     24· Martin while he retrieved the handgun, while he
     25· broke out the window.· So, yeah.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 144 of 216 PAGEID #:Gust
                                                                                        1080A. Teague

                                                                                               144
     ·1· · · · · Q.· ·After the shooting you said you
     ·2· walked back to the passenger side front to look
     ·3· for the gun?· After you finished shooting --
     ·4· · · · · A.· ·Okay.
     ·5· · · · · Q.· ·-- you went to the front window to
     ·6· look for the gun; is that right?
     ·7· · · · · A.· ·Okay.· Uh-huh.
     ·8· · · · · Q.· ·Did you tell Deputy Haas at that
     ·9· point that you could see the gun?
     10· · · · · A.· ·Yeah, I'm not sure when I
     11· specifically told Haas I could see the gun.
     12· · · · · Q.· ·But he knew you had a visual on the
     13· gun?
     14· · · · · A.· ·Based off of what I told him, yes.
     15· · · · · Q.· ·And it's your testimony it was in
     16· plain view?
     17· · · · · A.· ·Yes.
     18· · · · · Q.· ·Your statement does not mention any
     19· other officers on the scene other than Amber Haas
     20· and Deputy Bender; is that right?
     21· · · · · A.· ·I saw something in here.· I believe
     22· so, yes.
     23· · · · · Q.· ·And at the point in time that you end
     24· your statement after Amber Haas requested that you
     25· stop compressions so that she could take over, you

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 145 of 216 PAGEID #:Gust
                                                                                        1081A. Teague

                                                                                               145
     ·1· walked away from the scene.· Is that the last act
     ·2· that you summarized in your statement?
     ·3· · · · · A.· ·Yes.
     ·4· · · · · Q.· ·And at that point you do not mention
     ·5· whether Sergeant McLaughlin was on scene; is that
     ·6· right?
     ·7· · · · · A.· ·Correct.
     ·8· · · · · Q.· ·This statement says -- if you go back
     ·9· to the top of the second page and also at the top
     10· of the first page it says draft.· Do you see that?
     11· · · · · A.· ·Yes.
     12· · · · · Q.· ·Was this your first draft of your
     13· statement, your final draft of your statement?
     14· · · · · · · ·MS. DINEHART:· Objection.
     15· · · · · · · ·THE WITNESS:· It was a -- this is my
     16· final draft.· I don't know why draft is up there.
     17· I don't understand how the reporting system is,
     18· but this was my final statement given.
     19· BY MS. BRANCH:
     20· · · · · Q.· ·Okay.· Did you have prior versions
     21· that were drafts?
     22· · · · · A.· ·Yeah, there were -- there were drafts
     23· that I typed up that I went over with my attorney
     24· and we did some grammatical corrections and things
     25· like that.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 146 of 216 PAGEID #:Gust
                                                                                        1082A. Teague

                                                                                               146
     ·1· · · · · Q.· ·And was your attorney Robert
     ·2· Sauter --
     ·3· · · · · A.· ·Yes.
     ·4· · · · · Q.· ·-- S A U T E R?
     ·5· · · · · A.· ·Yes.
     ·6· · · · · Q.· ·And did he help you draft your
     ·7· statement?
     ·8· · · · · A.· ·No, he didn't --
     ·9· · · · · · · ·MS. DINEHART:· Objection.
     10· · · · · · · ·THE WITNESS:· No, he didn't help me
     11· draft my statement.· I drafted my statement and,
     12· you know, the office assisted me with like some
     13· grammatical errors or if they were confused on
     14· something because of improper grammar --
     15· BY MS. BRANCH:
     16· · · · · Q.· ·When you say --
     17· · · · · A.· ·-- it was corrected.
     18· · · · · Q.· ·-- the office, do you mean like his
     19· secretarial staff?
     20· · · · · A.· ·You know, I don't -- I don't know who
     21· worked on things with him so...
     22· · · · · Q.· ·And where did you type it?
     23· · · · · A.· ·At work.
     24· · · · · Q.· ·And were you on administrative leave
     25· at the time you typed it?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 147 of 216 PAGEID #:Gust
                                                                                        1083A. Teague

                                                                                               147
     ·1· · · · · A.· ·Yes.
     ·2· · · · · Q.· ·And how did you have access to your
     ·3· work computer to type if you were on leave?
     ·4· · · · · A.· ·I got in my car and drove to work and
     ·5· I logged in on the computer and typed it up.
     ·6· · · · · Q.· ·And when you logged in, were you
     ·7· logging into this Investigation 15-6691?
     ·8· · · · · A.· ·No.· It was done like on Microsoft
     ·9· Word or something along those lines.
     10· · · · · Q.· ·And how many drafts do you think you
     11· worked on?
     12· · · · · A.· ·I think it was just one.
     13· · · · · Q.· ·Then you had somebody in the
     14· attorney's office review it?
     15· · · · · A.· ·I gave it to my attorney.· I don't
     16· know who reviewed it.
     17· · · · · Q.· ·And after it was reviewed how many
     18· changes were made?
     19· · · · · A.· ·How many changes in that report were
     20· made or in that statement was made?· I don't have
     21· any idea how many was on there, but there were --
     22· you know, you need a comment here -- or a comma
     23· here, period there, this isn't capitalized, that
     24· is capitalized.· I made the corrections, they
     25· looked at it and said okay.· That was it.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 148 of 216 PAGEID #:Gust
                                                                                        1084A. Teague

                                                                                               148
     ·1· · · · · Q.· ·And what did you do with it after he
     ·2· said okay?
     ·3· · · · · A.· ·I don't remember if -- if I went into
     ·4· the system and put it in.· I don't -- I remember
     ·5· typing it up and giving it to my attorney.· Where
     ·6· it went from there, I don't remember.
     ·7· · · · · Q.· ·Yeah, that was my question, how did
     ·8· it get in as an official report in the
     ·9· Investigation 15-6691?
     10· · · · · A.· ·I don't remember if I got into the
     11· system and copied and pasted it in there type deal
     12· or if the attorney got it in there.· I really
     13· don't even remember.
     14· · · · · Q.· ·And when was that that you finished
     15· the final version and turned it in to the
     16· sheriff's office?
     17· · · · · A.· ·Within a couple of days of the
     18· incident.
     19· · · · · Q.· ·Detective Kellar testified that you
     20· handed it to him at the time he met with you and
     21· your attorney on July 28th.· Does that sound
     22· correct?
     23· · · · · A.· ·I don't remember a date, but that
     24· could be correct.
     25· · · · · Q.· ·And if you go back to the policy,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 149 of 216 PAGEID #:Gust
                                                                                        1085A. Teague

                                                                                               149
     ·1· Exhibit 2, I'd ask you to look at the Section J on
     ·2· page 1607.
     ·3· · · · · A.· ·Did you say Section 2?
     ·4· · · · · Q.· ·Yes.· Exhibit 2, page 1607.· It's
     ·5· under the letter J.
     ·6· · · · · A.· ·Okay.
     ·7· · · · · Q.· ·Do you see that?· In Number 2 it says
     ·8· after an employee uses any type of force, he
     ·9· completes a use of force report and submits it to
     10· his supervisor before the end of his watch.· Did I
     11· read that correctly?
     12· · · · · A.· ·I'm still trying to find out where
     13· you -- okay.· Yes, you are correct.
     14· · · · · Q.· ·And did you do that in the shooting
     15· of Dontae Martin?
     16· · · · · A.· ·No.
     17· · · · · Q.· ·Why not?
     18· · · · · A.· ·I was working at the direction of my
     19· attorney.
     20· · · · · Q.· ·And did your supervisor direct you to
     21· turn in a report before your end of shift on July
     22· 23rd?
     23· · · · · A.· ·No.
     24· · · · · Q.· ·Did anyone from the sheriff's office
     25· direct you to comply with this policy and turn in

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 150 of 216 PAGEID #:Gust
                                                                                        1086A. Teague

                                                                                               150
     ·1· a written report by the end of shift?
     ·2· · · · · A.· ·No.
     ·3· · · · · Q.· ·Did you talk to anyone at the
     ·4· sheriff's office about when you would have your
     ·5· written report done?
     ·6· · · · · A.· ·No.
     ·7· · · · · Q.· ·How did this meeting on July 28th get
     ·8· set up with you and Detective Kellar?
     ·9· · · · · A.· ·Everything went through my attorney.
     10· · · · · Q.· ·Is your attorney still representing
     11· you in this matter, Mr. Sauter?
     12· · · · · A.· ·I would assume if it was to become a
     13· criminal issue again, they would, but I've not
     14· talked to them since the grand jury cleared us.
     15· · · · · Q.· ·And was he -- is he an FOP attorney
     16· or an attorney that you personally engaged?
     17· · · · · A.· ·FOP.
     18· · · · · Q.· ·Is he still with the FOP?
     19· · · · · A.· ·I have no idea.
     20· · · · · Q.· ·Did anyone from the sheriff's office
     21· ever ask you any questions about your statement
     22· other than Detective Kellar?
     23· · · · · A.· ·About my statement.· Gosh.· No.
     24· · · · · Q.· ·Anybody from internal interview you
     25· or ask you questions about what happened that

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 151 of 216 PAGEID #:Gust
                                                                                        1087A. Teague

                                                                                               151
     ·1· night?
     ·2· · · · · A.· ·No.
     ·3· · · · · Q.· ·Anybody from -- any of your
     ·4· supervisors up the chain of the command, did the
     ·5· sheriff ask you any questions about what happened
     ·6· that night?
     ·7· · · · · A.· ·The only thing outside of Detective
     ·8· Kellar questioning us was what they call a
     ·9· walkthrough, and it was a very limited
     10· description, and I cannot remember who did that
     11· with me.· It was the night of the offense and it
     12· was very -- very, very brief but no details were
     13· given or anything of that nature.
     14· · · · · · · ·(Thereupon, Plaintiff's Exhibit 11,
     15· Detective Isaiah Kellar's investigation, was
     16· previously marked for purposes of identification.)
     17· BY MS. BRANCH:
     18· · · · · Q.· ·If you could turn to Exhibit 11.
     19· That's the investigation report.· You've not seen
     20· this before; is that your testimony?
     21· · · · · A.· ·Correct.
     22· · · · · Q.· ·Page 6858 is Detective Kellar's
     23· summary of the walkthrough with you.
     24· · · · · A.· ·Okay.
     25· · · · · Q.· ·Second full paragraph starts I also

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 152 of 216 PAGEID #:Gust
                                                                                        1088A. Teague

                                                                                               152
     ·1· asked Deputy Teague.· Do you see that?
     ·2· · · · · A.· ·Yes.
     ·3· · · · · Q.· ·That paragraph, the second, third,
     ·4· and fourth paragraph after it summarize his
     ·5· account of the walkthrough.
     ·6· · · · · A.· ·Okay.
     ·7· · · · · Q.· ·I'm going to ask you to read those
     ·8· paragraphs silently to yourself and then just let
     ·9· me know when you're done.
     10· · · · · A.· ·Okay.
     11· · · · · Q.· ·Does that refresh your memory of the
     12· walkthrough with Detective Kellar?
     13· · · · · A.· ·It seems a little bit more detailed
     14· than I remember, but yes.
     15· · · · · Q.· ·Is his summary of what you told him
     16· accurate?
     17· · · · · A.· ·Yes.
     18· · · · · Q.· ·Anything you would want to change?
     19· · · · · A.· ·No.
     20· · · · · Q.· ·In the second paragraph that starts
     21· Deputy Teague said --
     22· · · · · A.· ·Okay.
     23· · · · · Q.· ·-- he writes Deputy Teague said he
     24· observed Martin raise the gun off his hip and then
     25· drop it back down.· Deputy Teague stated Martin

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 153 of 216 PAGEID #:Gust
                                                                                        1089A. Teague

                                                                                               153
     ·1· then raised the firearm a second time and began
     ·2· pointing it at Deputy Haas.· Deputy Teague said as
     ·3· Martin pointed the firearm toward Haas, he
     ·4· discharged his duty weapon at him.· Did I read
     ·5· that correctly?
     ·6· · · · · A.· ·Yes.
     ·7· · · · · Q.· ·Next sentence reads, Deputy Teague
     ·8· told me after firing his duty weapon he retreated
     ·9· behind the vehicle for cover and then reapproached
     10· the passenger side door.· Is that accurate?
     11· · · · · A.· ·Yes.
     12· · · · · Q.· ·So you did seek cover behind the
     13· Grand Prix?
     14· · · · · A.· ·Yes.
     15· · · · · Q.· ·And then when you came back to the
     16· driver's side -- the passenger side door you saw
     17· the gun lying beside the driver's right hip/leg
     18· area; is that right?
     19· · · · · A.· ·Yes.
     20· · · · · Q.· ·So in this statement you have Dontae
     21· Martin dropping the gun and then raising the gun
     22· and pointing it at Deputy Haas; is that right?
     23· · · · · A.· ·Yes, that's what Detective Kellar
     24· wrote.
     25· · · · · Q.· ·Do you know if that interview with

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 154 of 216 PAGEID #:Gust
                                                                                        1090A. Teague

                                                                                               154
     ·1· you was recorded?
     ·2· · · · · A.· ·I have no idea.
     ·3· · · · · Q.· ·Have you ever had walkthroughs
     ·4· before?
     ·5· · · · · A.· ·No.
     ·6· · · · · Q.· ·Ever since?
     ·7· · · · · A.· ·Well, let me rephrase the
     ·8· walkthrough.· Yes, we've been on incidents where,
     ·9· you know, something has happened and we'll, you
     10· know -- like a sergeant will ask us what happened
     11· and we just give them a very quick synopsis, you
     12· know, we told the subject to do this, he failed to
     13· do this so we did that.· So if you want to count
     14· that as a walkthrough, yes.· But a walkthrough
     15· like this where it involved our firearm, no, I
     16· never had that before.
     17· · · · · Q.· ·In any time when you described what
     18· something happened to a superior or an
     19· investigator, were any of those recorded?
     20· · · · · A.· ·Not that I'm aware of.
     21· · · · · · · ·MS. BRANCH:· All right.· I'm going to
     22· take a break while we get Exhibit 43 set up.
     23· That's the dispatch reporting.· So it will take
     24· about five minutes.
     25· · · · · · · ·(Pause in proceedings.)

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 155 of 216 PAGEID #:Gust
                                                                                        1091A. Teague

                                                                                               155
     ·1· BY MS. BRANCH:
     ·2· · · · · Q.· ·The written statement, do you have
     ·3· any of the drafts available on any computer
     ·4· device?
     ·5· · · · · A.· ·No.
     ·6· · · · · Q.· ·Or have access to them?
     ·7· · · · · A.· ·No.
     ·8· · · · · Q.· ·Do you know if your attorney still
     ·9· has the drafts?
     10· · · · · A.· ·I have no idea.
     11· · · · · Q.· ·Okay.· You were placed on
     12· administrative leave after the shooting of Dontae
     13· Martin; is that correct?
     14· · · · · A.· ·Correct.
     15· · · · · Q.· ·And how long was that leave for?
     16· · · · · A.· ·I returned to work for a -- I think
     17· it was a day and a half sometime in October or
     18· November, I can't remember, and then put back on
     19· paid leave until I returned to full active duty,
     20· continuous to today, was -- I think it was January
     21· 4th, 2016.· Whatever that first Monday was in
     22· 2016.
     23· · · · · Q.· ·And why were you on leave for so
     24· long?
     25· · · · · A.· ·There was just an absolute confusion,

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 156 of 216 PAGEID #:Gust
                                                                                        1092A. Teague

                                                                                               156
     ·1· miscommunications as far as how some of the
     ·2· processes were going.· In order to get that
     ·3· information, you would have to speak with the
     ·4· sheriff about that.
     ·5· · · · · Q.· ·That's for the sheriff?
     ·6· · · · · A.· ·Yes.
     ·7· · · · · Q.· ·And do you know how long -- do you
     ·8· know why you came back for a day and a half in
     ·9· October?
     10· · · · · A.· ·Again, that goes to the confusion.
     11· Some form of miscommunications with doctors.· The
     12· sheriff's office wanted to send us to a different
     13· doctor.· There was some sort of a communications
     14· error in there.· He brought us back and after a
     15· day and a half the sheriff met with the -- myself
     16· and Deputy Haas and put us back on paid leave
     17· pending another evaluation from a doctor.
     18· · · · · Q.· ·And have you had any other meetings
     19· with the sheriff other than that one regarding
     20· your leave or Dontae Martin or the shooting?
     21· · · · · A.· ·No, I just had one that I can
     22· remember.
     23· · · · · Q.· ·And did the sheriff ask you any
     24· questions about your actions or what happened?
     25· · · · · A.· ·No.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 157 of 216 PAGEID #:Gust
                                                                                        1093A. Teague

                                                                                               157
     ·1· · · · · Q.· ·It was just to talk about the leave?
     ·2· · · · · A.· ·Yes.
     ·3· · · · · Q.· ·And who did -- how many fitness for
     ·4· duty evaluations did you have?
     ·5· · · · · A.· ·I have no idea.
     ·6· · · · · Q.· ·More than one?
     ·7· · · · · A.· ·Oh, yes.· Yes, ma'am.
     ·8· · · · · Q.· ·More than two?
     ·9· · · · · A.· ·Yes.
     10· · · · · Q.· ·Did Dr. Daum interview you for one of
     11· your fitness for duties?
     12· · · · · A.· ·He did the majority of the fitness
     13· for duty evaluations.
     14· · · · · Q.· ·And do you know what doctors did the
     15· other ones?
     16· · · · · A.· ·Dr. Daum did the initial ones.· I do
     17· not know the doctor who did a -- he just did one
     18· evaluation up in Columbus.· I don't know what his
     19· name was.· And then Dr. Platoni did the remaining
     20· three.
     21· · · · · Q.· ·And can you spell that?
     22· · · · · A.· ·P L A T O N I, I believe.· P L A.
     23· · · · · Q.· ·T O N I?
     24· · · · · A.· ·You're spelling it P A L.
     25· It's P L A T O N I.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 158 of 216 PAGEID #:Gust
                                                                                        1094A. Teague

                                                                                               158
     ·1· · · · · Q.· ·And where is he based?
     ·2· · · · · A.· ·She is based in Centerville.
     ·3· · · · · Q.· ·And how many evaluations did she do?
     ·4· · · · · A.· ·Three.
     ·5· · · · · Q.· ·And what were they?· They were all
     ·6· fitness for duty?
     ·7· · · · · A.· ·Yes.
     ·8· · · · · Q.· ·For you?
     ·9· · · · · A.· ·Yes.
     10· · · · · Q.· ·Were they all mental health based or
     11· physical or both?
     12· · · · · A.· ·It was all mental health based.
     13· · · · · Q.· ·Okay.· And do you know why it took so
     14· long for you to be cleared to come back?
     15· · · · · A.· ·Through Dr. Platoni?
     16· · · · · Q.· ·Yes.
     17· · · · · A.· ·Dr. Platoni told me that she will not
     18· release somebody back to full duty until she met
     19· with them at least three times.
     20· · · · · Q.· ·Did she have any concerns?
     21· · · · · A.· ·No.
     22· · · · · Q.· ·Did any of your doctors recommend
     23· treatment --
     24· · · · · A.· ·No.
     25· · · · · Q.· ·-- or any conditions for your return

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 159 of 216 PAGEID #:Gust
                                                                                        1095A. Teague

                                                                                               159
     ·1· to work?
     ·2· · · · · A.· ·No.
     ·3· · · · · Q.· ·And do you know why three doctors
     ·4· were involved?
     ·5· · · · · A.· ·Dr. -- Dr. Daum, we had our initial
     ·6· request to go there.· I don't know exactly what
     ·7· Deputy Haas did, but I went and saw Dr. Daum
     ·8· within I'd say a week or so of the shooting, spoke
     ·9· with him.· He said he felt I could return to work
     10· immediately, however, he did not want me to return
     11· to work immediately due to the current climate in
     12· law enforcement and the fact that we were
     13· receiving death threats at the sheriff's office.
     14· We were not -- when I say we, I was not receiving
     15· a direct death threat.· I was informed of death
     16· threats from -- Sergeant Hutchison informed me of
     17· some death threats that were heard through the
     18· grapevine while responding to calls.· I don't know
     19· the specifics to those death threats.· And
     20· Dr. Daum said that he would rather -- he would
     21· feel more comfortable leaving me off duty until a
     22· grand jury cleared me because he did not want, you
     23· know, to put me out there with death threats
     24· active, the current climate in law enforcement, et
     25· cetera.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 160 of 216 PAGEID #:Gust
                                                                                        1096A. Teague

                                                                                               160
     ·1· · · · · Q.· ·And did he ever clear you?
     ·2· · · · · A.· ·No.
     ·3· · · · · Q.· ·Did he refuse to clear you?
     ·4· · · · · A.· ·Yes.
     ·5· · · · · Q.· ·And then another doctor was found in
     ·6· Columbus?
     ·7· · · · · A.· ·Excuse me.· I received a phone call
     ·8· from Julie Droessler telling me that she was not
     ·9· happy with Dr. Daum's activities and that she was
     10· sending me to Columbus for an evaluation.
     11· · · · · Q.· ·And who is Julie Droessler?
     12· · · · · A.· ·She is our personnel director.
     13· · · · · Q.· ·And how did it go -- when did you go
     14· see that doctor in Columbus?
     15· · · · · A.· ·That's the one that was in September,
     16· October.· I don't remember an exact time frame.
     17· · · · · Q.· ·And what was the outcome of that
     18· evaluation?
     19· · · · · A.· ·Julie Droessler asked me to call and
     20· report to her my thoughts of the doctor up in
     21· Columbus.· I didn't even leave the doctor's office
     22· and I called Julie Droessler and told her that
     23· this guy was completely out of his mind.                                      I
     24· informed her that he fell asleep during the
     25· evaluation.· It was an hour -- it was an hour-long

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 161 of 216 PAGEID #:Gust
                                                                                        1097A. Teague

                                                                                               161
     ·1· evaluation -- it was an hour-long evaluation and
     ·2· he probably slept forty minutes of it.· And after
     ·3· the evaluation, he felt compelled to tell me that
     ·4· I was gaining weight and that I needed to hit the
     ·5· gym, that I was getting too fat, which I agree
     ·6· with but I don't need a doctor telling me that,
     ·7· especially a psychologist.· And when I told her
     ·8· that, she sounded like she was appalled at the
     ·9· information that I relayed back to her and said
     10· that she would find me another doctor and would
     11· listen to what Deputy Haas had to say and hope
     12· that Deputy Haas didn't have to go through the
     13· same type of evaluation.· I'm thinking it was
     14· another ten, fifteen days, somewhere in that area,
     15· she called and gave us a return to duty -- or gave
     16· me a return to duty date and told me that Deputy
     17· Haas was going to be returning to work as well.
     18· · · · · Q.· ·And then what happened to derail
     19· that?
     20· · · · · A.· ·I asked her what happened to the
     21· other doctor evaluation, and she said that the
     22· doctor in Columbus had reported that -- that I was
     23· clear to come back to work.· And I questioned the
     24· liability issue as far as having one doctor
     25· clearing me, and that I, you know, put it on

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 162 of 216 PAGEID #:Gust
                                                                                        1098A. Teague

                                                                                               162
     ·1· record with her that I felt that it was very
     ·2· unprofessional in how he could give a true opinion
     ·3· by falling asleep forty minutes of an evaluation
     ·4· and I've got another doctor telling me that he
     ·5· would rather us stay off work until the grand jury
     ·6· had cleared us.· And she, you know, informed me
     ·7· that if I didn't return to work on this day, that
     ·8· I was going to go off the payroll.· So I returned
     ·9· to work that day and Deputy Haas returned to work
     10· that day and the two of us were assigned to court
     11· security.· Some things occurred during the day and
     12· that's when we were called into the sheriff's
     13· office.
     14· · · · · Q.· ·The sheriff overruled her?
     15· · · · · A.· ·Yes.
     16· · · · · Q.· ·Did the sheriff ask you if you felt
     17· ready to come back to work?
     18· · · · · A.· ·Yes.
     19· · · · · Q.· ·And what did you say?
     20· · · · · A.· ·I told him that I felt ready.
     21· · · · · Q.· ·And why didn't he bring you back
     22· then?
     23· · · · · A.· ·Why?
     24· · · · · Q.· ·Why didn't he have you stay instead
     25· of putting you back on leave?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 163 of 216 PAGEID #:Gust
                                                                                        1099A. Teague

                                                                                               163
     ·1· · · · · A.· ·I'm sorry.· I'm getting confused.
     ·2· Why didn't he what?
     ·3· · · · · Q.· ·Oh.· I thought you said that --
     ·4· earlier that the sheriff put you back on leave
     ·5· until you could be evaluated by a third doctor.
     ·6· · · · · A.· ·Yeah.· This meeting that we are in is
     ·7· where he puts us back on leave.
     ·8· · · · · Q.· ·Right.· So why did he put you back on
     ·9· leave even though you were ready to return?
     10· · · · · A.· ·Okay.· Because I -- he asked me if I
     11· was ready to return.· I told him yes, I felt I was
     12· ready to return.· And he asked me if I -- what my
     13· thoughts were to stay at work because we had an
     14· issue in the jail that day escorting an inmate and
     15· there was a jail -- or a prisoner inside the jail
     16· who recognized my name and brought it up to
     17· several subjects inside there.· He actually walked
     18· over to me, I watched him read my nameplate, and
     19· he looked over at a couple other people, called
     20· them out by name, I don't remember what their name
     21· was, and he said this is the motherfucker that
     22· killed Tae.
     23· · · · · · · ·So that made me uneasy being inside
     24· the jail knowing that people recognize my name and
     25· that I was involved in this incident.· I reported

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 164 of 216 PAGEID #:Gust
                                                                                        1100A. Teague

                                                                                               164
     ·1· that to my supervisor, and I don't remember which
     ·2· sergeant it was, but then in turn the sergeant
     ·3· reported to somewhere, someone where it made it up
     ·4· the chain of command.· That's when the sheriff
     ·5· requested us to come over there.· And I told him
     ·6· that I felt I was ready to return to work.· He
     ·7· asked if -- I don't remember exactly how the
     ·8· question was asked, but my response to him was I
     ·9· felt that there might be a little bit of a
     10· liability issue with me having a doctor that has
     11· cleared me that I've already reported to sleeping
     12· for forty minutes of an hour visit versus a doctor
     13· telling me I'm not clear to go back, and he sent
     14· me back to work.· By the end of that day my
     15· sergeant informed me that the sheriff was putting
     16· us back on administrative leave and not to come to
     17· work tomorrow, to go ahead and go home.
     18· · · · · Q.· ·And then what happened to bring you
     19· back in January?
     20· · · · · A.· ·I don't remember exactly how we come
     21· across Dr. Platoni's name; but when I received a
     22· call that we were going to go to Dr. Platoni,
     23· she's supposed to be an expert in dealing with
     24· police officers and military personnel who have
     25· gone through traumatic experiences as such, that

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 165 of 216 PAGEID #:Gust
                                                                                        1101A. Teague

                                                                                               165
     ·1· they recommend that we went to Dr. Platoni.
     ·2· · · · · Q.· ·So I thought the grand jury cleared
     ·3· you sometime in November.
     ·4· · · · · A.· ·I don't remember the date.
     ·5· · · · · Q.· ·So was it after the grand jury had a
     ·6· no bill that Dr. Platoni was referred to you?
     ·7· · · · · A.· ·I don't remember the exact dates, but
     ·8· I know the visit with Dr. Platoni, we had three --
     ·9· I had three visits with Dr. Platoni.· They were, I
     10· want to say, two weeks apart, each visit, so over
     11· a six week period -- six to eight week period, and
     12· I was -- I think my final visit with her was
     13· December 30th.
     14· · · · · Q.· ·Okay.· And then you came back to work
     15· the next shift?
     16· · · · · A.· ·I was cleared December 30th and,
     17· yeah, I came back to work on January 4th.· It was
     18· a Monday.
     19· · · · · Q.· ·Why is everybody smiling at you?
     20· · · · · · · ·MS. DINEHART:· Because he sighed a
     21· big breath.
     22· · · · · · · ·THE WITNESS:· Because this is my good
     23· side, I guess, I don't know.
     24· BY MS. BRANCH:
     25· · · · · Q.· ·Have you seen any mental health

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 166 of 216 PAGEID #:Gust
                                                                                        1102A. Teague

                                                                                               166
     ·1· professionals other than these three doctors since
     ·2· the shooting?
     ·3· · · · · A.· ·No.
     ·4· · · · · Q.· ·Are you currently receiving any
     ·5· treatment for mental health issues?
     ·6· · · · · A.· ·No.
     ·7· · · · · Q.· ·Have you been involved in any use of
     ·8· force since you've returned to work that resulted
     ·9· in an injury to anyone?
     10· · · · · A.· ·The only use of force that resulted
     11· in an injury was an injury to myself, and that
     12· was -- yeah, just an injury to myself.
     13· · · · · Q.· ·How did you get injured?
     14· · · · · A.· ·Twisted my ankle.
     15· · · · · Q.· ·You were involved in two incidents
     16· involving a suspect who was shot within a six
     17· month period at the Montgomery County Sheriff's
     18· Office; is that right?
     19· · · · · A.· ·I don't know if it was within six
     20· months, but, yeah, close.
     21· · · · · Q.· ·Has that impacted your ability to do
     22· your job?
     23· · · · · A.· ·No.
     24· · · · · Q.· ·And why not?
     25· · · · · · · ·MS. DINEHART:· Objection.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 167 of 216 PAGEID #:Gust
                                                                                        1103A. Teague

                                                                                               167
     ·1· · · · · · · ·THE WITNESS:· Because it's not
     ·2· impacted my ability.
     ·3· BY MS. BRANCH:
     ·4· · · · · Q.· ·Do you know why Officer Haas left
     ·5· Montgomery County?
     ·6· · · · · A.· ·No.
     ·7· · · · · · · ·(Thereupon, Plaintiff's Exhibit 43,
     ·8· CD with audio recordings, was previously marked
     ·9· for purposes of identification.)
     10· BY MS. BRANCH:
     11· · · · · Q.· ·I'm going to play for you the
     12· recording of the -- one of the dispatch logs we
     13· have.
     14· · · · · A.· ·Okay.
     15· · · · · Q.· ·It's Exhibit 43.· So there are
     16· multiple recordings on here.· The first one I'm
     17· going to play is number 6130237.
     18· · · · · · · ·MS. JAGIELSKI:· Jennifer, could you
     19· repeat that number for me, please?
     20· · · · · · · ·MS. BRANCH:· Yeah, 6130237.
     21· · · · · · · ·MS. JAGIELSKI:· Thank you.
     22· BY MS. BRANCH:
     23· · · · · Q.· ·So what I'm going to do is I'm just
     24· going to play it through, just let you listen to
     25· it, and then you tell me how many times if you

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 168 of 216 PAGEID #:Gust
                                                                                        1104A. Teague

                                                                                               168
     ·1· need me to replay it.
     ·2· · · · · A.· ·Okay.
     ·3· · · · · Q.· ·Sometimes you have to listen to it a
     ·4· couple times to figure out what's going on.· And
     ·5· then when you feel like you've understood it, I'm
     ·6· going to ask you questions about it.
     ·7· · · · · · · ·So this is the one where dispatch is
     ·8· calling you out for the run.· Well, maybe not.
     ·9· This says it doesn't have sound.· Hang on.
     10· · · · · · · ·(Thereupon, an audio recording was
     11· played.)
     12· BY MS. BRANCH:
     13· · · · · Q.· ·All right.· I'm going to play that
     14· again.
     15· · · · · · · ·(Thereupon, an audio recording was
     16· played.)
     17· BY MS. BRANCH:
     18· · · · · Q.· ·Were you able to understand that?
     19· · · · · A.· ·Yes.
     20· · · · · Q.· ·Bower, is that the street you were
     21· on?
     22· · · · · A.· ·No.
     23· · · · · Q.· ·Okay.· I thought she was checking up
     24· on you at Bower Street.· So the dispatcher is
     25· asking Harrison 121, which is Officer Haas, to

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 169 of 216 PAGEID #:Gust
                                                                                        1105A. Teague

                                                                                               169
     ·1· check and advise at Springbrook, two vehicles,
     ·2· green car and a Grand Prix with tinted windows, no
     ·3· one has gotten out yet.· Is that the dispatch
     ·4· call?
     ·5· · · · · A.· ·Yes.
     ·6· · · · · Q.· ·Okay.· And then she gave the time as
     ·7· 0:44.· Did you hear that?
     ·8· · · · · A.· ·Yes.
     ·9· · · · · Q.· ·Okay.· The next call I'm going to
     10· do -- play is 6130266.· This is, I think, about
     11· thirty seconds.
     12· · · · · · · ·(Thereupon, an audio recording was
     13· played.)
     14· BY MS. BRANCH:
     15· · · · · Q.· ·Have you heard that one before today?
     16· · · · · A.· ·Not that I remember, no.
     17· · · · · Q.· ·Did you have access to the dispatch
     18· back when you were writing your statement?
     19· · · · · A.· ·I don't think so.
     20· · · · · Q.· ·I can play it again -- I guess I did
     21· play it again.· Was that your voice, we have one
     22· with a gun?
     23· · · · · A.· ·Yeah, it was my voice.
     24· · · · · Q.· ·And on this recording that was said
     25· at about one second in.· I'll play it again.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 170 of 216 PAGEID #:Gust
                                                                                        1106A. Teague

                                                                                               170
     ·1· · · · · · · ·(Thereupon, an audio recording was
     ·2· played.)
     ·3· BY MS. BRANCH:
     ·4· · · · · Q.· ·It was about two seconds in you said
     ·5· we have one with a gun?
     ·6· · · · · A.· ·Yes.
     ·7· · · · · Q.· ·And then next we hear Sergeant -- or
     ·8· Officer Haas start to say Harrison 121, shots
     ·9· fired.· So I'm just going to play it until we get
     10· there.
     11· · · · · · · ·(Thereupon, an audio recording was
     12· played.)
     13· BY MS. BRANCH:
     14· · · · · Q.· ·I'm going to interrupt.· So she
     15· says -- she does the tone -- plays the tone and
     16· then says restriction and says 46.· Does that
     17· alert everybody that there is a suspect with a
     18· gun?
     19· · · · · · · ·MS. DINEHART:· Objection.
     20· · · · · · · ·THE WITNESS:· I have to hear that
     21· again on 46.
     22· BY MS. BRANCH:
     23· · · · · Q.· ·The 46 is the time code, right?
     24· · · · · A.· ·That would be my guess because I
     25· don't know of a Code 46 as far as it being --

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 171 of 216 PAGEID #:Gust
                                                                                        1107A. Teague

                                                                                                 171
     ·1· · · · · Q.· ·Oh, right.· She's -- the tone is the
     ·2· signal to everybody that the line is -- the
     ·3· channel is restricted?
     ·4· · · · · · · ·MS. DINEHART:· Objection.
     ·5· · · · · · · ·THE WITNESS:· Okay.
     ·6· BY MS. BRANCH:
     ·7· · · · · Q.· ·Is that right?
     ·8· · · · · A.· ·Let's just play it again.
     ·9· · · · · Q.· ·Sure.· I'll go back to two seconds
     10· and play it again.
     11· · · · · · · ·(Thereupon, an audio recording was
     12· played.)
     13· BY MS. BRANCH:
     14· · · · · Q.· ·Restrictions?
     15· · · · · A.· ·What about it.
     16· · · · · Q.· ·Is that what she said?
     17· · · · · A.· ·Yes.
     18· · · · · Q.· ·That she was putting restrictions on
     19· the channel?
     20· · · · · A.· ·Yes.
     21· · · · · Q.· ·At 0:46?
     22· · · · · A.· ·Yes.
     23· · · · · Q.· ·And that was at twelve seconds.                                        I
     24· don't know if you can see that on there.
     25· · · · · A.· ·Okay.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                             YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 172 of 216 PAGEID #:Gust
                                                                                        1108A. Teague

                                                                                               172
     ·1· · · · · · · ·(Thereupon, an audio recording was
     ·2· played.)
     ·3· BY MS. BRANCH:
     ·4· · · · · Q.· ·So did you hear Officer Haas say 21,
     ·5· shots and that's all he got out before somebody
     ·6· stepped on top of him?
     ·7· · · · · A.· ·Yes.
     ·8· · · · · · · ·(Thereupon, an audio recording was
     ·9· played.)
     10· BY MS. BRANCH:
     11· · · · · Q.· ·And he says 21, shots at fifteen
     12· seconds into the tape, this recording?
     13· · · · · A.· ·Okay.
     14· · · · · Q.· ·Is that correct?· I don't know if you
     15· can see the time code down here (indicating).
     16· · · · · A.· ·Barely, but yes.
     17· · · · · · · ·(Thereupon, an audio recording was
     18· played.)
     19· BY MS. BRANCH:
     20· · · · · Q.· ·And that was Officer Haas when he
     21· says Harrison 121, you copy, shots fired, start
     22· the medic?
     23· · · · · A.· ·Yes.
     24· · · · · · · ·(Thereupon, an audio recording was
     25· played.)

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 173 of 216 PAGEID #:Gust
                                                                                        1109A. Teague

                                                                                               173
     ·1· BY MS. BRANCH:
     ·2· · · · · Q.· ·So the dispatcher says at 0:46
     ·3· affirmative, shots fired, and then she asks
     ·4· officer or citizen, and Deputy Haas responds 121,
     ·5· shots fired, we just shot the suspect; is that
     ·6· right?
     ·7· · · · · A.· ·Yes.
     ·8· · · · · Q.· ·Did you hear your voice anywhere else
     ·9· on this recording other than the beginning where
     10· you say we have one with a gun?
     11· · · · · A.· ·No.
     12· · · · · · · ·(Thereupon, an audio recording was
     13· played.)
     14· BY MS. BRANCH:
     15· · · · · Q.· ·You hear the discussion between the
     16· dispatcher and somebody that sounds like he's at
     17· the bottom of a well?
     18· · · · · A.· ·Yes.
     19· · · · · Q.· ·Do you know whose voice that is?
     20· · · · · A.· ·Sergeant McLaughlin.
     21· · · · · Q.· ·And what is he saying there?
     22· · · · · A.· ·He's telling dispatch to have the
     23· medics come in from the east because we have the
     24· road blocked off.
     25· · · · · Q.· ·Okay.· Does that refresh your memory

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 174 of 216 PAGEID #:Gust
                                                                                        1110A. Teague

                                                                                               174
     ·1· on whether Sergeant McLaughlin was on the scene
     ·2· before or after Dontae Martin was extracted from
     ·3· the vehicle?
     ·4· · · · · A.· ·I don't know if he was extracted from
     ·5· the vehicle yet at this time.· I have no idea when
     ·6· he was extracted versus when Sergeant McLaughlin
     ·7· was talking on the radio.
     ·8· · · · · Q.· ·So at the time that the -- you're
     ·9· calling in one with a gun, how soon after Officer
     10· Haas said he has a gun did you let dispatch know?
     11· · · · · A.· ·How soon after Deputy Haas announced
     12· he had a gun did --
     13· · · · · Q.· ·Did you tell dispatch?
     14· · · · · A.· ·-- did I notify?
     15· · · · · Q.· ·Yes.
     16· · · · · A.· ·I don't know how long it was.
     17· · · · · Q.· ·Was that something that you did
     18· before -- did you notify dispatch that you had one
     19· with a gun before shots were fired?
     20· · · · · A.· ·Yes.
     21· · · · · Q.· ·Sometime after Deputy Haas told you
     22· but before shots were fired?· Is the sequence
     23· correct for the reporting that you notified
     24· dispatch we have one with a gun before Deputy Haas
     25· said shots fired?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 175 of 216 PAGEID #:Gust
                                                                                        1111A. Teague

                                                                                               175
     ·1· · · · · A.· ·Yes, I notified dispatch that we had
     ·2· a guy with a gun.· Following that Deputy Haas and
     ·3· I shot Dontae.
     ·4· · · · · Q.· ·Okay.· And how soon after the shots
     ·5· were fired did Deputy Haas notify dispatch?
     ·6· · · · · A.· ·I don't know.
     ·7· · · · · Q.· ·Would it be common police practice
     ·8· that you would notify dispatch as soon as you were
     ·9· aware that a suspect had a gun?
     10· · · · · · · ·MS. DINEHART:· Objection.
     11· · · · · · · ·THE WITNESS:· When practical.
     12· BY MS. BRANCH:
     13· · · · · Q.· ·And would it be proper procedure to
     14· notify dispatch as soon as shots were fired?
     15· · · · · · · ·MS. DINEHART:· Objection.
     16· · · · · · · ·THE WITNESS:· When practical.
     17· BY MS. BRANCH:
     18· · · · · Q.· ·The difference in time between your
     19· notification and Deputy Haas' notification is
     20· fourteen seconds.· Do you dispute that time gap
     21· between notifying dispatch about the gun and then
     22· notifying the dispatch about the shots fired?
     23· · · · · A.· ·I didn't have a stopwatch out there,
     24· ma'am.· I have no idea what the time frame was.
     25· · · · · Q.· ·That's the time that's shown by

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 176 of 216 PAGEID #:Gust
                                                                                        1112A. Teague

                                                                                               176
     ·1· looking at the recording.
     ·2· · · · · A.· ·Yeah.· I have no idea how dispatch
     ·3· works and their time stamps and how that stuff
     ·4· goes.
     ·5· · · · · Q.· ·So I've already taken the deposition
     ·6· of Sergeant Lewis who explained to me this
     ·7· recording.
     ·8· · · · · A.· ·Okay.
     ·9· · · · · Q.· ·Do you have any reason to dispute his
     10· explanation of how the recording is timed and what
     11· the sequencing is?
     12· · · · · A.· ·I have no reason to dispute or
     13· confirm what he said.
     14· · · · · Q.· ·Did you see the internal
     15· investigation into the shooting of Dontae Martin?
     16· · · · · A.· ·No.
     17· · · · · Q.· ·Anybody notify you from internal
     18· about the results of that?
     19· · · · · A.· ·The only thing I remember from
     20· internal is being told that they were going to
     21· utilize the criminal investigation for the
     22· internal.· I don't remember results coming out or
     23· anything like that.
     24· · · · · Q.· ·At this point in time have you been
     25· cleared by Montgomery County?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 177 of 216 PAGEID #:Gust
                                                                                        1113A. Teague

                                                                                               177
     ·1· · · · · A.· ·I don't remember if I had been
     ·2· cleared or not by the sheriff's office.
     ·3· · · · · Q.· ·Do you think you're still under
     ·4· investigation by the sheriff's office?
     ·5· · · · · A.· ·I don't think I'm still under
     ·6· investigation, no.
     ·7· · · · · Q.· ·Has anybody at the sheriff's office
     ·8· told you you did anything improper during the
     ·9· shooting of Dontae Martin?
     10· · · · · A.· ·No.
     11· · · · · Q.· ·Or in the aftermath of the retrieving
     12· the gun, doing the paperwork, or anything like
     13· that?
     14· · · · · A.· ·No.
     15· · · · · Q.· ·Have any policies been changed in --
     16· the use of force policies and practices since the
     17· shooting of Dontae Martin regarding the use of
     18· deadly force?
     19· · · · · · · ·MS. DINEHART:· Objection.
     20· · · · · · · ·THE WITNESS:· No.
     21· BY MS. BRANCH:
     22· · · · · Q.· ·Have you personally been retrained by
     23· anyone at the sheriff's office in the use of
     24· deadly force?
     25· · · · · A.· ·We're trained several times a year on

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 178 of 216 PAGEID #:Gust
                                                                                        1114A. Teague

                                                                                               178
     ·1· use of force.
     ·2· · · · · Q.· ·As a result of your actions in the
     ·3· shooting of Dontae Martin, have you received any
     ·4· training?
     ·5· · · · · A.· ·No.
     ·6· · · · · Q.· ·All right.· I'm going to ask you some
     ·7· questions related to the interrogatories we sent
     ·8· you.· So one of the interrogatories, number four,
     ·9· asked how many cartridges did you carry in your
     10· firearm at the time of the encounter, and I think
     11· you've testified today that it was fourteen; is
     12· that right?
     13· · · · · A.· ·No.
     14· · · · · Q.· ·How many cartridges did you carry in
     15· your firearm at the time?
     16· · · · · A.· ·If we're splitting hairs, I was
     17· carrying no cartridges.· I was carrying a bullet.
     18· It's not until the bullet is used that it expels a
     19· cartridge.
     20· · · · · Q.· ·Okay.· How many bullets were you
     21· carrying?
     22· · · · · A.· ·So I'm not sure what you're asking.
     23· · · · · Q.· ·How many bullets were you carrying?
     24· · · · · A.· ·In my firearm?
     25· · · · · Q.· ·Yes.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 179 of 216 PAGEID #:Gust
                                                                                        1115A. Teague

                                                                                               179
     ·1· · · · · A.· ·A total of fourteen.
     ·2· · · · · Q.· ·The next question, number five, asks,
     ·3· explain why you approached Dontae Martin's vehicle
     ·4· on July 23rd, 2015.· Include in your response what
     ·5· you knew about the situation before you approached
     ·6· the vehicles and what facts you considered before
     ·7· approaching the vehicle, and your answer was to
     ·8· see the narrative which we marked today --
     ·9· · · · · · · ·MS. DINEHART:· 53.
     10· BY MS. BRANCH:
     11· · · · · Q.· ·-- as Exhibit 53.· So do you have
     12· anything to add to that answer other than Exhibit
     13· 53?
     14· · · · · A.· ·No.
     15· · · · · Q.· ·Question six asks, explain how you
     16· and Deputy Teague approached Dontae Martin's
     17· vehicle on July 23rd, 2015.· And the answer you
     18· gave to every one of the next questions that I'm
     19· going to ask is see Exhibit 53.· Is there any
     20· other information regarding how you approached the
     21· vehicle other than what you have provided in
     22· Exhibit 53?
     23· · · · · A.· ·I am Deputy Teague.
     24· · · · · Q.· ·Right.
     25· · · · · A.· ·Your question was how you and Deputy

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 180 of 216 PAGEID #:Gust
                                                                                        1116A. Teague

                                                                                               180
     ·1· Teague.
     ·2· · · · · Q.· ·Yeah, so I'll read it as how you
     ·3· approached the vehicle.· Is there anything else --
     ·4· do you have any explanation for how you approached
     ·5· Dontae Martin's vehicle on July 23rd other than
     ·6· what's in Exhibit 53?
     ·7· · · · · A.· ·No.
     ·8· · · · · Q.· ·Number seven is how much time elapsed
     ·9· from when you exited your vehicle until you took
     10· your first shot at Dontae Martin.· The answer was
     11· see your narrative supplement, Exhibit 53.
     12· · · · · A.· ·Yes.
     13· · · · · Q.· ·Is there any other -- well, let me
     14· say it this way.· Exhibit 53 didn't have any --
     15· your statement doesn't have any time frames in it;
     16· is that right?
     17· · · · · A.· ·Correct.
     18· · · · · Q.· ·Okay.· So the testimony that you've
     19· given today in your deposition appears to be that
     20· only seconds elapsed from the time you exited your
     21· vehicle until you took the first shot at Dontae
     22· Martin; is that correct?
     23· · · · · A.· ·I have no idea how long it was from
     24· the time I exited my vehicle to the time I shot
     25· Dontae.

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 181 of 216 PAGEID #:Gust
                                                                                        1117A. Teague

                                                                                               181
     ·1· · · · · Q.· ·If the audio recording is correct
     ·2· that you were notified and then you notified
     ·3· dispatch that Dontae Martin had a gun, we have one
     ·4· with a gun, and then fourteen seconds later
     ·5· dispatch was notified shots were fired, would you
     ·6· agree that it was fourteen seconds or less between
     ·7· the time you exited your vehicle and took your
     ·8· first shot at Dontae Martin?
     ·9· · · · · · · ·MS. DINEHART:· Objection.
     10· · · · · · · ·THE WITNESS:· I can't agree to that
     11· because I have no idea.
     12· BY MS. BRANCH:
     13· · · · · Q.· ·Number eight asks, explain all facts
     14· and circumstances that you considered before you
     15· shot at Dontae Martin.· Again, the answer was see
     16· your narrative supplement which we have as Exhibit
     17· 53.· Is there any other answer to that question?
     18· · · · · A.· ·No.
     19· · · · · Q.· ·I know you probably aren't familiar
     20· with the legal documents in the case but you filed
     21· what's called an answer to our complaint, it's
     22· your response to the complaint, and in your answer
     23· at paragraph eighteen you denied that Dontae
     24· Martin was unconscious, which is what we alleged
     25· in the complaint.· Your answer for -- we asked you

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 182 of 216 PAGEID #:Gust
                                                                                        1118A. Teague

                                                                                               182
     ·1· to describe all the facts that support your claim
     ·2· that he was conscious during the incident, and
     ·3· your response was to see your narrative
     ·4· supplement, Exhibit 53.· Do you have any
     ·5· additional response to that question?
     ·6· · · · · A.· ·No.
     ·7· · · · · Q.· ·Interrogatory number ten asks you to
     ·8· describe all the actions you took after you fired
     ·9· your last shot until you left the scene of the
     10· encounter.· Please -- include in your response
     11· either the time you took each action or the order
     12· in which each action was taken.· And again you say
     13· see your narrative supplement, which we have as
     14· Exhibit 53.· 53 didn't really describe what
     15· happened after you shot Dontae Martin; is that
     16· right?
     17· · · · · · · ·MS. DINEHART:· Objection.
     18· BY MS. BRANCH:
     19· · · · · Q.· ·Is there any additional statement
     20· that you have about your actions that you took
     21· after you shot Dontae Martin that you haven't
     22· already testified to in your deposition today?
     23· · · · · A.· ·No.
     24· · · · · Q.· ·We asked in interrogatory fifteen for
     25· your cell phone that you were carrying on July

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 183 of 216 PAGEID #:Gust
                                                                                        1119A. Teague

                                                                                               183
     ·1· 23rd and July 24, 2015.· Do you still have those
     ·2· cell phones?
     ·3· · · · · A.· ·No.
     ·4· · · · · Q.· ·Did you have a work-related cell
     ·5· phone?
     ·6· · · · · A.· ·No.
     ·7· · · · · Q.· ·Did you have a personal cell phone?
     ·8· · · · · A.· ·Yes.
     ·9· · · · · Q.· ·And is your personal cell phone with
     10· the same carrier today as you had in July of 2015?
     11· · · · · A.· ·No.
     12· · · · · Q.· ·Who was your carrier in July of '15?
     13· · · · · A.· ·I don't remember.
     14· · · · · Q.· ·Who is your current carrier?
     15· · · · · A.· ·Verizon.
     16· · · · · Q.· ·What other carriers have you had for
     17· your cell phone -- your personal cell phone?
     18· · · · · A.· ·Cincinnati Bell.· I think AT&T.
     19· · · · · Q.· ·Any others in the last few years?
     20· · · · · A.· ·Sprint.
     21· · · · · Q.· ·Which one did you have prior to
     22· Verizon?
     23· · · · · A.· ·I have Verizon now so all of those
     24· would be prior to Verizon.
     25· · · · · Q.· ·Do you know which one in sequence?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 184 of 216 PAGEID #:Gust
                                                                                        1120A. Teague

                                                                                               184
     ·1· · · · · A.· ·No, I don't have a clue.
     ·2· · · · · Q.· ·Okay.· And has your cell phone number
     ·3· been the same the whole time?
     ·4· · · · · A.· ·Huh-uh.· No.· It changed when I came
     ·5· to Verizon, I believe.
     ·6· · · · · Q.· ·Okay.· So I'm not going to ask for
     ·7· your cell phone number on the record but I'll ask
     ·8· you to provide it to your attorney, your cell
     ·9· phone number that was your personal number back in
     10· July of 2015.
     11· · · · · A.· ·Okay.· I'll see if I can find it.
     12· · · · · Q.· ·Do you know what it is?
     13· · · · · A.· ·No.· That's what I said, I'll have to
     14· see if I can find it.· I have no idea.
     15· · · · · Q.· ·Did you use a cell phone during the
     16· incident or after the incident with Dontae Martin?
     17· · · · · · · ·MS. DINEHART:· Objection.· Can you
     18· give a better time frame than after the incident?
     19· BY MS. BRANCH:
     20· · · · · Q.· ·Between July 23rd, 2015 and when you
     21· came back to duty.
     22· · · · · A.· ·Did I use a cell phone during that
     23· time?
     24· · · · · Q.· ·While you were on duty.
     25· · · · · A.· ·No, I never came back to duty from

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 185 of 216 PAGEID #:Gust
                                                                                        1121A. Teague

                                                                                               185
     ·1· the time of the incident to January 4th.· That
     ·2· would -- you said July 23rd to January 4th?
     ·3· · · · · Q.· ·Yeah.· So let me start with July
     ·4· 23rd.· Did you have your personal cell phone on
     ·5· you while you were at work that shift?
     ·6· · · · · A.· ·Yes.
     ·7· · · · · Q.· ·Okay.· Was that cell phone able to
     ·8· access text messaging?
     ·9· · · · · A.· ·Yes.
     10· · · · · Q.· ·Internet?
     11· · · · · A.· ·Yes, I think so.
     12· · · · · Q.· ·What about e-mail?
     13· · · · · A.· ·I don't think I had e-mail through
     14· them, but I'm not a hundred percent sure.
     15· · · · · Q.· ·Did you have a personal e-mail
     16· account back in July of '15?
     17· · · · · A.· ·No.· Yes, I had a personal e-mail
     18· account.
     19· · · · · Q.· ·Okay.· And do you know that e-mail?
     20· I'm not going to ask for it on the record, but can
     21· you give that to your attorney, your e-mail
     22· address?
     23· · · · · A.· ·Okay.
     24· · · · · Q.· ·Do you know what it is to be able to
     25· give it to your attorney?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 186 of 216 PAGEID #:Gust
                                                                                        1122A. Teague

                                                                                               186
     ·1· · · · · A.· ·Off the top of my head, no, but I can
     ·2· try to find out.
     ·3· · · · · Q.· ·You can find out?
     ·4· · · · · A.· ·Yeah.
     ·5· · · · · Q.· ·Were you involved with any social
     ·6· media back in July of '15; Facebook, Instagram,
     ·7· Twitter?
     ·8· · · · · A.· ·No.
     ·9· · · · · Q.· ·Are you currently?
     10· · · · · A.· ·Yes.
     11· · · · · Q.· ·What is your privacy settings for
     12· your Facebook currently?
     13· · · · · A.· ·I have no idea what they are.
     14· · · · · Q.· ·Is it open to anyone to read?
     15· · · · · A.· ·I don't think so, but I'm not a
     16· hundred percent sure.
     17· · · · · Q.· ·And what name do you use for your
     18· Facebook page?
     19· · · · · A.· ·It's a joint account with my wife.
     20· Mac --
     21· · · · · Q.· ·I don't want to put it on the record.
     22· · · · · A.· ·Okay.
     23· · · · · Q.· ·You'll give it to your attorney and
     24· we can -- did you have your Facebook account back
     25· in 2015?

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 187 of 216 PAGEID #:Gust
                                                                                        1123A. Teague

                                                                                               187
     ·1· · · · · A.· ·I don't think so.
     ·2· · · · · Q.· ·And what about any other social media
     ·3· in July of '15?
     ·4· · · · · A.· ·No.
     ·5· · · · · Q.· ·And how about any other recordings of
     ·6· communications you would have made back in let's
     ·7· say just July of 2015?
     ·8· · · · · A.· ·No, nothing.
     ·9· · · · · Q.· ·And what search of your records have
     10· you done to find those things, to see if you had
     11· any e-mails related to this incident or text
     12· messages or anything else in writing?
     13· · · · · A.· ·I don't understand what you're
     14· saying.· Why would I search to see what I had?
     15· · · · · Q.· ·Well, because we asked for it in
     16· discovery.
     17· · · · · A.· ·You're asking me if I searched it?
     18· · · · · Q.· ·Right.
     19· · · · · A.· ·Why would I search?
     20· · · · · Q.· ·Because we asked you in discovery.
     21· · · · · A.· ·No, I have not searched for my own
     22· stuff.· You're kind of confusing me there.
     23· · · · · Q.· ·Did you keep any notes, journals,
     24· diaries, calendars, anything in writing that would
     25· record what you did or what you said regarding the

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 188 of 216 PAGEID #:Gust
                                                                                        1124A. Teague

                                                                                               188
     ·1· shooting, the investigation of the shooting,
     ·2· anything that happened between July 23rd and when
     ·3· you came back to work?
     ·4· · · · · A.· ·No.
     ·5· · · · · · · ·MS. BRANCH:· Okay.· I'm going to take
     ·6· maybe a five-minute break and just go through my
     ·7· notes and see if I've got anything left for you
     ·8· but we may be done.
     ·9· · · · · · · ·(Pause in proceedings.)
     10· · · · · · · ·MS. BRANCH:· I have no further
     11· questions.
     12· · · · · · · ·MS. DINEHART:· We will read.
     13· · · · · · · ·(Thereupon, the deposition was
     14· concluded at 4:01 p.m.)
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 189 of 216 PAGEID #:Gust
                                                                                        1125A. Teague

                                                                                               189
      ·1· · · · · I, GUST A. TEAGUE, do hereby certify that
      ·2· the foregoing is a true and accurate transcription
      ·3· of my testimony.
      ·4
      ·5
      ·6· · · · · · · · · ·_ _ _ _ _ _ _ _ _ _ _ _ _ _
      ·7
      ·8· · · · · · ·Dated _ _ _ _ _ _ _ _ _ _ _ _ _ _
      ·9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25 Job: 181113KSB

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 190 of 216 PAGEID #:Gust
                                                                                        1126A. Teague

                                                                                               190
     ·1· STATE OF OHIO· · · · )
     ·2· COUNTY OF MONTGOMERY )· SS: CERTIFICATE
     ·3· · · · · · · ·I, Kathy S. Wysong, a Notary
     ·4· Public within and for the State of Ohio, duly
     ·5· commissioned and qualified,
     ·6· · · · · · · ·DO HEREBY CERTIFY that the
     ·7· above-named GUST A. TEAGUE, was by me first duly
     ·8· sworn to testify the truth, the whole truth and
     ·9· nothing but the truth.
     10· · · · · · · ·Said testimony was reduced to
     11· writing by me stenographically in the presence
     12· of the witness and thereafter reduced to
     13· typewriting.
     14· · · · · · · ·I FURTHER CERTIFY that I am not a
     15· relative or Attorney of either party, in any
     16· manner interested in the event of this action,
     17· nor am I, or the court reporting firm with which
     18· I am affiliated, under a contract as defined in
     19· Civil Rule 28(D).
     20
     21
     22
     23
     24
     25

                        Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                        Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 191 of 216 PAGEID #:Gust
                                                                                        1127A. Teague

                                                                                                 191
     ·1· · · · · IN WITNESS WHEREOF, I have hereunto set my

     ·2· hand and seal of office at Dayton, Ohio, on this

     ·3· 15th day of November, 2018.

     ·4

     ·5

     ·6·    ·   ·   ·   ·    ·   ·   ·   ·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
     · ·    ·   ·   ·   ·    ·   ·   ·   ·KATHY S. WYSONG, RPR
     ·7·    ·   ·   ·   ·    ·   ·   ·   ·NOTARY PUBLIC, STATE OF OHIO
     · ·    ·   ·   ·   ·    ·   ·   ·   ·My commission expires 12-1-2018
     ·8

     ·9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 192 of 216 PAGEID #:Gust
                                                                                        1128A. Teague

                                         24 183:1                     97 18:10 20:14              aftermath 177:11
                          0              28th 148:21 150:7            99 70:15                    age 6:5 18:6

            0:44 169:7                                                                            agencies 21:18
                                                       3                           A              agency 20:21 134:9
            0:46 171:21 173:2
                                         30th 165:13,16               abandoned 42:10,11          agree 60:5 61:9,17,20,23,
                                                                                                   24 64:9 74:3,18 75:2
                          1              324 43:9                     ability 8:11,15 48:14        100:25 115:23,24 122:23
                                                                       166:21 167:2                132:3,11 134:25 161:5
            1 68:10,11 70:6,18 73:2                                                                181:6,10
             80:3                                      4              absolute 155:25
                                                                                                  agreement 38:11,19
            1.1.3 131:16 132:1                                        absolutely 59:24 132:19
                                         43 154:22 167:7,15                                       ahead 101:14 138:8
            11 151:14,18                                              academy 20:12,13,20
                                                                                                   164:17
                                         43:31 71:3 73:3
            11:30 40:18 44:20 45:13                                   accelerator 109:11
                                         44 87:22 88:5,7 89:18                                    aid 68:18 109:23
            121 72:23 168:25 170:8                                    access 35:13 147:2 155:6
                                         45 94:24,25                                              aid-wise 111:17
                                                                       169:17 185:8
             172:21 173:4
                                         45:54 80:8,9,14 81:2                                     aim 24:9
            12:40 101:11                                              accident 40:23,24 41:25
                                         46 96:4 97:16 98:16 99:15,
                                                                       43:20 58:22 67:23 68:16,   air 139:11
            13 72:8 81:22                                              21 69:2,7 70:5,14,16,22
                                          18 170:16,21,23,25                                      airway 111:19,23
                                                                       71:6 73:10
            14 71:24 72:5,7,9 73:16
                                         47 98:20,21                                              alert 92:16 170:17
             81:21 87:14,23 88:2,5                                    account 64:16 120:14,25
                                         48 102:18,22                  132:12 152:5 185:16,18     allegations 38:15
            15 34:22 183:12 185:16
                                                                       186:19,24
             186:6 187:3                 49 125:2,6                                               alleged 181:24
                                                                      ACCUNK 70:22
            15-6691 147:7 148:9          4:01 188:14                                              allowed 37:19 38:4,5,8
                                                                      accurate 8:8 138:24
            15th 16:24 17:3              4th 155:21 165:17 185:1,2                                alternative 132:22
                                                                       139:24 152:16 153:10
            16 133:20                                                                             Amber 110:21 112:6
                                                                      accurately 73:24
            1600 131:25                                5                                           144:19,24
                                                                      accused 27:22
            1607 149:2,4                                                                          Amendment 130:1,12
                                         50 127:23,24 128:3           achieve 23:8 132:23          131:5
            19 30:11,15
                                         51 128:17,21 131:6           acid 45:4                   Andrew 6:23
            1995 18:18
                                         52 131:11                    act 65:19 145:1             Andy 6:25
            1997 25:23
                                         53 137:20,24 179:9,11,13,    action 118:4,9 134:9        angle 49:8 52:1 89:10
                                          19,22 180:6,11,14 181:17     182:11,12                   95:5,16 96:3 98:25 99:6,8,
                          2               182:4,14                                                 13,18 124:18 125:9
                                                                      actions 104:8 156:24
                                                                       178:2 182:8,20             angled 127:9
            2 131:17,21,23 149:1,3,4,7                 6              activate 34:5 35:19,23      angles 89:4,9
            2000 40:3                                                  75:23
                                         6 132:17                                                 ankle 166:14
            2001 40:3                                                 activated 34:6,7,11,14,21
                                         6130237 167:17,20             35:6                       announced 136:18
            2006 25:24,25                                                                          174:11
                                         6130266 169:10               activating 75:20
            2009 14:24                                                                            answering 13:18 36:18
                                         6858 151:22                  active 155:19 159:24         129:25
            2010 14:24
                                                                      activities 114:19 160:9     answers 7:11
            2015 30:21 33:4 35:20
                                                       7
             40:13 46:15 179:4,17                                     actual 16:7 69:7 70:8       anymore 107:15
             183:1,10 184:10,20 186:25
                                         7 101:18,24                  add 139:1 179:12            apologies 12:21
             187:7
            2016 155:21,22                                            additional 182:5,19         appalled 161:8
                                                       8              address 185:22              appeared 31:1 141:9,17
            21 172:4,11
                                                                                                   142:5
            21st 18:18                                                administrative 146:24
                                         8:00 44:21                    155:12 164:16              appears 180:19
            22nd 44:17,19,20 45:11,13    8:02 40:18 44:21             advantage 133:5,15          applying 27:17
            23 45:25
                                                                      advise 169:1                approach 77:12 83:10
            23rd 30:21 40:13 45:1                      9                                           91:1 136:4,5 143:11
             149:22 179:4,17 180:5
                                                                      advised 143:20
             183:1 184:20 185:2,4                                     affirmative 173:3           approached 77:6 83:12,
                                         94 19:20
             188:2                                                                                 20 91:10,16 97:24 179:3,5,



                              Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                              Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 193 of 216 PAGEID #:Gust
                                                                                        1129A. Teague

             16,20 180:3,4               automatically 80:22          belief 38:21                  brandish 121:10
            approaching 77:2 97:25       auxiliary 20:22 21:4         believed 135:24 137:8         breaching 38:25
             98:3 135:6 179:7
                                         availability 133:3,14        Bell 183:18                   break 13:23 36:15,20
            approximately 9:23            134:1                                                      93:4,10 101:10,15,16,23
                                                                      belt 31:7 109:13,14
             128:3,6 141:19                                                                          104:1,2,7 138:10,13,14,16,
                                         averting 132:23                                             22,23 142:22 143:22
            area 40:4 41:22 50:8 51:5                                 Bender 109:21 110:1,6,
                                         avoid 124:14                  11,15 111:12,13,15,16,17      154:22 188:6
             85:5 87:20 96:19,22 98:9
                                                                       144:20
             104:16 108:15 127:12        aware 124:17,18 154:20                                     breaking 59:11 107:18
             153:18 161:14                175:9                       beverages 44:1                breast 34:25
            Arlington 20:17              awareness 58:13              big 34:16 165:21              breath 165:21
            array 93:16                                               bill 165:6                    breathing 111:22
            arrested 19:13,14                       B                 birth 18:6                    brighter 88:16,25 89:2
            arrive 113:8                                              bit 16:10 55:4 152:13
                                         back 7:22 23:14 34:22                                      brightness 33:9
                                                                       164:9
            arrived 43:9 75:18 77:21      35:20 40:8 46:15 49:8
                                          50:16 52:19 53:7 57:23                                    bring 162:21 164:18
             78:15,19,24 85:18,21                                     black 72:22 88:4
             107:21 113:18                59:3 63:2 75:10 78:1                                      broad 16:11,17
                                          81:17,21 82:2 84:14 85:22   block 72:21
            arriving 73:6 78:17           88:12 89:3 99:15 100:3,23                                 broadcast 92:19
                                                                      blocked 173:24
            asks 173:3 179:2,15           101:15 102:24 104:10                                      broader 10:23
             181:13 182:7                 105:10,15 109:2 114:17      blue 72:21
                                          120:18 125:13 134:14                                      broke 107:16,21 142:21
            asleep 160:24 162:3                                       body 135:12                    143:25
                                          137:16 138:5,9,18,19
            asp 32:16,17 93:10            140:25 141:10,14,18,23      book 30:16 81:22 88:14        broken 108:3
                                          142:6 144:2 145:8 148:25     131:22
            assessing 123:5               152:25 153:15 155:18                                      brought 122:18 156:14
                                                                      boots 32:1,6,10                163:16
            assessment 54:5 64:15         156:8,14,16 158:14,18
             118:1                        161:9,23 162:17,21,25       bottom 72:20 128:25           bullet 95:8,11 96:8,11
                                          163:4,7,8 164:13,14,16,19    173:17
                                                                                                     125:10,12 133:8 178:17,18
            assessments 135:20            165:14,17 169:18 171:9
                                                                      Boulevard 43:10
            assigned 40:14 162:10         184:9,21,25 185:16 186:6,                                 bullets 49:24 50:1 86:1
                                          24 187:6 188:3              Bower 168:20,24                125:19 178:20,23
            assignment 40:14
                                         background 18:12             box 35:9                      bumper 51:5 112:19,24
            assist 42:18,19                                                                          113:1,18,24 114:20
                                         backup 136:15,17,22          brake 109:11
            assistance 73:12              137:5                                                     business 60:10
                                                                      Branch 6:9,11 24:1,25
            assisted 146:12              backwards 49:6,8              25:8 26:24 27:13 28:1,24     button 34:7,11 35:6,8,13,
                                                                       29:16 30:14 37:1 39:2         19 36:2 79:6,10,12,16,19
            assume 8:23 13:11 43:25      bad 83:1                                                    80:14,19
                                                                       46:13,24 50:25 52:8,16
             79:15 80:13 95:11 137:4
             150:12
                                         balance 24:5 28:2             53:6 56:23 57:14 58:4,17
                                                                                                    bystanders 86:14,23
                                                                       60:1,18 61:13 63:1,8 64:20
                                         balancing 132:8,12                                          90:8,14,17
            AT&T 183:18                                                65:20 68:25 72:2 78:13
                                         Ballato 39:22                 81:6,17,20 82:12 87:25
            attached 34:3 68:22                                        94:23 95:3 96:2,7 97:13                    C
            attempt 125:25 126:7         Barely 172:16                 98:19,24 100:1 101:9,13,
                                         barrel 106:8                  21 102:21 103:25 104:4,6
            attention 112:14                                                                        calendars 187:24
                                                                       113:5 115:4 116:8 117:5,
            attorney 9:14,21 11:7,17     based 80:10,17 89:22          21 118:21 119:6,15           caliber 45:25
                                          116:13 119:16 120:5          120:12,17,21 121:15,24
             13:17,21 38:11 119:24
                                          139:12 144:14 158:1,2,10,    122:14 123:4 125:5,23        call 15:23 37:8 40:22
             145:23 146:1 147:15                                                                     41:25 42:4,13,17,22 43:11
                                          12                           126:20 127:2,23 128:2,20
             148:5,12,21 149:19 150:9,                                                               68:22 70:12,25 73:11
             10,15,16 155:8 184:8        Basically 71:19               130:24 131:10,20 134:12
                                                                                                     79:10 84:23 120:4 132:12
             185:21,25 186:23                                          135:10,22 136:13 137:2,
                                         basics 29:25                                                136:15,17 151:8 160:7,19
                                                                       12,23 138:10,15 139:5
            attorney's 39:21 147:14                                    141:3,21 142:10 145:19        164:22 169:4,9
                                         basis 37:20
            attorneys 12:24 13:2,12                                    146:15 151:17 154:21         called 41:20 118:6 139:25
             14:3                        Bates 96:5 127:25             155:1 165:24 167:3,10,20,     160:22 161:15 162:12
                                                                       22 168:12,17 169:14           163:19 181:21
            audio 69:8,10 75:20 167:8    beat 15:1 42:25 43:1,2
                                                                       170:3,13,22 171:6,13
             168:10,15 169:12 170:1,11   began 49:19 83:21 97:12       172:3,10,19 173:1,14         calling 80:12 168:8 174:9
             171:11 172:1,8,17,24         153:1                        175:12,17 177:21 179:10      calls 159:18
             173:12 181:1                                              181:12 182:18 184:19
                                         begin 87:16 94:7 109:23       188:5,10                     camera 82:4 97:25
            authority 122:7 132:7
                                         beginning 121:3 143:9        brand-new 32:8                capacity 46:5
            auto 41:24 43:20 58:22        173:9
             67:23 68:16,20 69:7 70:5


                              Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                              Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 194 of 216 PAGEID #:Gust
                                                                                        1130A. Teague

            capitalized 147:23,24         checking 107:8 168:23         committee 24:20            Constitution 129:3,4
                                                                                                    130:2,3,6,12
            car 34:15 40:23 49:14         checks 43:12                  common 175:7
             50:6,11 63:11,16 67:24                                                                Constitutional 129:17,23
             69:3 71:6 72:17 74:14
                                          chest 33:23 110:23 111:7,     communicate 94:17,20
                                           8,14,18 112:2,7 113:13                                  construed 134:19
             76:12,15 81:12,25 82:1,2,3                                 communications 156:13
                                           128:5
             83:11 88:18 91:10,17,22                                     187:6                     contact 51:20 84:18
             92:1,5 93:5 95:23 96:1       Cincinnati 183:18
             97:25 99:1,2,3,9 105:11,13                                 community 29:23 56:10      continuance 129:7
             106:11 107:17 109:7,22       circle 89:25 90:2,13 98:10,    84:2 92:24
                                                                                                   continue 60:9
             111:16 123:6 125:9            15
                                                                        compelled 161:3
             127:10,11 147:4 169:2        circumstance 120:3,24                                    continued 60:20,21
                                                                        complainant 43:24           105:19
            care 77:25                     122:9
                                          circumstances 64:21           complaint 43:19,20,22,23   continues 55:8,9 58:12,
            career 20:1 30:7                                             77:9 181:21,22,25          23 59:1 65:16
                                           120:13 121:25 122:8
            careful 132:8                  132:13 181:14                completely 160:23          continuing 59:4,21 94:11
            carried 45:21                 citizen 29:12 173:4           completes 149:9            continuous 62:12 155:20
            carrier 183:10,12,14          citizens 56:24 115:18         complied 116:24 121:2      continuum 134:11
            carriers 183:16                                              122:20
                                          city 43:2                                                convened 16:25
            carry 47:4 57:5,9,13,18,19    civilians 55:19 60:13 87:5    complies 90:6 98:13
                                                                                                   conversation 17:23
             178:9,14                                                   comply 59:7 60:15
                                          claim 182:1                                              conversations 13:12,22
            carrying 178:17,21,23                                        115:16,20 130:6 149:25
             182:25                       classified 22:8                                          converse 77:18
                                                                        complying 55:6 56:6 93:1
            cars 93:8 112:19              clear 89:16 120:4 160:1,3      115:14                    copied 148:11
                                           161:23 164:13
            cartridge 178:19                                            compressions 110:24        copy 88:1,4 129:22 130:2
                                          cleared 150:14 158:14          111:7,8,14,18 112:2,7      172:21
            cartridges 178:9,14,17         159:22 162:6 164:11           113:14 128:5 144:25
                                           165:2,16 176:25 177:2                                   cordial 16:1
            case 12:16 13:8 14:3 38:1                                   computer 71:14 72:10
             39:20 48:4 121:17 181:20     clearing 161:25                80:18,25 147:3,5 155:3    Corps 18:14,16
            cases 40:9 124:1              climate 159:11,24             computers 71:19            correct 21:1 26:17 31:7
                                                                                                    46:2 54:1 57:9 67:25 71:1
            catching 14:14                close 51:13 75:14,15          concealed 57:9,13,19        73:23 74:6 75:21 83:15
                                           76:15 82:7 84:4 99:12                                    86:10 98:1 99:3 132:25
            caught 109:8                                                concentrate 8:11,15
                                           137:1 166:20                                             141:25 142:2 143:3 145:7
            caused 54:24                                                concentration 106:21        148:22,24 149:13 151:21
                                          closer 51:6,9 83:23 84:3
                                                                                                    155:13,14 172:14 174:23
            cautioned 6:6                  105:13                       concerns 158:20             180:17,22 181:1
            CD 167:8                      closest 74:21,23 82:4         concise 67:17              corrected 146:17
            cell 182:25 183:2,4,7,9,17    clue 184:1                    concluded 188:14
             184:2,7,8,15,22 185:4,7
                                                                                                   corrections 22:3,6,9,16,
                                          code 170:23,25 172:15         conditions 158:25           19,22 25:13 26:1 145:24
            center 106:1,5 107:5                                                                    147:24
             108:15
                                          college 19:21                 Conduct 77:24
                                                                                                   correctly 36:9 68:15
            Centerville 158:2             color 88:10                   confidential 37:25 38:22    72:16 140:6 141:11,15
                                          colored 30:12 71:25 95:1      confidentiality 39:1        142:24 149:11 153:5
            certification 21:7
                                           98:22 102:19 125:3
                                                                        confirm 176:13             count 48:16 154:13
            certified 6:7
                                          colors 33:7
                                                                        confused 146:13 163:1      County 7:3 10:6 17:18
            cetera 159:25                                                                           21:19 22:1,3,6,15,21
                                          Columbus 157:18 160:6,
            chain 151:4 164:4              10,14,21 161:22              confusing 187:22            25:12,20,22 26:11,19 27:5,
                                                                        confusion 155:25 156:10     8,14,15,22 28:4,8,16 29:18
            chamber 47:8                  comfortable 36:5 129:25                                   67:2,10 117:7,23 122:16
                                           159:21                       conscious 84:25 85:4,8      129:6,18 131:13,15 132:4
            chance 22:21 109:23
                                          comma 147:22                   182:2                      135:1 166:17 167:5 176:25
            change 102:15 139:7
             152:18                       command 56:6 61:18,21         considered 20:22 24:12     County's 28:19 119:17
                                           62:4 65:23 151:4 164:4        40:20,21 68:1 179:6
            changed 24:14 34:9,13                                        181:14                    couple 7:10 15:6 21:13
             45:23 70:10,24 71:23         commands 55:7 58:19                                       24:4 36:21 42:8 43:7 84:13
             122:20,22 177:15 184:4        59:8 61:25 65:14,15,21,25    consistent 66:11 67:12      112:18 128:10 148:17
                                           66:4,6,10,13,24 67:3,4,10,   console 106:1,5,13 107:5    163:19 168:4
            channel 139:22 171:3,19        12,15 78:9 86:9,13 93:1       108:15                    court 39:3,4,5 162:10
            charge 66:20                   97:10 136:8,9 139:17
                                                                        constant 63:19             cover 133:4,15 134:1,2,20
            check 169:1                   comment 58:2 147:22                                       135:2,6,8,11,12,13,15,18



                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 195 of 216 PAGEID #:Gust
                                                                                        1131A. Teague

             136:4 137:9 143:12 153:9,    16 40:10                     differently 116:13 117:16    dispatcher 71:5 168:24
             12                                                                                      173:2,16
                                         demands 132:19                difficult 89:24 99:14
            covered 143:15                                                                          dispatches 43:18
                                         denied 181:23                 dimensional 89:23
            CPR 110:25 111:2,6                                                                      dispatching 70:1
                                         department 7:4 9:19           DINEHART 23:25 24:21
            crash 101:19                  20:5,6,7,17,18 21:3,20        25:5 26:22 27:12,25 28:21   displacement 28:3
                                          125:8                         29:13 38:17 46:12,20
            crime 69:24 102:2                                           50:21 52:6,12 56:20 57:11
                                                                                                    displacements 24:5
                                         departments 21:17
            criminal 150:13 176:21                                      59:17 60:6 61:12 64:17      display 24:17
                                         depending 49:14                65:10 77:23 81:4 97:4
            CROSS-EXAMINATION                                           99:22 101:3,11 104:2        dispute 81:1,5 175:20
             6:8                         depict 73:1                    113:2 115:2 116:3,22         176:9,12
            cruiser 112:20               depicted 31:15                 117:9 118:18 119:1,14,19    distance 82:15,16
                                                                        121:13,23 122:12 123:1
            cruisers 87:18               depicts 74:16                  124:25 125:21 126:19,23     distracted 44:25
            current 14:11 159:11,24      deposed 38:9                   127:20 130:18 134:6         doctor 156:13,17 157:17
             183:14                                                     135:9,16 136:2,16 137:11     160:5,14,20 161:6,10,21,
                                         deposition 6:15 7:6,19         139:3 140:22 141:16 142:9    22,24 162:4 163:5 164:10,
                                          8:21 176:5 180:19 182:22      145:14 146:9 165:20          12
                       D                  188:13                        166:25 170:19 171:4
                                                                        175:10,15 177:19 179:9      doctor's 160:21
                                         deputies 22:8 42:19
            danger 85:6 132:24                                          181:9 182:17 184:17         doctors 156:11 157:14
                                         deputy 6:19 11:22 12:3,5,      188:12                       158:22 159:3 166:1
            dark 74:19 87:16 123:15       6 22:17 23:3 26:7 37:12
             124:20 126:9 127:6,14,16,    41:20 42:2,17,22 43:3,5      dinner 15:6                  documents 8:21 12:12,16
             19                           54:16,20 55:2,11,13,16       dinners 14:13                 48:4 181:20
                                          56:5 58:25 61:7,25 62:2,14
            date 18:6 148:23 161:16                                    direct 149:20,25 159:15      Dontae 6:12,13 13:8
                                          63:11 72:17,25 77:1,5,14
             165:4                                                                                   26:20 27:1 47:20 48:25
                                          78:11 80:21 81:15 84:8,10,   directing 139:10              50:19 51:20 53:24 54:6,9,
            dates 165:7                   12,19 85:1,11,22 86:3
                                                                       direction 65:18 94:13         24,25 55:11,22 56:4,5,7
                                          92:18 94:13 97:11 101:5
            Daum 157:10,16 159:5,7,       107:2,5 109:20 110:1,11,      105:17 143:14,18 149:18      57:16 60:15 61:18 62:13
             20                                                                                      63:10 64:11 65:22 83:21,
                                          15,21 111:12,13,14,15,16     directions 113:10             23 86:9 92:1 98:7 100:2
            Daum's 160:9                  112:22 113:14 115:16
                                                                       directive 134:18              101:1 103:18 105:13
                                          117:1 118:20 129:5,17
            day 20:19 44:23 45:14                                                                    106:15 107:23,25 108:10,
                                          134:24 135:17 136:20
             69:9,13,14 78:4 116:6                                     directives 136:6              19 109:7,24 110:16,24
                                          137:8,9,13,21 141:24
             119:25 155:17 156:8,15                                                                  111:16 114:5 115:14,20,
                                          142:22 143:1,10,14,19,21     directly 49:7 88:17
             162:7,9,10,11 163:14                                                                    23,25 116:19,23 118:14,17
                                          144:8,20 152:1,21,23,25
             164:14                       153:2,7,22 156:16 159:7
                                                                       director 160:12               120:15,22 121:2,7,10,22
                                                                                                     122:2,9,18,20 125:8 128:4
            days 9:13,23 11:7 44:8,9      161:11,12,16 162:9 173:4     discharge 129:5               136:7 139:9,10 149:15
             116:6,7 148:17 161:14        174:11,21,24 175:2,5,19
                                                                       discharged 18:20 104:14,      153:20 155:12 156:20
                                          179:16,23,25
            daytime 127:9                                               18 153:4                     174:2 175:3 176:15 177:9,
                                         derail 161:18                                               17 178:3 179:3,16 180:5,
            Dayton 43:3                                                discipline 23:12,18,19,21     10,21,25 181:3,8,15,23
                                         describe 120:9 182:1,8,        25:9,19 26:10
            deadly 29:19 118:1 122:7                                                                 182:15,21 184:16
                                          14
             129:19,23 130:7,16                                        discovery 12:23 187:16,      Dontae's 83:11 87:1
             132:22,24 134:5 135:3       description 11:15 151:10       20                           88:18 107:14
             177:18,24                   designed 42:24                discuss 37:19 38:4,5,8       door 49:20,24 50:7 52:7,
            deal 116:7,10 119:4,8                                       39:14                        14,18,19 53:2,7 63:22
                                         detail 16:17 68:12
             148:11                                                                                  75:10 82:21 95:22 96:12
                                         detailed 152:13               discussion 76:22 173:15
            dealing 123:11 164:23                                                                    102:25 108:5,12,23 109:1,
                                                                       discussions 13:14,20          3 125:13 142:23 143:2
                                         details 13:1 17:10,12,20,
            dealt 116:12 117:16                                         66:22                        153:10,16
                                          24 64:8 151:12
             123:10,25 124:2
                                         Detective 9:1 10:5,12         disobey 94:11                doors 91:11,16 107:3,6,8,
            death 159:13,15,17,19,23      11:16,22 45:8 148:19         dispatch 68:7,12,16,17,       9 143:20
            December 165:13,16            150:8,22 151:7,15,22          23 69:7,11 70:5,8 71:22     dot 90:13
                                          152:12 153:23                 78:18,23 79:10,25 80:12
            decent 89:10                                                92:16 137:3 139:21,25       dowel 125:15
                                         detectives 102:3,23
            decide 66:20                                                154:23 167:12 168:7         downhill 99:2
                                         device 128:15 155:4            169:3,17 173:22 174:10,
            decided 64:16                                               13,18,24 175:1,5,8,14,21,   draft 145:10,12,13,16
                                         diagram 101:19 102:2,14        22 176:2 181:3,5             146:6,11
            decision 117:14
                                         diaries 187:24                                             drafted 146:11
            deeper 16:10                                               dispatched 68:7 69:22,24
                                         difference 175:18              70:2 71:22 120:4
            defendant 6:5 37:23 39:7,                                                               drafts 145:21,22 147:10
                                                                                                     155:3,9


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 196 of 216 PAGEID #:Gust
                                                                                        1132A. Teague

            draw 83:7                     164:14                        18 154:22 167:7,15          fat 161:5
                                                                        179:11,12,19,22 180:6,11,
            drawn 135:7                  endure 112:16                                              FATS 118:5
                                                                        14 181:16 182:4,14
            drew 85:1                    enforcement 18:9 20:1,2,      exited 36:24 81:14 82:10     fault 16:22
                                          9 21:18 22:11 29:12 30:7
            drink 43:14,16                                              180:9,20,24 181:7           favor 133:16
                                          123:7,11 126:22 132:6
            drinking 44:1                 136:24 159:12,24             exiting 77:2 81:12,13,25     federal 39:4
                                                                        82:1
            driver's 52:14 55:12         engaged 142:12 150:16                                      feel 129:24 159:21 168:5
             63:22 82:7 84:15 99:1                                     expels 178:18
                                         engine 76:19                                               feet 42:3 51:4,9,11,15,19,
             100:11 102:24 105:16
                                                                       experience 19:11 112:15       20 75:9 95:22
             107:17 108:5,23 109:10      enlargement 102:7              123:7,13,17,20 124:7
             142:23 143:2,20 153:16,17                                                              fell 160:24
                                         ensure 67:2,10                 126:21,24
            driveway 87:6                                              experienced 123:5,8          felt 111:10 159:9 161:3
                                         enter 142:23
                                                                        124:23                       162:1,16,20 163:11 164:6,
            Droessler 160:8,11,19,22
                                         entered 53:4                                                9
            drop 55:7,9 56:6 58:22                                     experiences 164:25
             59:5 62:6 64:23 65:14,15
                                         entire 21:24 133:18                                        fender 49:10,23 51:5
                                                                       expert 164:23
             67:18 78:10 83:21 94:10,    entries 68:19                                              fifteen 86:25 161:14
             11 97:10 115:15 122:21                                    explain 16:10 94:6 179:3,     172:11 182:24
             136:10 139:14,18 140:16,    entry 71:2 73:3 79:23          15 181:13
             24 141:8 142:5 152:25                                                                  fifty 78:19
                                         equipment 32:12 75:20         explained 176:6
            dropping 153:21               82:25 83:3                                                fifty-four 79:24
                                                                       explanation 176:10 180:4
            drove 147:4                  equipped 93:8                                              figure 168:4
                                                                       extent 122:7
            drug 43:19,20,23 77:8        error 156:14                                               figured 138:21
             109:21
                                                                       extra 44:11,23
                                         errors 146:13                                              figuring 99:18
                                                                       extract 109:6,7 110:1
            due 159:11                   escorting 163:14                                           file 23:14 26:14,16
                                                                        128:8
            duly 6:6                     estate 6:13                                                filed 181:20
                                                                       extracted 110:19 114:6
            duties 129:5,17,20 130:10    estimated 112:3                143:2 174:2,4,6             fill 133:25
             157:11
                                         evaluate 119:22               extraction 110:15,22         final 145:13,16,18 148:15
            duty 31:7 153:4,8 155:19                                                                 165:12
                                         evaluated 163:5               extremely 16:16 127:11
             157:4,13 158:6,18 159:21
             161:15,16 184:21,24,25                                    eye 84:18                    find 38:23 149:12 161:10
                                         evaluation 156:17 157:18                                    184:11,14 186:2,3 187:10
                                          160:10,18,25 161:1,3,13,
                         E                21 162:3
                                                                                      F             finding 68:19 106:25
                                                                                                     107:1
                                         evaluations 157:4,13
            e-mail 185:12,13,15,17,       158:3                        face 105:17 126:15           fine 36:20 49:18 58:3
             19,21                                                                                   88:21,23 97:22
                                         evening 10:12 45:10           Facebook 186:6,12,18,24
            e-mails 187:11                46:10 76:9 100:10                                         finish 8:3 36:18 60:6
                                                                       faced 118:11                  101:22
            earlier 63:10 70:15 88:24    events 16:7,10 17:1,9
             104:17 163:4                 64:1                         facing 105:17                finished 19:17,24 144:3
                                                                       fact 54:19,25 55:1,5 60:14    148:14
            early 10:16 30:20 40:3       evolved 54:15
                                                                        62:14 75:8 115:13,20        fire 20:5,6 21:16 33:3
            east 42:24 43:2 173:23       exact 34:8 82:16 84:16         120:15 121:18 159:12         51:10 54:24 60:24 64:16
                                          96:17 160:16 165:7
            education 19:22                                            factors 133:3                 85:6,12,19,22 89:12
                                         examined 6:7                                                115:17
            eighteen 181:23                                            facts 179:6 181:13 182:1
                                         exams 26:8                                                 firearm 26:25 27:4 31:6
            eighty 31:21                                               failed 60:16 115:16,20        32:17,24 33:1 45:20 54:9,
                                         excessive 27:23                136:9 154:12                 12,20,25 55:2,5,6,7,8,9,12
            elapsed 180:8,20
                                         excuse 135:13 160:7                                         56:4,5,7,14,19,25 57:2,5,8,
            eleven 42:25                                               fair 79:15 80:13
                                                                                                     16,18,21,22,25 58:9,18,19,
                                         exercises 118:11              fairly 43:16                  23 59:2,5,9,14,15,23,24
            emergency 93:11
                                         exhaustive 109:23                                           60:4,9,16,17,22,23 61:6,
            employee 134:10 149:8                                      faithfully 129:5              10,16 63:5,16 64:22,24
                                         exhibit 30:11,15 68:10,11,    falling 162:3                 65:12,14,15 67:19 78:8,10,
            employees 132:18              24 70:6,18 71:24 72:5,6,18                                 11 83:7,14,17,22 85:1
                                          73:2,16 80:1,3 81:21         familiar 72:13 181:19         94:9,10,12 97:9,10 106:22,
            encounter 178:10 182:10
                                          87:14,22,23 88:2,5 89:18                                   25 107:1,2,13,15,22,25
            encourages 132:17                                          families 15:14
                                          94:25 96:3,4 97:16 98:16,                                  108:9,19,20 109:1 115:15,
                                          21 101:18,24 102:18,22       family 15:17                  21 116:25 122:2,21 124:3,
            end 16:12 17:8 37:15 38:3
             89:14 93:12 96:18 142:17     125:2,6 127:23,24 128:3,                                   4 134:22 136:10,11
                                                                       fast 92:10,12,14 104:25
             144:23 149:10,21 150:1       17,21 131:6,11,17,21,25                                    143:11,15 153:1,3 154:15
                                          137:20,24 149:1,4 151:14,


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 197 of 216 PAGEID #:Gust
                                                                                        1133A. Teague

             178:10,15,24                 formal 19:21                 glared 88:22
            firearms 45:23                forty 45:25 161:2 162:3      glass 50:12                               H
                                           164:12
            fired 45:25 47:16 53:22                                    Glendale 20:6                 Haas 12:3,6,7 14:6,17
             61:5 77:16,19 85:25 86:7     forty-five 78:24 79:24                                      16:2 17:23 41:20 42:3,17,
                                                                       Glock 45:24 46:15
             97:15 114:20,25 115:6,9,      104:3                                                      22 43:3,5 54:7,16,20 55:2,
             19 120:14 170:9 172:21                                    Golf 21:3,15,22 25:4,7,10      11,14,16 56:5 61:8 62:1,2,
             173:3,5 174:19,22,25
                                          forty-six 79:21
                                                                       good 6:10 15:21 41:12          14 63:11 66:5 77:1,5,7,14
             175:5,14,22 181:5 182:8      Forty-three 18:7                                            78:11,15 81:8,15,16 82:5
                                                                        82:23 138:5 165:22
            firefighter 20:3              forward 41:13 98:15,18                                      84:9,10,12,19 85:1,11,22
                                           100:22 105:9,10
                                                                       Gosh 150:23                    86:3 91:15 92:18 93:21
            firefighting 20:9                                                                         94:13,17 97:11 101:1
                                                                       graduate 19:19
            firing 46:18 49:19,22         found 28:11 64:25 78:7                                      106:18 107:2,5,19 110:6,
                                           106:23 160:5                grammar 146:14                 21 112:6,22 113:14 114:22
             50:17 51:4,7 94:14 97:6,7,
             12 114:22,23 134:24 153:8    fourteen 43:1 47:10 92:4,                                   115:16 117:1 118:15,16,20
                                                                       grammatical 145:24
                                           11 104:18 175:20 178:11                                    135:15,18,24 136:20
            Fish 15:12                                                  146:13
                                           179:1 181:4,6                                              137:8,9,13 141:24 142:22
            fitness 157:3,11,12 158:6                                  grand 16:25 17:7 69:3          143:1,10,14,20,21 144:8,
                                          fourth 130:1,12 131:5         71:7 73:22 75:4,11 76:11,     11,19,24 153:2,3,22
            five-minute 188:6              134:17 152:4                 19 77:2 82:2,7 83:13,20       156:16 159:7 161:11,12,17
                                                                        85:16,22 95:5 102:8           162:9 167:4 168:25 170:8
            fix 7:17                      frame 38:24 40:19 81:14
                                                                        104:13 150:14 153:13          172:4,20 173:4 174:10,11,
                                           160:16 175:24 184:18
            flash 104:24                                                159:22 162:5 165:2,5          21,24 175:2,5
                                          frames 180:15                 169:2
            flashlight 31:9 32:16,21                                                                 Haas' 72:17,25 73:21
             33:3,12,15 49:4 51:23 52:2   friend 14:17                 grapevine 159:18               74:10 80:21 97:11 101:5
             75:9 83:5,13,16 84:4 97:2                                                                134:24 175:19
             108:16 123:18,22 124:9,
                                          friends 15:5                 grass 128:9,12
             15,19,24 126:9
                                                                                                     Haases 12:5
                                          frisking 41:17               greater 55:10
            flatter 109:22                                                                           hairs 178:16
                                          front 34:25 52:18 74:15      green 69:3 71:6 76:15
            flight 125:19                  82:13,20,22 85:5 87:1,5,9    169:2                        half 116:5 143:8 155:17
                                           90:19 91:9 108:12 112:19                                   156:8,15
            focus 92:23 94:2,3,4,5,7       117:13 144:2,5
                                                                       Gresham 6:11
             107:22,25 123:24
                                                                                                     hand 59:24 63:17,19 78:9
                                          full 6:17 22:20 41:23        ground 7:9,10 36:13            83:17 94:8 108:17 116:10
            focused 94:8,9 100:9           101:25 130:23 151:25        grounds 38:10,18 61:10         140:4,11
             108:9,10                      155:19 158:18
                                                                       group 41:10                   handcuffing 27:11
            focusing 106:21 107:13        full-time 22:2,11,15,25
                                           23:2                        guess 11:18,20 16:15          handcuffs 27:16,17,23
            follow 120:3 143:18                                         127:10 165:23 169:20          32:16,17 93:13,14
                                                                        170:24
            foot 41:22 42:6,15 86:25                                                                 handed 125:6 128:21
                                                       G
                                                                       guideline 134:11 135:4         137:24 148:20
            footwear 32:5
                                          gaining 161:4                gun 46:10 47:3 61:18,20       handgun 140:5 141:10,
            FOP 150:15,17,18
                                                                        62:5,6,7,10,14,18,22          14,18,23 142:21,24 143:1,
            force 23:23 24:2,12,16,17,    gap 175:20                    63:19,24 65:1,4,17,22         24
             20,22 25:4,13 26:18,19       garage 125:9                  67:16 81:16 82:6,18 83:3,6
                                                                                                     handle 106:6,7
             27:5,10,16,18,23 28:3,7,                                   86:11 89:16 92:16 93:23
             11,14,18 29:1,6,11,17,19     gas 43:13                     94:1,21 100:9 106:12,16,     hands 107:14 139:11
             30:8 34:15 62:23 63:6                                      20,23,24 107:4 114:1,11       142:4
                                          gave 11:17 37:11 60:21
             117:7,23 118:1 119:17,23                                   115:16 116:21 118:12,14,
             122:7 129:19,23 130:8,16
                                           61:17,21 65:21 86:9
                                                                        16,23 119:11,13 120:15,23
                                                                                                     hands-on 28:3
                                           139:17 143:14 147:15
             131:7,14,18,25 132:7,18,                                   121:7,8,11,18,22 122:5,10,   hang 15:20,25 22:14
                                           161:15 169:6 179:18
             22,24 134:5,10,11 135:3                                    19,24 135:15,24 136:20        60:20 90:12 168:9
             149:8,9 166:8,10 177:16,     GB003726 96:5                 137:1,4,8 139:15,18,22
             18,24 178:1                                                140:1,9,16,24 141:9 142:5,   happen 78:7 113:22
                                          GB003777 127:25               6 144:3,6,9,11,13 152:24      114:14,16 117:20 134:21
            forced 60:24 61:8 65:5                                      153:17,21 169:22 170:5,18
             78:11 94:13 115:17           general 14:13 79:17                                        happened 10:14 16:18,20
                                           131:16                       173:10 174:9,10,12,19,24      18:3 37:10 104:24 107:7
            forces 24:18 25:2 65:19                                     175:2,9,21 177:12 181:3,4     108:4,24 112:5 121:7,8
                                          give 7:9 12:9 16:15 36:21
                                                                       Gust 6:4,19 131:7 137:21       126:4 150:25 151:5 154:9,
            Forest 20:6                    66:24 67:15 84:16 86:13
                                                                                                      10,18 156:24 161:18,20
                                           88:1 95:18 96:2,16 99:16
            forever 109:4 111:11                                       guy 64:22 78:8 89:15           164:18 182:15 188:2
                                           101:13 113:10 116:25         136:20 160:23 175:2
            forget 51:16                   117:14 120:7,10 130:21,23                                 happening 64:2
                                           136:6 139:21 154:11 162:2   guys 138:22
            forgive 49:13                  184:18 185:21,25 186:23                                   happy 160:9
                                                                       gym 161:5
            form 13:2 156:11              giving 66:6 67:3,12 69:6                                   HAR 72:23
                                           119:20 148:5


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 198 of 216 PAGEID #:Gust
                                                                                        1134A. Teague

            hard 93:12                    human 132:5,8,14 133:14        166:15                       interview 8:25 9:15,17,18
                                                                                                       10:2 11:6 45:8 150:24
            Harrison 40:15 41:6           hundred 11:23 31:20,21        incline 99:1                   153:25 157:10
             42:23,25 72:23 168:25         47:23 123:9 185:14 186:16
             170:8 172:21
                                                                        include 118:3 179:4           interviewed 9:3,13
                                          hunt 15:10,11                  182:10
            head 7:12 55:25 100:15,20                                                                 interviewing 9:6
             101:1,5 106:4 117:17
                                          hunting 15:9                  includes 56:4
             137:18 186:1
                                                                                                      interviews 10:5,9
                                          hurt 56:16                    incomplete 7:20
                                                                                                      investigate 41:16 68:4
            headlights 74:9 76:14         Hutchison 159:16              inconsistent 66:11
            headrest 100:16 101:1                                                                     investigated 24:19,23
                                          hypothetical 115:24           incorrect 7:21                 25:15 28:8 29:9
             103:1                         116:24 117:2,19 118:22
                                                                        increases 58:13
            health 158:10,12 165:25        119:4,5 120:6,7,11                                         investigating 41:8
             166:5                        hypotheticals 116:7           indicating 90:3 95:23         investigation 9:10 41:1,
                                                                         97:23 172:15
                                           121:2                                                       24 42:1,10 77:25 125:8
            hear 58:6 68:23 81:15
                                                                        individual 57:24 58:11,16      147:7 148:9 151:15,19
             92:19 93:21 169:7 170:7,
                                                                         59:6,20,22 63:5 65:12         176:15,21 177:4,6 188:1
             20 172:4 173:8,15                         I                 86:24 87:10 89:7,20 124:1,
            heard 10:8 69:9,10,17                                                                     investigations 12:1
                                                                         2 136:7
                                                                                                       28:15
             82:6,17 83:2 93:22,25        idea 28:17 29:14 32:3,11
             137:7 159:17 169:15           42:20 44:9 46:22 48:1,17     individuals 41:10,16          investigator 154:19
                                                                         90:23
                                           50:1 51:18 52:3 61:2,3
            hearing 58:16 93:25                                                                       involved 25:3 30:6 37:14
                                           62:9,11 65:13 66:8,12,13     information 71:10,13,18,
             107:2                                                                                     39:13 40:9 62:17,21 63:4
                                           70:1 74:23 79:1,7 84:10       21 73:5 156:3 161:9
                                                                                                       68:18 92:22 103:17 154:15
            hears 18:2                     85:20,24 86:5 87:4 89:14,     179:20
                                           22 91:6,18,20,24 92:3                                       159:4 163:25 166:7,15
            heel 32:9                      101:4 111:10,23 112:12       informed 159:15,16             186:5
                                           115:3 123:3 147:21 150:19     160:24 162:6 164:15
            height 31:18,22,25                                                                        involving 26:20 27:10
                                           154:2 155:10 157:5 174:5     ingested 45:18                 166:16
            heighten 55:10                 175:24 176:2 180:23
                                           181:11 184:14 186:13         initial 54:14 157:16 159:5    irrelevant 115:13,19
            Heights 20:17
                                          ideal 67:7,8                  initially 97:8                Isaiah 151:15
            helped 111:15
                                          identification 30:13          initials 90:4 97:15           Island 18:23
            hereinafter 6:6
                                           68:13 72:1 87:24 95:2 96:6   initiated 77:9                issue 38:14 92:25 94:7
            high 19:17,22,24,25            98:23 101:20 102:20 125:4                                   95:17 115:14 116:10,12
            hip 31:6,16 152:24             128:1,19 131:9,19 137:22     injured 68:5 78:1 166:13       117:16 150:13 161:24
                                           151:16 167:9                                                163:14 164:10
                                                                        injuries 70:14,16
            hip/leg 153:17
                                          identified 54:18,23 58:24,    injury 18:14,24 19:5,9        issues 166:5
            history 68:12                  25 136:7 140:20 141:6
                                                                         166:9,11,12                  item 89:25 90:2 132:17
            hit 34:16 49:24 50:1,8,9,     ifs 121:1                     inmate 163:14
             14,15 161:4
                                          illuminating 76:16            innocently 89:17                           J
            hitting 35:6 36:1 50:7,10
                                          image 123:21                  inside 34:2,4,24 35:3
            hold 57:2 58:23 59:1 88:23                                                                Jagielski 36:24 53:4
                                          imagine 93:12                  50:20 73:12 83:25 84:5,8
            holding 54:12,25 55:5,6                                      91:23 93:5,16 107:24          167:18,21
             56:4,13 57:16 58:18 59:13,   immediately 139:21             119:11,13 123:6,24 124:12
                                           159:10,11                                                  jail 163:14,15,24
             15,23 61:2,6,10,16 63:16                                    136:5 143:23 163:15,17,23
             64:22 65:12 94:8 97:9        imminent 132:24                                             January 155:20 164:19
                                                                        Instagram 186:6                165:17 185:1,2
             109:16,17
                                          impacted 166:21 167:2         integrity 132:5
            hole 96:11 125:12                                                                         Jennifer 6:11 167:18
                                          impair 8:15                   interact 15:15
            holes 95:8,11,12 96:9                                                                     job 14:11 166:22
             103:9 125:10                 impaired 8:11                 interested 38:12,13           jogged 7:21
            home 164:17                   improper 146:14 177:8         interests 132:9               joint 186:19
            hope 161:11                   inch 32:9                     internal 11:25 150:24         jolt 34:16
                                          inches 141:20                  176:14,17,20,22
            hour 160:25 164:12                                                                        Josh 15:19,25 17:1 93:24
            hour-long 160:25 161:1        incident 13:1 16:3 26:20      Internet 185:10                106:23
                                           37:14,15 63:5 64:19 67:18    interrogatories 178:7,8
            hours 40:17 116:5              68:12 75:25 76:1 77:8 78:5                                 Joshua 12:7 14:6,16 16:2
                                           84:12 92:4,25 148:18         interrogatory 182:7,24         17:23 113:14
            house 15:8 74:12,14
                                           163:25 182:2 184:16,18                                     journals 187:23
                                                                        interrupt 170:14
            how's 115:11                   185:1 187:11
                                                                        interrupted 112:1             Julie 160:8,11,19,22
            Huh-uh 184:4                  incidents 123:9,10 154:8


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 199 of 216 PAGEID #:Gust
                                                                                        1135A. Teague

            July 16:24 17:3 30:21 33:4     146:24 147:3 155:12,15,      logs 167:12                   marked 30:12 68:13 71:25
             34:22 40:13 44:19,20 45:1     19,23 156:16,20 157:1                                       87:23,24 88:4 94:23 95:1
                                                                        long 7:15 18:8 21:9 22:13
             46:15 148:21 149:21 150:7     160:21 162:25 163:4,7,9                                     96:5 98:22 101:20 102:19
                                                                         23:5 42:6 43:5 51:17
             179:4,17 180:5 182:25         164:16                                                      125:3 127:25 128:18
                                                                         59:18,19 78:22 91:21,25
             183:1,10,12 184:10,20                                                                     131:8,18 137:21 151:16
             185:2,3,16 186:6 187:3,7
                                          leaving 159:21                 111:8 112:1 120:8 128:7
                                                                                                       167:8 179:8
                                                                         130:20 155:15,24 156:7
             188:2                        led 17:9 105:1                 158:14 174:16 180:23         maroon 69:3 71:7 74:14
            jurisdictions 29:7            left 19:2 42:12 49:13,15      longer 8:2 48:19,23,25        Martin 6:2,12,13 13:9
                                           63:24,25 64:3 65:1 83:17
            jury 16:25 17:7 150:14                                       49:3 50:19,23 51:2 53:23      26:21 27:2 47:21 48:25
                                           87:18 88:17 167:4 182:9
             159:22 162:5 165:2,5                                        54:3,21 56:3 66:17 105:2      50:20,24 51:21 53:24 54:6,
                                           188:7
                                                                                                       24,25 56:4,5,6,7 57:16
            justified 25:3,18 28:12,18                                  looked 8:24 9:9 10:1           61:18 62:13 63:10 64:12
             29:7,10 30:9 59:14 116:1,
                                          leg 18:14 58:24 59:2 61:7      11:15 12:13,16 13:7 15:8
                                           107:4 108:15 109:11,12,19                                   65:23 86:9 92:2 98:7 100:3
             20 117:8 118:16,24 119:11                                   38:20 48:3 55:11 63:11,22,
                                                                                                       103:18 110:16 114:5
             120:1 121:19,21 122:10,24    legal 57:18 59:23 181:20       23 64:2 73:2 88:15 106:11
                                                                                                       115:24,25 116:19,23
                                                                         141:24 147:25 163:19
            justify 29:11 65:9 117:18     legs 109:10                                                  118:14,17 120:15,22
                                                                        lost 51:20 133:6               121:2,10,22 122:2,9,18,20
                                          lengths 82:2                                                 128:4 139:10 141:9,13,17,
                          K                                             lot 61:15 88:10                23 142:12,21 143:3,24
                                          lengthy 130:13
                                                                        loud 7:11 67:16                149:15 152:24,25 153:3,21
            Kellar 9:1 10:12,21,22        lethal 62:23 63:6                                            155:13 156:20 174:2
             11:16 45:9 148:19 150:8,                                   Loveland-symmes 20:5           176:15 177:9,17 178:3
                                          letter 149:5
             22 151:8 152:12 153:23                                     lower 59:2,3                   180:10,22 181:3,8,15,24
                                          level 136:11                                                 182:15,21 184:16
            Kellar's 151:15,22                                          lunch 101:16,23 104:7
                                          Lewis 176:6                    114:19                       Martin's 101:1 125:9
            keys 32:19                                                                                 140:4 179:3,16 180:5
                                          liability 161:24 164:10       lying 153:17
            kids 15:22                                                                                matter 109:5 150:11
                                          life 65:6 78:12 94:14 97:12   Lynnette 39:22
            kill 56:17                     115:17 119:8 132:5,14                                      Mazer 82:10
            killed 163:22                  133:14 134:24
                                                                                    M                 Mclaughlin 42:15 113:6
            kind 15:4 32:4 38:25 46:22    lifting 61:6                                                 145:5 173:20 174:1,6
             84:14 87:5,6 100:22 105:1,   light 74:15 108:20 123:15                                   MDT 71:14 72:10 73:1
             6,25 106:4,6 107:3 112:15,
                                                                        Mac 186:20
                                           124:13 126:14 127:6,18
             16 187:22                                                  machine 118:6                 meant 143:5,6
                                          lighter 88:10
            knew 36:7 42:16 70:1                                        made 20:8 54:15 56:8          media 186:6 187:2
             144:12 179:5                 lighting 74:4 128:14,15        64:12 83:10 88:5 124:10      medic 172:22
                                          lights 34:7,12,21 74:7         141:1 147:18,20,24 163:23
            knock 91:13,16                                                                            medical 68:2 73:12
                                           75:19                         164:3 187:6
            knowing 55:22 89:12                                                                        112:13
                                          limit 112:14                  magazine 47:5
             129:16 163:24                                                                            medication 45:5,16,18
                                          limited 16:16 151:9           magazines 32:18 47:6,14
                                                                                                      medications 8:14 45:3,
                          L               limits 29:18                  maintained 61:4 142:18,        10
                                                                         20 143:12,23
                                          limp 19:10                                                  medics 173:23
            laid 21:24 105:15                                           majority 157:12
                                          lines 16:19 128:24 147:9                                    meeting 14:2 150:7 163:6
            lamp 74:13                                                  make 7:16 8:7 16:11,23
                                          listen 58:11 69:9,14           54:22 84:18 93:1 98:19       meetings 156:18
            lap 61:2                       161:11 167:24 168:3           109:23 117:14,25 129:24      memory 7:21 8:10,15
            large 34:15 55:17             listening 58:16 59:7           130:6 133:18 135:19,20        69:1,20 72:16 99:5 103:13
                                           65:14                         136:1,3
            larger 93:13                                                                               152:11 173:25
                                          lit 84:5 127:11               making 107:14                 mental 124:10 158:10,12
            law 18:8 19:25 20:2,9
             21:18 22:11 29:12 30:7                                     man 67:16                      165:25 166:5
                                          litigation 40:2,10
             123:7,11 126:21 132:6
                                                                        Manor 21:3,15,23 25:4,7,      mentally 78:1
             136:24 159:12,24             live 118:4,9
                                                                         10                           mention 144:18 145:4
            lawful 6:5 132:6              located 105:24
                                                                        Manual 131:16                 messages 187:12
            lawsuit 37:9,11,20,23         location 84:17 85:9
             38:8,19,23                                                 March 18:18                   messaging 185:8
                                          locked 107:3,6,9 143:21
            lay 128:8                                                   marijuana 41:9,19,20          met 148:20 156:15 158:18
                                          log 68:7,12 70:5,9 78:18,      43:21,24
            laying 106:4                   23 79:25                                                   mic 34:1 35:8
                                                                        Marine 18:13,15
            leaning 100:22 112:23         logged 147:5,6                                              microphone 31:16 33:17
                                                                        mark 88:2,7,13 89:5,18         34:2,21,24 35:19,24 75:24
            leave 21:22 22:1,24           logging 147:7                  127:23                        76:4


                              Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                              Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 200 of 216 PAGEID #:Gust
                                                                                        1136A. Teague

            Microsoft 147:8                                            object 128:11                 ongoing 111:3
            middle 6:23 87:2                           N               Objection 23:25 24:21         open 52:22 57:5,18 91:11,
                                                                        25:5 26:22 27:12,25 28:21     15 95:10 186:14
            midnight 10:14,16 78:25       named 39:6                    29:13 46:12,20 50:21 52:6,
             79:22                                                                                   opened 108:23 109:1
                                                                        12 56:20 57:11 59:17
                                          nameplate 163:18
            midnights 40:19                                             61:12 64:17 65:10 77:23      opening 108:6 109:3
                                          names 11:17                   81:4 97:4 101:3 113:2
            military 18:11 19:3,11                                      115:2 116:3,22 117:9         operating 46:10
             164:24                       narcotics 40:25               118:18 119:1,14,19           opinion 67:7 115:6 162:2
            mind 70:13 81:11 94:4         narrative 179:8 180:11        121:13,23 122:12 123:1
             160:23                        181:16 182:3,13              124:25 125:21 126:19,23      opportunity 22:23 78:3
                                                                        127:20 130:18 134:6          option 136:15
            minds 57:24                   nature 151:13                 135:9,16 136:2,16 137:11
            mine 112:19 115:18            needed 93:5,14 143:21         139:3 140:22 141:16 142:9    options 135:25 136:14
                                           161:4                        145:14 146:9 166:25          orange 96:18 98:9
            minute 36:11 101:8,13                                       170:19 171:4 175:10,15
                                          Newer 34:12                   177:19 181:9 182:17          order 58:8 60:3 62:12
            minutes 10:14 36:22 42:8
                                          nice 127:10,11                184:17                        117:20 156:2 182:11
             78:24 79:22,24 104:3
             154:24 161:2 162:3 164:12                                 observe 105:4 136:5           ordered 83:23
                                          night 8:18 9:3,6 10:13,15
            mirror 55:12 63:11,22,23       16:3,8,13,18 32:2 33:18     observed 30:7 152:24          ordering 64:23 83:21 94:9
             64:2,25 65:17 100:24          43:14 44:3,21 45:13,21
                                           47:10,16 73:25 74:18        occasion 35:18 43:12          orders 39:1 55:8 58:11
            miscommunications              80:24 121:9 122:19 123:15                                  59:4 60:21 86:20 94:11
             156:1,11                                                  occur 124:19                   113:11 115:14,21 121:3
                                           126:5 138:2 151:1,6,11
                                                                       occurred 17:10 79:21           122:21 141:1
            missing 133:19                nod 7:12                      162:11                       orient 72:9
            mistaken 118:23               non-movable 103:4            occurring 117:13              original 69:12
            mode 47:1,3 94:2,3            non-semiautomatic            October 155:17 156:9          originally 90:16
            Model 45:25                    46:6                         160:16
            moment 17:5 58:20 84:8        nonalcoholic 44:1                                          outcome 29:10 61:2
                                                                       odor 41:18,19                  160:17
             91:22 116:14 120:3           nonemergency 79:9            offense 151:11                outcomes 25:1,17
            Monday 155:21 165:18          normal 43:16 44:6,7          office 10:6,19,21 11:6,11     outlined 131:15
            Montgomery 7:3 10:5           note 124:11                   21:20,21 25:22 26:11,20
             22:14 25:22 26:11,19 27:5,                                 62:6 119:25 122:17           overhead 34:7,12,20
             7,14,15,22 28:4,19 29:18     notes 68:22 187:23 188:7      128:18,22 129:7,10            102:12,13
             67:2,10 117:7,22 119:17                                    131:14,16 132:4,17 135:1
                                          notice 65:22 66:1 100:11                                   overruled 162:14
             122:16 129:6,18 131:13,15                                  140:16,20,24 141:8
                                           114:21
             132:3 135:1 166:17 167:5                                   146:12,18 147:14 148:16
             176:25                       noticed 65:24 86:23           149:24 150:4,20 156:12                     P
                                           110:25 111:2 114:23          159:13 160:21 162:13
            month 44:13,14,15 166:17
                                                                        166:18 177:2,4,7,23
                                          notification 175:19                                        p.m. 188:14
            months 12:15 13:9 14:1,7
             17:11 18:21 166:20           notified 139:21 174:23       officer 6:10 7:3 20:11,16
                                                                                                     pages 9:11
                                                                        22:4,6,16 23:4,5,9,10
                                           175:1 181:2,5
            morning 6:10 10:16 16:13                                    25:13 29:12 30:8 35:18       paid 155:19 156:16
             30:21 31:2 44:21,22          notify 174:14,18 175:5,8,     37:14 54:7 57:23 58:7,10
                                           14 176:17                    59:22 61:11 62:18,22 66:5,   paint 96:18 98:9
            mother 6:12
                                                                        15,24 67:3,5 70:15,25        pairs 32:15
                                          notifying 175:21,22
            motherfucker 163:21                                         73:21 74:10 78:14 81:8
                                          November 16:25 17:8           82:5 91:15 93:21 94:17       pant 109:12,19
            motionless 105:18                                           100:25 106:18 107:19,21
                                           155:18 165:3                                              pantoprazole 45:4,16
            move 22:21 53:12 100:4                                      112:11 114:21 115:22
                                          number 16:14,16 47:18         116:5 118:15,16,23 119:3     paper 13:4 20:18
             103:25
                                           131:25 149:7 167:17,19       123:7 124:4 126:22 130:17
            moved 49:4 50:18 83:23         178:8 179:2 180:8 181:13                                  paperwork 80:10 177:12
                                                                        134:23 135:14,24 136:12
             84:3 91:3 141:14,23           182:7 184:2,7,9              167:4 168:25 170:8 172:4,    paragraph 133:18 139:20
            movie 15:7                    numerous 55:18 64:23          20 173:4 174:9                142:11,17 143:10 151:25
                                           65:15                                                      152:3,4,20 181:23
            moving 49:5,6 84:14 91:4                                   officers 22:9 39:13 67:2,
             94:15 100:23 105:9,10,19                                   11 68:18,21 124:22 132:6     paragraphs 140:3 142:16
             108:1                                     O                135:21 136:24 144:19          152:8
                                                                        164:24
            multiple 33:4,7 61:25                                                                    Park 20:6
             167:16                       oath 128:18,22 129:10        official 148:8
                                                                                                     parked 71:6 73:21
            Muzzle 104:24                 obey 78:9 97:9 136:8,9       Ohio 56:24 57:4 59:14
                                                                                                     Parris 18:23
                                                                        101:19 129:4,6



                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 201 of 216 PAGEID #:Gust
                                                                                        1137A. Teague

            part 21:5,9 38:4 50:11        118:12 119:12                plays 170:15                  prescription 45:9,16
             55:17 105:24 109:13 118:2
                                         person's 126:15               Plummer 129:14                present 6:1 9:14,21 10:18
             132:11 133:6 136:4
                                                                                                      11:5 12:3 13:21 67:4,11
            part-time 21:24 22:18        personal 183:7,9,17           pocket 33:21,22,23 34:3,       74:5
                                          184:9 185:4,15,17             4,25 35:3,14,15,19 36:1
            partner 29:22 54:7 60:12,                                                                pretty 74:16 78:16 89:10
             24 61:1 64:24 65:17,19
                                         personally 150:16 177:22      point 15:22 49:3 51:2          136:22
                                                                        55:11 63:14 67:17 76:4,25
             84:1 92:24 121:20           personnel 23:13 26:13          82:24 83:8,24 84:4,7 85:4    previous 7:20
                                          160:12 164:24
            partner's 65:5                                              87:14 89:10 98:10 100:10
                                                                        101:6 104:10 105:12
                                                                                                     previously 30:12 68:13
            pass 15:2                    persuade 136:6                                               71:25 87:23 101:19 131:18
                                                                        106:25 107:16 108:6,8
                                         pertaining 58:9 68:20                                        151:16 167:8
            passenger 49:17,20,23                                       109:1 112:16 133:8
             51:5 52:5,7,10,14,15,18,    phone 58:4 160:7 182:25        135:19,23 140:8 144:9,23     prior 66:23 73:6 118:1
             19,21 53:2 63:15 75:10       183:5,7,9,17 184:2,7,9,15,    145:4 176:24                  135:2 145:20 183:21,24
             83:11 85:16 87:7 95:9,22     22 185:4,7                   pointed 54:20 55:1 60:23      priority 70:24
             96:9 99:2 100:3 103:4
                                         phones 183:2                   61:1,7 62:14,18,22 63:5
             104:12 105:11 107:9                                                                     priors 71:20
                                                                        78:10 94:12 97:10 106:8,9
             108:12 125:13 144:2         photo 30:25 88:4 89:23         112:17 115:16,21 116:25      prisoner 163:15
             153:10,16                    95:17 102:23                  121:20 124:3 134:22 153:3
            past 24:4 74:14                                                                          privacy 186:11
                                         photograph 30:12,16,17,       pointing 54:16 55:13 56:5
            pasted 148:11                 19,22,24 31:15 33:25          89:6 108:18 136:11 153:2,    Prix 69:3 71:7 73:22 75:5,
                                          73:16,20 74:4 81:23 95:1,     22                            11 76:11,19 77:3 82:2,8
            patch 99:11                   4,6,13 96:5,15 98:1,22,25                                   83:13,20 85:16,22 95:5
                                          102:13,19,22 103:12          points 59:9                    102:8 104:13 153:13 169:2
            path 125:19
                                          125:3,7,18 126:13 127:25     police 20:10,17,20 21:3,
            paths 20:1                                                                               problem 7:16 60:14
                                         photographed 72:19             20 23:10 37:13 57:23 58:7
                                                                        59:21 61:11 78:3 115:21      procedure 175:13
            Patricia 6:2,12
                                         photographs 50:3 71:25         116:4 124:4 130:17 134:22
            patrol 26:3 41:22 42:4,7,     72:6
                                                                                                     procedures 28:20
                                                                        136:12 164:24 175:7
             15 43:17 82:3 93:8,17                                                                   proceedings 36:23
                                         photos 99:22,24 101:14        policies 28:19 122:15          101:17 104:5 154:25 188:9
            pause 8:6 36:23 101:17                                      177:15,16
             104:5 154:25 188:9
                                         phrase 142:12
                                                                                                     process 24:23
                                         physical 132:18 158:11        policy 24:14 28:23 29:1,5
            pay 20:25                                                   30:1,4 117:7 119:18 131:7,   processes 156:2
            payroll 162:8                pick 35:2 43:13                14,18 132:1 134:16,25        professionals 166:1
                                         picture 31:12 72:21 88:17,     148:25 149:25
            Pelican 33:14                                                                            prohibitions 130:16
                                          25 99:4 128:11               porch 74:15
            pen 88:3 89:6                                                                            promotional 26:8
                                         pictures 50:5                 portable 128:15
            pending 156:17                                                                           promotions 26:5
                                         pistol 45:25                  portion 89:19 93:13 102:7
            people 11:1,8,10 57:4                                                                    pronounced 39:25
             60:11 89:16 90:7 94:15
                                         place 40:2                    position 18:2 22:2,5,16
             123:12 163:19,24            placing 141:9,18 142:6         23:1,2 73:25 84:1 98:15      proper 175:13
                                                                        100:11 103:23 104:9
            perceive 59:6                                                                            Properly 27:17
                                         plain 144:16
                                                                       positioned 49:9
            perceived 64:25              plaintiff 40:11                                             property 15:9
                                                                       positioning 105:20
            perceiving 57:16             Plaintiff's 30:11 68:11                                     protect 29:22 65:5 78:12
                                          71:24 87:22,23 94:25 96:4    possess 56:18 57:4,8,18        84:1 94:13 97:11 115:17,
            percent 11:23 47:23                                                                       18 132:7 134:24
                                          98:21 101:18 102:18 125:2    possesses 57:20
             185:14 186:16
                                          127:24 128:17 131:6,17                                     provide 184:8
            perception 120:23             137:20 151:14 167:7          possessing 54:9
                                                                                                     provided 112:14 179:21
            perform 111:6                plan 77:1,4,21 78:4,6         potential 57:21 68:1
                                                                                                     psychologist 161:7
            performing 111:7 128:4       planning 77:15                potentially 73:11
                                                                                                     public 132:7
            period 147:23 165:11         Platoni 157:19 158:15,17      pothole 34:17
             166:17                       164:22 165:1,6,8,9                                         pull 46:7 48:13,14 56:16
                                                                       pouch 32:19
            peripheral 84:14             Platoni's 164:21                                            pulled 48:11 82:25 83:3
                                                                       pounds 31:21                   109:20,21
            permanent 19:5               play 167:11,17,24 168:13      practical 175:11,16
                                          169:10,20,21,25 170:9                                      pulling 48:17
            permits 57:13                 171:8,10                     practice 79:8 175:7           purpose 132:23
            permitted 56:24 57:2                                       practices 177:16
                                         played 168:11,16 169:13                                     purposes 30:13 68:13
            person 33:18 35:7 59:10,      170:2,12 171:12 172:2,9,     prefer 130:22                  72:1 87:24 95:1 96:6 98:22
             15 61:9 62:22 67:8 87:13     18,25 173:13                                                101:20 102:19 125:3
             88:8 112:10 117:8,18                                      preparation 8:21               128:1,18 131:8,19 137:22


                              Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                              Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 202 of 216 PAGEID #:Gust
                                                                                        1138A. Teague

             151:16 167:9                  81:17,19 120:17,19 131:7,    records 45:24 187:9           repeat 167:19
                                           13 133:18,22,24 134:7,13,
            push 79:9,11                                                recreate 125:25 126:4,11      rephrase 154:7
                                           14 138:3,6,8,11,16 140:5
            pushed 79:5,16,19 80:13,       141:10,14 142:24 143:4       red 71:19 87:17,19 88:3,      replay 168:1
             18                            149:11 152:7 153:4 163:18     11,25 89:2,25 90:2,13
                                           180:2 186:14 188:12                                        report 9:10 12:22 45:22
                                                                         128:11
            pushing 34:6,11                                                                            47:24,25 48:2,7,8 101:19
                                          reading 134:16 138:19         refer 99:15 130:13 138:9       139:13 140:2,12,14,19,21
            put 60:3,16,17,22 61:18,20                                                                 141:5 142:3 143:19 147:19
             62:5,6,10 65:22 79:3,20      reads 143:19 153:7            referred 90:1 165:6            148:8 149:9,21 150:1,5
             80:17,22 83:25 86:11 88:7,
                                          ready 65:13 162:17,20         referring 9:4 12:7 38:20       151:19 160:20
             19 89:5 90:4 97:14,17
                                           163:9,11,12 164:6             90:13 118:8 131:3
             98:10 99:14 124:4 139:10                                                                 reported 161:22 163:25
             142:4 148:4 155:18 156:16    real 119:8                    reflect 47:24 48:7 127:18      164:3,11
             159:23 161:25 163:4,8
                                          reality 59:8                  reflecting 126:14             reporting 145:17 154:23
             186:21
                                                                                                       174:23
            puts 60:8 163:7               realize 7:20 84:11            reflection 123:21,24
                                                                         124:8,15,19,23 126:17        reports 48:4
                                          realized 79:19 135:24
            putting 60:22 63:17,18,20                                    127:13,16
             162:25 164:15 171:18
                                                                                                      reposition 105:7
                                          reapproached 153:9
                                                                        reflections 124:12 126:25     represent 6:12
                                          rear 49:10,20,23 51:5          127:4,8
                        Q                  52:4,10,15 53:14,19 85:16                                  represented 39:19
                                                                        reflux 45:5
                                           95:9,21 96:9 102:24 103:5
                                           104:13 109:22 125:10
                                                                                                      representing 150:10
            question 8:3 13:16,18                                       refresh 69:1,20 80:2
             36:19 56:1,22 63:2 65:7                                     103:12 152:11 173:25         request 159:6
                                          rearview 100:23
             70:3 83:1 90:16,21 116:11,                                 refuse 160:3                  requested 143:10 144:24
             15 117:2,19 119:4,9 120:1    reason 8:10 19:2 81:1,3
                                                                                                       164:5
             122:6 124:6 129:25            176:9,12                     refused 78:9
             130:11,20 133:21,22,25                                                                   require 134:19
                                          reasons 17:10                 relate 129:24
             134:14 148:7 164:8 179:2,                                                                required 20:20 129:10
             15,25 181:17 182:5           recall 9:5,14 11:14 26:12,    related 12:16 13:8 18:24       135:4
                                           15 30:21 64:1,4 66:6 92:15    48:4 178:7 187:11
            questioned 161:23              103:22 110:14,19 113:23                                    requirements 130:15
                                           139:9                        relates 129:18
            questioning 7:22 101:23                                                                   reread 141:1
             138:9 151:8                  receive 25:9                  relationship 14:23 15:16,
                                                                         21,22 62:7                   rescue 93:5,11,15,19
            questions 6:14 7:11,15,       received 20:25 26:5 160:7                                    111:22
             25 8:1 12:25 13:3,13 138:7    164:21 178:3                 relayed 161:9
             150:21,25 151:5 156:24                                                                   resonates 81:11
                                          receiving 159:13,14           release 158:18
             168:6 178:7 179:18 188:11
                                           166:4                                                      respects 132:4
                                                                        released 63:18 109:17,18
            quick 119:21,24,25 154:11                                                                 respond 65:24 66:2
                                          recent 138:4                  relevant 115:20 133:3,10
            quote 140:15                                                                              responded 65:23 66:3
                                          recently 9:11 138:3           relieved 111:5 112:7,8
            quoted 140:24                                                                             responding 43:22 68:17
                                          reclined 100:13 103:1,13      remaining 157:19               69:2 73:9 75:22 159:18
                        R                 reclining 103:23              remember 9:16,17 10:4         responds 173:4
                                          recognize 137:25 163:24        11:2,9,16 21:11 23:19,20
                                                                         24:16 25:6 30:24 33:10       response 12:25 58:19
            radio 31:13,15 32:17          recognized 163:16              34:8,9,13,18 37:5,21 39:21    62:24 134:10 164:8 179:4
             41:20 79:6,12,14,20 80:11,
                                                                         41:4,23,25 42:12 43:8,18      181:22 182:3,5,10
             19,21 92:15,20,21 136:19,    recognizes 132:4
                                                                         44:14 50:5,7,10,14,16
             25 174:7                                                                                 responses 12:24
                                          recommend 158:22               67:14 68:6 69:18 71:16,18,
            raise 55:8 59:2,3 152:24       165:1                         21 74:25 75:12 76:8,10,17    restricted 171:3
                                                                         77:10 79:5 81:12 83:22
            raised 55:12 63:24 65:1,4     record 6:18 8:7 63:3 81:19                                  restriction 109:13 170:16
                                                                         92:17,21 93:25 98:17 99:6
             141:19 153:1                  120:19 138:19,21 162:1
                                                                         103:15 105:12,16 106:3,      restrictions 171:14,18
                                           184:7 185:20 186:21
            raises 59:9 65:17                                            23,24 107:8,12,17 108:5,
                                           187:25                                                     restroom 36:12 101:7
                                                                         13 109:3,9,12 113:4,8
            raising 58:24 63:17,18,19     recorded 10:6 154:1,19         114:3,7,16 124:11 127:15
             153:21
                                                                                                      result 89:14 178:2
                                                                         139:12 143:7 148:3,4,6,10,
                                          recording 36:10 167:12         13,23 151:10 152:14          resulted 166:8,10
            range 46:18                    168:10,15 169:12,24           155:18 156:22 160:16         results 176:18,22
            rank 11:14 23:8                170:1,11 171:11 172:1,8,      163:20 164:1,7,20 165:4,7
                                           12,17,24 173:9,12 176:1,7,    169:16 176:19,22 177:1       retrained 177:22
            reach 51:17 107:15             10 181:1                      183:13
            reached 38:1 109:18                                                                       retreat 137:14
                                          recordings 10:8 167:8,16      removed 103:21
            read 28:23,25 29:2,4 30:1,     187:5                                                      retreated 153:8
             3 47:23 63:1,3 79:23                                       removing 103:18


                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 203 of 216 PAGEID #:Gust
                                                                                        1139A. Teague

            retrieve 142:23 143:11,15     17 79:2,4,7,9,13,15,19,20,   shaking 137:18                showed 112:22
                                          22,23 80:10,13,17,23,25
            retrieved 114:1,4 143:1,                                   sheriff 59:1 129:6,9,14,18    shown 99:23 123:22
                                          81:7,9 95:19 99:5 102:2
             24                                                         141:6 151:5 156:4,5,15,19,    175:25
                                          107:22 110:5,7,9,13,18,20,
                                                                        23 162:14,16 163:4 164:4,
            retrieving 177:11             22 113:1,8,9 114:15                                        shows 80:9,25 98:25
                                                                        15
                                          126:11 144:19 145:1,5                                       102:7
            return 158:25 159:9,10        174:1 182:9                  sheriff's 7:3 9:19 10:6,19,
             161:15,16 162:7 163:9,11,
                                                                        21 11:6,10 21:19,21 25:22
                                                                                                     side 31:13 42:24 43:1,2,4,
             12 164:6                    schedule 44:7                                                6 49:14,17 51:5 52:11,14,
                                                                        26:11,19 62:6 82:1 122:16
                                                                                                      15,18,19,21 53:2 55:12
            returned 155:16,19 162:8,    school 19:17,22,24,25          125:7 131:14,15 132:4,17
                                                                                                      63:15,22 82:7 83:11 84:15
             9 166:8                                                    135:1 140:16,20,24 141:8
                                         screen 71:14 72:10             148:16 149:24 150:4,20
                                                                                                      85:16 87:7,8 99:2,3 100:4
            returning 161:17                                                                          102:24 103:3,4 104:13
                                         search 187:9,14,19             156:12 159:13 162:12
                                                                                                      105:11 107:9,17 108:5,12,
            review 23:15 45:22 147:14                                   166:17 177:2,4,7,23
                                         searched 187:17,21                                           23 109:10 125:13 137:18,
            reviewed 8:20,23 147:16,                                   shift 8:17 15:1 16:12,13       19 142:23 143:2,21 144:2
                                         seat 100:7,9,11 103:1,13,      40:14,17,20,21 43:9 44:17,    153:10,16 165:23
             17
                                          16,22 105:16 106:2,5,13       18,23 45:11,15 149:21
            reviewing 26:15               109:13,14                     150:1 165:15 185:5
                                                                                                     sighed 165:20
            right-hand 31:13 87:7        seconds 78:19,24 79:24                                      sign 105:21 129:10 131:7
                                                                       shifts 15:3 44:11
                                          85:15 92:5,12 109:5 112:4
            rights 129:23                                              shined 124:13                 signal 171:2
                                          128:10 169:11 170:4
            rise 37:11                    171:9,23 172:12 175:20                                     signature 128:24 131:12
                                                                       shining 51:23 75:9
                                          180:20 181:4,6
            road 22:25 23:3,4,5 26:3                                   shiny 127:10,11               signed 13:4,5 128:22
             87:2 102:8 173:24           secretarial 146:19                                           129:13
                                                                       shoes 31:23 32:1
            roadway 87:3,11 89:7,19      section 131:16 142:3                                        silently 134:13 152:8
             91:8                         149:1,3                      shoot 24:6 26:25 27:1
                                                                        46:7 56:16,17 61:10 62:15
                                                                                                     similar 126:17
            Robert 6:11 146:1            security 162:11                85:2                         simulators 118:4,10
            rod 125:15                   seek 137:9 153:12             shooting 9:4,6,24 10:15,      simultaneously 78:17
            roll 43:11                   seeks 65:16                    20 13:8 14:4 16:4,12,24
                                                                        17:2,5,9,13,17,21,24 30:20   single 32:18 46:7,11
            room 11:8 36:25 53:5         semiautomatic 46:3,8           31:4 32:14 49:11 50:4         89:22
             82:11                        47:1,2                        51:24 56:2 59:15 65:9        sirens 75:19
            rotation 44:10               send 156:12                    68:19 69:15 70:11 74:1,5,9
                                                                        79:21 84:21 94:18,21         sit 78:1,3 113:24 120:8
            rounds 45:25 47:4,7,10       sending 160:10                 96:20,23,25 100:17,18,21     sitting 17:22 47:15 69:23
             85:6 86:3                   senior 66:15                   101:2,5 102:3,24 103:14       100:7 112:23 115:8 117:1
                                                                        104:8,10,22 105:3 114:18      119:24 121:4,11
            rules 7:9,10 36:14           sense 7:16 16:17               116:1,21 117:8,18 118:16,
            run 68:2 69:11 77:12,19                                     25 119:12 120:2 121:21       situation 27:5 58:10,21
                                         senses 94:2                                                  60:25 62:21 67:8 89:13
             168:8                                                      122:10,25 144:1,3 149:14
                                         sentence 119:21 134:8,17       155:12 156:20 159:8 166:2     92:23 93:2,11 119:10
            running 109:9                 139:20 141:13,22 142:17       176:15 177:9,17 178:3         120:6,7 123:15,18 126:9
                                          153:7                         188:1                         130:21 132:19 134:20,21
                          S                                                                           136:21 179:5
                                         sentences 132:21              short 8:1
                                                                                                     situations 27:21 28:10
                                         September 18:10 20:14         shortly 110:23                 62:17 67:6 119:5
            safe 60:11,12 93:1 132:22     160:15
                                                                       shot 46:7 48:10 62:19         sixty-four 9:10
            safely 84:1                  sequence 174:22 183:25         86:1,4 91:8,11,19 92:1,6
            safety 55:23 56:9 64:13                                     95:14,19 102:12 117:12       skipped 36:14
                                         sequencing 176:11
             92:24                                                      118:24 122:3 142:13          sleeping 164:11
                                         sergeant 42:14 113:6           166:16 173:5 175:3
            sat 112:19 113:1 114:20       145:5 154:10 159:16           180:10,21,24 181:8,15        slept 161:2
            Sauter 146:2 150:11           164:2,15 170:7 173:20         182:9,15,21
                                                                                                     slow 94:5
                                          174:1,6 176:6
            save 109:24                                                shots 47:16 53:23 77:15,
                                                                                                     small 52:21 53:12 103:4
                                         serve 18:22                    19 104:18 114:20 170:8
            scattered 87:6 90:19                                        172:5,11,21 173:3,5          smelled 41:9,18,19,21
                                         serves 72:16                   174:19,22,25 175:4,14,22
            scattering 91:5                                                                           43:21,24
                                         service 142:13                 181:5
            scenario 119:21 122:19,                                                                  smiling 165:19
             21                          set 150:8 154:22              shoulder 31:16 55:13
                                                                        63:21,24,25 64:3 65:1,5,18   social 15:15 186:5 187:2
            scenario-based 118:7         settings 33:5 186:11           141:24                       socialize 14:20
            scene 9:7 11:1 54:6 66:16,   settlement 38:1,6,11,13       show 27:4 45:24 73:24         sort 102:6 128:14 156:13
             19,23 67:20 69:24 71:11     seventy-five 31:21             101:24 128:3
             73:6 75:18 77:22 78:8,14,                                                               sound 78:20,25 92:8


                              Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                              Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 204 of 216 PAGEID #:Gust
                                                                                        1140A. Teague

             148:21 168:9                  146:7,11 147:20 150:21,23   superior 154:18               162:4 164:13 173:22
                                           153:20 155:2 169:18
            sounded 161:8                                              supernatural 94:6            ten 86:25 161:14 182:7
                                           180:15 182:19
            sounds 85:14 173:16           statements 12:18,19,20       supervisor 113:4,11          terminal 72:19
                                                                        149:10,20 164:1
            spare 47:14                                                                             terms 28:19
                                          States 129:3 130:7
                                                                       supervisors 112:25
            spares 47:13                  stating 131:12                151:4
                                                                                                    testified 38:21 122:1,8
                                                                                                     148:19 178:11 182:22
            speak 156:3                   stations 43:13               supplement 180:11
                                                                                                    testimony 90:1 97:1
            speaks 67:8                                                 181:16 182:4,13
                                          status 14:12                                               102:15 144:15 151:20
            special 93:9 94:4 132:5                                    support 129:2 182:1           180:18
                                          stay 22:13 23:6 138:20,21
            specific 58:8 67:14            162:5,24 163:13             supposed 13:4 164:23         text 185:8 187:11
             117:13 127:15
                                          Steele 11:23                 surface 109:22               thigh 106:1 140:5,9,11
            specifically 144:11                                                                      141:10,14,18,23 142:6
                                          step 38:17                   surprise 127:17,22
            specifics 159:19                                                                        thing 32:7 38:22 43:16
                                          stepped 172:6                surrounded 72:22              59:12 81:10 87:17,18,19
            speed 34:15                   stepping 66:23               suspect 24:7,10 27:1          88:11,25 89:3 106:11,14
            spell 6:20 157:21                                           62:15,18 166:16 170:17       115:19 117:13 151:7
                                          steps 51:9 136:8              173:5 175:9                  176:19
            spelling 157:24               sticking 106:6,8 125:16      suspects 23:23               things 14:21 15:4,24 16:1,
            split 43:2                    stop 43:15 105:2 144:25                                    19 37:17 64:15 71:23 94:4,
                                                                       switch 20:8                   14 120:5 124:12 133:2,13
            splitting 178:16              stopped 48:19,23 49:21       swore 129:2                   145:24 146:21 162:11
            spoke 159:8                    50:17 51:3 53:10 56:2                                     187:10
                                           105:3                       sworn 6:6 20:16 22:5
            spoken 16:2                                                                             thinking 55:22 56:8 64:12
                                          stopping 34:15 41:17         synopsis 154:11               65:3,9 161:13
            sponsored 20:21
                                          stopwatch 175:23             system 34:8,10,14,17,18      thirteen 43:1 47:7,13
            sports 15:12                                                71:17 80:18 145:17 148:4,
                                          street 41:3,4,10,11 77:10     11                          thirty 112:4 169:11
            spot 85:9                      168:20,24
            spotlight 76:7                                             systems 34:9,11,12 70:11     thought 22:18 30:8 48:3
                                          streetlight 74:21,24,25       93:9                         58:13 101:24 118:15,23
            spring-loaded 93:9            Strike 76:24                                               119:10 133:23 163:3 165:2
                                                                                                     168:23
            Springbrook 40:24 43:10       strongly 132:17                           T
             67:21 77:12 112:17 169:1                                                               thoughts 160:20 163:13
                                          struck 47:20 89:17
            Sprint 183:20                                              Tab 72:8,9 81:22             threat 48:20,22,24 54:3,5,
                                          stuck 109:8,9,10                                           6,7,10,11,14,15,21 55:1,2,
            staff 21:25 146:19                                         table 58:5
                                          stuff 15:3 74:16 89:4                                      10,16,17,18,20 56:3,14,15,
            stamped 96:5 127:25            176:3 187:22                tactical 83:10 133:4,15       18 57:17,21 58:14 59:8,13,
                                                                        136:3,4                      21 64:14 118:1 123:6
            stamps 176:3                  subject 154:12                                             159:15
            standing 55:19 82:5,7,18                                   Tae 163:22
                                          subjected 28:15                                           threats 54:17,23 159:13,
             87:2 89:11,20 90:14 95:14                                 taking 30:24 45:3 132:12,     16,17,19,23
             96:14 97:15,18,21 98:11      subjects 163:17               13 133:14 138:14,16,22
             99:12,14,17 102:16 104:12                                                              time 9:11 10:22 13:23
                                          submits 149:9                talk 12:6 17:1,8,12,18,19
             108:11,14 126:1                                                                         14:16 15:1 16:3 17:16,17
                                          sudden 34:15                  76:25 77:5,11,14 114:19      18:1 21:5,10 22:20 24:15
            start 8:4 14:23 17:4 25:25                                  150:3 157:1                  31:4,18 32:13 34:10 38:24
             86:22 93:1 97:5 170:8        sued 37:2,15,18 38:14                                      40:19 43:19 48:16 49:3,10
             172:21 185:3                  39:3,13                     talked 14:2,6,8,9 16:5,7
                                                                        17:19,20 77:7 150:14         51:24 53:10 57:15 62:1,25
            started 26:3,6 36:10 49:11    suffer 19:8                                                63:7 74:1,5,8 75:11,23
             51:7,10 54:2 96:23,25 97:7                                talking 41:16 52:13 174:7     76:9 77:7 79:1 80:9 81:12,
             110:23
                                          suffered 18:14                                             14 82:6 83:12 89:13,16
                                                                       tall 51:16
                                          summaries 9:1                                              91:8,25 92:1,5,6 94:18
            starting 89:14                                             tape 172:12                   95:14 103:13 104:9,11,13
                                          summarize 152:4                                            109:3 110:15 112:3
            starts 142:17 151:25                                       taser 24:3 27:7 32:16
             152:20                       summarized 145:2                                           114:18,20 120:8,16 135:23
                                                                       Teague 6:4,10,19,22           137:3,7 140:8,19,21
            state 6:17 39:3,5 129:4       summary 10:1 151:23           131:8 152:1,21,23,25         141:19 144:23 146:25
                                           152:15                       153:2,7 179:16,23 180:1      148:20 153:1 154:17
            stated 59:13 152:25
                                                                                                     160:16 169:6 170:23
            statement 8:23 12:13,21       summary-type 130:21          Teague's 137:21               172:15 174:5,8 175:18,20,
             17:18 48:5 64:9,10 114:9     sun 127:9                    techniques 28:3 46:18,22      24,25 176:3,24 178:10,15
             137:21 138:1,24 139:19                                                                  180:8,15,20,24 181:7
             144:18,24 145:2,8,13,18      super 94:5                   telling 48:2 59:4 81:16       182:11 184:3,18,23 185:1
                                                                        107:5 142:4 160:8 161:6


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 205 of 216 PAGEID #:Gust
                                                                                        1141A. Teague

            timed 176:10                  trigger 46:7 48:11,13                                      walkthrough 9:5 10:12,
                                           56:16                                    V                 19 151:9,23 152:5,12
            times 15:7 16:6,16 24:14                                                                  154:8,14
             34:9 37:4 48:10,12,14        true 162:2
             64:23 79:18 83:22 84:13                                   vantage 63:14 83:24           walkthroughs 154:3
                                          turn 72:3 76:7 133:20         101:6 135:19
             94:10 141:2 142:7 158:19
             167:25 168:4 177:25
                                           149:21,25 151:18 164:2                                    wanted 20:10 22:25 23:2
                                                                       variables 80:16                67:19 156:12
            tinted 53:17 69:4 71:7        turned 17:17 148:15
                                                                       vast 93:16                    wanting 15:25
             75:2 123:6,12,14,21 124:1,   turning 34:7,12 76:3,8,10
             3,8,12,15,20,23 126:8,14,                                 vegetation 99:9,12            Warren 21:19 22:1,3,5,15,
             18 127:3,4,14,18 169:2       twelve 42:25 171:23                                         21 25:12,19
                                                                       vehicle 34:16 40:23 43:11
            tire 95:22                    twenty 112:4                  49:1,4,10 50:4,14,19,20      watch 149:10
                                          twenty-some 123:11            51:12,24 53:24 71:5,6,15
            tired 44:3                                                                               watched 15:7 163:18
                                           124:7                        72:10,11,25 73:7,10,13,21
            titled 19:7 38:2                                            74:10 75:3,6,7,13,16,19      watching 114:16
                                          twenty-two 74:22              76:6,22,24 77:2,6 82:20,22
            today 6:14 8:12 12:6                                        84:5,8,16 85:15 87:1,8       ways 133:5
             17:22 19:9 32:7,22 34:13,    Twisted 166:14
                                                                        90:19 91:1,23 93:4,15        weapon 24:6,9 46:3,17
             17 38:10,21 47:16 69:23      Twitter 186:7                 97:2,7,8 98:4,7,12 103:3,
             70:11 115:8 117:1 121:4,                                                                 47:11 49:19 54:24 60:25
                                          two-page 72:6                 18,22 104:14,23 105:6,8       61:5 64:16 85:6,19,23,25
             12 139:12 155:20 169:15                                    107:25 108:21 114:2,12,21
             178:11 179:8 180:19                                                                      86:7 91:8,11,19 94:14
                                          two-thirds 80:5               116:2,21 118:15 119:11,13     95:15 96:21,23,25 97:6,7,
             182:22 183:10                                              121:11 123:25 125:25
                                          type 24:2 67:18 70:11,20                                    12,16 104:14,19,22
            told 38:3 41:20 51:16                                       126:4 128:8 135:6,12          105:21,25 114:22,24 116:2
                                           119:21 146:22 147:3
             58:22 59:12 60:15,16                                       136:6 137:16 143:3 153:9      120:14 134:24 135:7
                                           148:11 149:8 161:13
             104:17 106:23 107:2,3                                      174:3,5 179:3,7,17,21         142:13 153:4,8
             112:12 113:23 124:4 137:3    typed 12:24 71:5 145:23       180:3,5,9,21,24 181:7
             143:21 144:11,14 152:15       146:25 147:5                                              wear 32:5
                                                                       vehicles 42:3 69:3 73:25
             153:8 154:12 158:17          typing 68:21 148:5            81:23 93:17 102:8 169:1      wearing 31:14 32:1,7,13
             160:22 161:7,16 162:20                                                                   109:14
                                                                        179:6
             163:11 164:5 174:21
             176:20 177:8                              U               Verizon 183:15,22,23,24       wedged 106:5,12
                                                                        184:5                        week 159:8 165:11
            tomorrow 164:17
                                          uh-huh 7:12 135:5 144:7      version 101:25 148:15         weeks 165:10
            tone 170:15 171:1
                                          unconscious 115:25           versions 145:20               weight 31:19 161:4
            tools 93:3                     116:20 117:8,11,18 118:12
                                           181:24                      versus 164:12 174:6           welfare 132:8
            top 55:25 70:17 95:17
             106:3 117:17 145:9 172:6     underneath 90:4              vesting 132:6                 west 42:24 43:1,4,6
             186:1                                                                                    112:17
                                          understand 7:15 10:15        vibration 58:1
            topographical 95:19            35:21 67:21 96:25 131:13                                  Whoever's 58:4
                                                                       victim 55:18
            total 11:18 47:18 135:19       145:17 168:18 187:13
                                                                       video 75:20                   wife 15:20,21,23 186:19
             179:1                        understanding 30:19
                                                                       view 99:16 144:16             window 52:5,10,15,18,19,
            totality 58:20 64:19 120:2     68:15 117:6 119:17
                                                                                                      22 53:3,8,12,15,20 75:10
             132:13                       understands 39:1             visible 74:8                   85:16 93:4,10 95:9 96:9
            totally 115:19                                             visit 164:12 165:8,10,12       100:3 102:25 103:5,10
                                          understood 38:7 168:5                                       107:16,18 108:3,12
            touch 51:13,14 75:15          uneasy 163:23                visits 165:9                   123:14,21,22,24 124:8,13,
            Township 40:15 41:6                                        visual 51:20 142:18,20         16,20,24 125:10,20 126:8,
                                          uniform 32:13                                               14,15,18 127:14 142:21,22
             42:23                                                      143:23 144:12
                                          United 129:3 130:7                                          143:22,25 144:5
            traffic 79:14 80:12,19,21                                  vital 85:9
             92:22 101:19                 unjustified 28:11                                          window-break 93:9
                                                                       voice 35:2 169:21,23
            trained 117:25 124:14         unknown 69:2 70:14,16,        173:8,19                     windows 52:25 63:15
             129:16,20 134:2 135:2         22 73:10                                                   69:4 71:7 75:3,4 76:11
             177:25                                                                                   91:13,16 123:6,12 124:1,3
                                          unlock 143:22                             W                 126:25 127:3,5,18 169:2
            training 18:25 28:20          unprofessional 162:2
             46:19 47:1 67:1,9,15                                                                    windshield 53:19
             117:22 118:2,3,8 119:16      unsworn 22:6                 wait 134:20
                                                                                                     witnessed 10:11
             122:16 130:5 178:4                                        waited 107:15
                                          untangled 109:19                                           wives 16:1
            traumatic 112:15 164:25                                    walk 19:10 59:22
                                          utilize 134:3 136:4 176:21                                 Woodlawn 21:20 22:3,10
            treatment 158:23 166:5                                     walked 144:2 145:1             23:6,23 24:13,19 37:13
                                                                        163:17                        40:5
            tree 96:17 99:9 135:13



                               Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                               Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR      Docet #:
         Patricia Martin, Admin.,  al. 51 Filed: 02/26/19
                                       vs Joshua Haas, et al.Page: 206 of 216 PAGEID #:Gust
                                                                                        1142A. Teague

            word 70:9 147:9
            words 8:7 46:6 73:2
             136:23
            work 14:17,18,21 15:5
             21:14 44:7,8 45:1 78:3
             88:3 93:20 116:5 133:16
             146:23 147:3,4 155:16
             159:1,9,11 161:17,23
             162:5,7,9,17 163:13 164:6,
             14,17 165:14,17 166:8
             185:5 188:3
            work-related 183:4
            worked 8:17 20:15,18,19,
             24 21:19 43:3 44:5,11,16,
             20 146:21 147:11
            working 14:25 15:3 19:25
             21:16 43:6 149:18
            works 133:5 176:3
            workweek 44:6
            worn 32:15,19
            worried 55:23 56:8 64:12
            worry 55:19 64:14 65:8
            wound 37:15
            writes 152:23
            writing 169:18 187:12,24
            written 12:13 17:17 150:1,
             5 155:2
            wrong 79:23
            wrote 141:9,22 142:1,20
             143:6 153:24


                        Y

            yard 87:5
            yards 74:22 82:13
            year 17:1 19:19 40:2
             177:25
            years 13:13 21:13 23:7
             40:2 43:7 123:11 124:7
             143:7,8 183:19
            yelled 107:4
            yelling 109:7




                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 207 of 216 PAGEID #: 1143
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 208 of 216 PAGEID #: 1144
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 209 of 216 PAGEID #: 1145
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 210 of 216 PAGEID #: 1146
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 211 of 216 PAGEID #: 1147
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 212 of 216 PAGEID #: 1148
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 213 of 216 PAGEID #: 1149
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 214 of 216 PAGEID #: 1150
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 215 of 216 PAGEID #: 1151
Case: 3:17-cv-00160-TMR Doc #: 51 Filed: 02/26/19 Page: 216 of 216 PAGEID #: 1152
